 



Exhibit 10.1

 



CREDIT AGREEMENT

 

dated as of October 3, 2012,

 

among

 

RLJ ENTERTAINMENT, INC.,
RLJ ACQUISITION, INC.,
RLJ Merger Sub I, Inc.,
RLJ Merger Sub II, Inc.,
ACORN MEDIA GROUP, INC., and
IMAGE ENTERTAINMENT, INC.,
as the Borrowers,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

and

SUNTRUST BANK,
as Administrative Agent,

 

 



 

with

 

SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arranger and Bookrunner

 

 

 

 

Table of Contents



 



    Page       ARTICLE I           DEFINITIONS; CONSTRUCTION 1       Section
1.1. Definitions 1       Section 1.2. Classifications of Loans and Borrowings 43
      Section 1.3. Accounting Terms and Determination 44       Section 1.4.
Terms Generally 44       ARTICLE II         THE LOANS AND LETTERS OF CREDIT 45  
    Section 2.1. Extensions of Credit 45       Section 2.2. Manner of Borrowing
and Disbursement of Loans 49       Section 2.3. Interest 53       Section 2.4.
Fees 55       Section 2.5. Cancellation of Commitments; Voluntary Prepayment 57
      Section 2.6. Repayment 58       Section 2.7. Notes; Loan Accounts 61      
Section 2.8. Manner of Payment 62       Section 2.9. Breakage Payments 66      
Section 2.10. Pro Rata Treatment 66       Section 2.11. Application of Payments
67       Section 2.12. All Obligations to Constitute One Obligation 69      
Section 2.13. Maximum Rate of Interest 70       Section 2.14. Interest Rate
Determination; Illegality 70       Section 2.15. Increased Costs 71      
Section 2.16. Letters of Credit 72       Section 2.17. Defaulting Lenders 77    
  ARTICLE III          CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 80  
    Section 3.1. Conditions To Effectiveness 80       Section 3.2. Each Credit
Event 85       Section 3.3. Delivery of Documents 86       ARTICLE IV          
REPRESENTATIONS AND WARRANTIES 87       Section 4.1. Subsidiaries; Capital
Stock; Loan Parties 87       Section 4.2. Existence and Power 87



 

i

 

 

Table of Contents

(continued)

 



    Page       Section 4.3. Organizational Power; Authorization; Enforceability
87       Section 4.4. Governmental Approvals; Consents; No Conflicts 88      
Section 4.5. Litigation; Environmental 88       Section 4.6. Taxes 88      
Section 4.7. Compliance With Applicable Laws and Contractual Obligations 89    
  Section 4.8. Governmental Regulations 89       Section 4.9. Property 89      
Section 4.10. Federal Reserve Regulations; Use of Loan Proceeds 90       Section
4.11. No Misrepresentation 90       Section 4.12. Plans 91       Section 4.13.
Right to Use, Licenses, Permits, Etc 92       Section 4.14. Insurance 92      
Section 4.15. Financial Statements 92       Section 4.16. Environmental Matters
93       Section 4.17. Collateral Documents 94       Section 4.18. Solvency 94  
    Section 4.19. Labor Relations 94       Section 4.20. OFAC 94       Section
4.21. Patriot Act 95       Section 4.22. Holding Company Status 95       Section
4.23. Senior Indebtedness 95       Section 4.24. Material Contracts 95      
Section 4.25. Existing Liens 95       ARTICLE V           AFFIRMATIVE COVENANTS
96       Section 5.1. Legal Existence; Conduct of Business 96       Section 5.2.
Taxes 96       Section 5.3. Insurance 96       Section 5.4. Payment of
Indebtedness and Performance of Obligations 97       Section 5.5. Condition of
Property; Ownership of Property 97       Section 5.6. Compliance with Laws; Etc
97       Section 5.7. Financial Statements and Other Information 97



 

ii

 

 

Table of Contents

(continued)

 



    Page       Section 5.8. Notice of Material Events 99       Section 5.9.
Inspection 101       Section 5.10. Intellectual Property 101       Section 5.11.
Additional Subsidiaries; Guaranties; Pledges of Capital Stock 102       Section
5.12. Further Assurances 102       Section 5.13. Books and Records 102      
Section 5.14. Use of Proceeds 103       Section 5.15. Real Property Matters 103
      Section 5.16. Dividends and Distributions from ACL Group 103       Section
5.17. Cash Management 103       Section 5.18. Interest Rate Protection 104      
Section 5.19. Post-Closing Matters 104       ARTICLE VI           FINANCIAL
COVENANTS 105       Section 6.1. Senior Leverage Ratio 105       Section 6.2.
Total Leverage Ratio 105       Section 6.3. Interest Coverage Ratio 106      
ARTICLE VII           NEGATIVE COVENANTS 106       Section 7.1. Indebtedness and
Disqualified Capital Stock 106       Section 7.2. Negative Pledge 107      
Section 7.3. Fundamental Changes 108       Section 7.4. Restricted Payments and
Prepayments 110       Section 7.5. Investments, Loans, Etc 112       Section
7.6. Sale of Assets 113       Section 7.7. Restrictive Agreements 115      
Section 7.8. Transactions with Affiliates 115       Section 7.9. ERISA 116      
Section 7.10. Sale and Leaseback Transactions 116       Section 7.11. Hedging
Transactions 116       Section 7.12. Accounting Changes 117       Section 7.13.
Permitted Activities of Certain Parties 117       Section 7.14. Deposit
Accounts; Investment Accounts 118



 

iii

 

 

Table of Contents

(continued)

 



    Page       Section 7.15. Changes Relating to Certain Documents 118      
Section 7.16. Foyle’s War 8 119       ARTICLE VIII           EVENTS OF DEFAULT
119       Section 8.1. Events of Default 119       Section 8.2. Cooperation of
the Loan Parties 123       ARTICLE IX           THE ADMINISTRATIVE AGENT 124    
  Section 9.1. Appointment of Administrative Agent 124       Section 9.2. Nature
of Duties of Administrative Agent 125       Section 9.3. Lack of Reliance on the
Administrative Agent 125       Section 9.4. Certain Rights of the Administrative
Agent 126       Section 9.5. Reliance by Administrative Agent 126       Section
9.6. The Administrative Agent in its Individual Capacity 126       Section 9.7.
Successor Administrative Agent 126       Section 9.8. Authorization to Execute
other Loan Documents 128       Section 9.9. Agents 128       Section 9.10.
Withholding Tax 128       Section 9.11. No Independent Power 129       Section
9.12. Exclusion of Liability 129       Section 9.13. Proceedings 129      
Section 9.14. No responsibility to Perfect Liens under Collateral Documents 130
      Section 9.15. Insurance by Administrative Agent 130       Section 9.16.
Custodians and Nominees 130       Section 9.17. Acceptance of title 131      
Section 9.18. Refrain from Illegality 131       Section 9.19. Business with the
Debtors 131       Section 9.20. Winding up of Security Trust 131       Section
9.21. Powers Supplemental 131       Section 9.22. Disapplication 131      
Section 9.23. Debt Subordination Agreement 131       ARTICLE X          
GUARANTY 132       Section 10.1. Guaranty 132



 

iv

 

 

Table of Contents

(continued)

 



    Page       Section 10.2. Special Provisions Applicable to New Guarantors 135
      ARTICLE XI           MISCELLANEOUS 136       Section 11.1. Notices 136    
  Section 11.2. Waiver; Amendments 137       Section 11.3. Expenses;
Indemnification 139       Section 11.4. Successors and Assigns 141       Section
11.5. Governing Law; Jurisdiction; Consent to Service of Process 145      
Section 11.6. WAIVER OF JURY TRIAL 146       Section 11.7. Right of Setoff 146  
    Section 11.8. Counterparts; Integration 147       Section 11.9. Survival 147
      Section 11.10. Severability 147       Section 11.11. Confidentiality 148  
    Section 11.12. Waiver of Effect of Corporate Seal 148       Section 11.13.
Patriot Act 148       Section 11.14. Replacement of Lender; Termination of
Commitment 149       Section 11.15. Dealings with Multiple Borrowers 150



 

v

 

 

Schedules

 

  Schedule I - Commitment Amounts   Schedule 4.1 - Subsidiaries; Capital Stock;
Loan Parties   Schedule 4.6 - Taxes   Schedule 4.9 - Real Estate   Schedule 4.13
- Right to Use, Licenses, Permits   Schedule 4.14 - Insurance   Schedule 4.24 -
Material Contracts   Schedule 7.1 - Existing Indebtedness   Schedule 7.2 -
Existing Liens   Schedule 7.5 - Existing Investments

 

Exhibits

 

  Exhibit A - Form of Additional Term Loan Note   Exhibit B - Form of Assignment
and Acceptance   Exhibit C - Form of Compliance Certificate   Exhibit D - Form
of Notice of Borrowing   Exhibit E - Form of Notice of Conversion/Continuation  
Exhibit F - Form of Revolving Loan Note   Exhibit G - [Reserved]   Exhibit H-1 -
Form of Term A Loan Note   Exhibit H-2 - Form of Term B Loan Note   Exhibit H-3
- Form of Term C Loan Note   Exhibit I - Form of Request for Issuance of Letter
of Credit   Exhibit J - Form of Debt Subordination Agreement   Exhibit K - Form
of Permitted Subordinated Note

 

vi

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (including all schedules and exhibits hereto, this
“Agreement”) is made and entered into as of October 3, 2012, by and among RLJ
ENTERTAINMENT, INC., a Nevada corporation (the “Parent”), RLJ ACQUISITION, INC.,
a Nevada corporation (“RLJ Acquisition”), RLJ Merger Sub I, Inc., a Nevada
corporation (“RLJ Acquisition Merger Sub”), RLJ Merger Sub II, Inc., a Delaware
corporation (“Image Merger Sub”), ACORN MEDIA GROUP, INC., a District of
Columbia corporation (“Acorn”), IMAGE ENTERTAINMENT, INC., a Delaware
corporation (“Image”; the Parent, RLJ Acquisition, RLJ Acquisition Merger Sub,
Image Merger Sub, Acorn, and Image, each individually, a “Borrower” and
collectively, the “Borrowers”), the Guarantors from time to time party hereto,
the several banks and other financial institutions and lenders from time to time
party hereto (collectively, the “Lenders”) and SUNTRUST BANK (individually,
“SunTrust”), as Administrative Agent, Issuing Bank and a Lender, with SUNTRUST
ROBINSON HUMPHREY, INC. (“STRH”), as Lead Arranger and Bookrunner.

 

WITNESSETH:

 

WHEREAS, subject to the terms and conditions set forth herein, the Lenders have
agreed to extend certain credit facilities to the Borrowers, consisting of
Revolving Loans and Term Loans, the proceeds of which will be used for the
purposes set forth in Section 5.14.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Guarantors, the Lenders, the Administrative Agent
and the Issuing Bank agree as follows:

 

ARTICLE I

DEFINITIONS; CONSTRUCTION

 

Section 1.1.          Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Accountants” shall mean any firm of independent certified public accountants of
recognized national standing as shall be selected by the Borrowers.

 

“ACL” shall mean Agatha Christie Limited, a private company limited by shares
organized under the laws of England and Wales with registered number 00550864.

 

“ACL Group” shall mean ACL and any of its current and/or future Subsidiaries.

 

“Acorn” shall have the meaning specified in the preamble.

 

“Acorn Acquisition” shall mean the Acquisition by RLJ Acquisition of all of the
Capital Stock of Acorn pursuant to and in accordance with the Acorn Acquisition
Agreement.

 

 

 

 

“Acorn Acquisition Agreement” shall mean that certain Stock Purchase Agreement
dated as of April 2, 2012, by and among RLJ Acquisition, Acorn, the shareholders
of Acorn listed on Exhibit A thereto, and Peter Edwards, as the Shareholder
Representative, as the same may be amended, restated, supplemented, or otherwise
modified from time to time to the extent expressly permitted by the terms
hereof.

 

“Acorn Australia” shall mean Acorn Media Australia Pty. Ltd., a proprietary
company organized and existing under the laws of Australia.

 

“Acorn Production, Product and Development Expense” shall mean costs incurred by
Acorn and its Restricted Subsidiaries in the production of motion picture and
television programming content and in the mastering and offering of packaged
media masters, including the creation of added content, artwork and other
one-time value-added materials to prepare finished masters suitable for offer
and sale to the public in accordance with GAAP.

 

“Acorn IP” shall mean Acorn (IP) Limited, a private company limited by shares
organized under the laws of England and Wales with registered number 07931501.

 

“Acorn Production Development and Product Amortization” shall mean the amortized
costs of Acorn Production, Product and Development Expense, amortized on an
income recognition basis based on the estimated exploitable life of the
particular product in the commercial market in accordance with GAAP.

 

“Acorn Productions” shall mean Acorn Productions Limited, a private company
limited by shares organized under the laws of England and Wales with registered
number 07932440.

 

“Acorn UK” shall mean Acorn Media UK Limited, a private company limited by
shares organized under the laws of England and Wales with registered number
03889535.

 

“Acquisition” shall mean (whether by purchase, exchange, issuance of stock or
other equity or debt securities, merger, reorganization, amalgamation or any
other method) (a) any acquisition by any Loan Party or any of its Restricted
Subsidiaries of any other Person, which Person would then become consolidated
with the Loan Party or any of its Restricted Subsidiaries in accordance with
GAAP, (b) any acquisition by any Loan Party or any of its Restricted
Subsidiaries of all or any substantial part of the assets of any other Person,
or (c) any acquisition by any Loan Party or any of its Restricted Subsidiaries
of any assets that constitute a business line, division or operating unit of the
business of any Person.

 

“Additional Term Loan Notes” shall mean those certain promissory notes issued by
the Borrowers to each of the Lenders electing to provide Additional Term Loans
pursuant to Section 2.1(g) that requests a promissory note, in accordance with
each such Lender’s Commitment to provide Additional Term Loans, substantially in
the form of Exhibit A.

 

“Additional Term Loans” shall have the meaning specified in Section 2.1(g)(i).

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (a) LIBOR for such
Interest Period by (b) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage. The Adjusted LIBO Rate shall remain unchanged during the applicable
Interest Period, except for changes to reflect adjustments to the Eurodollar
Reserve Percentage.

 

2

 

 

“Administrative Agent” shall mean SunTrust in its capacity as Administrative
Agent for the Lenders under this Agreement and each of the other Loan Documents
and any successor in such capacity appointed pursuant to Section 9.7.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $15,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Agreement” shall mean this Credit Agreement.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, subject to Section 2.1(g)(viii),

 

(a)          with respect to all Revolving Loans, Term A Loans and Swingline
Loans outstanding on any date, or the letter of credit fee, as the case may be,
the percentage determined by reference to the applicable Senior Leverage Ratio
from time to time in effect as set forth in the pricing grid immediately below;
provided, that a change in the Applicable Margin resulting from a change in the
Senior Leverage Ratio shall be effective on the second Business Day after which
the Borrowers deliver the financial statements required by Section 5.7(a) or (b)
and (c) and the Compliance Certificate required by Section 5.7(d); provided,
further, that if at any time the Borrowers shall have failed to deliver such
financial statements or such Compliance Certificate when so required, the
Applicable Margin shall be at Level II as set forth in the pricing grid
immediately below until such time as such financial statements or Compliance
Certificate, as applicable, are delivered, at which time the Applicable Margin
shall be determined as provided above; provided, further, that notwithstanding
the foregoing, the Applicable Margin, from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2012 are delivered, shall be at Level II as set forth in the pricing grid
immediately below:

 

3

 

 

Level  Senior Leverage Ratio  Applicable Margin
for Eurodollar Loans   Applicable Margin for Base
Rate Loans  I  Less than 1.00:1.00   5.50%   4.50% II  Greater than or equal to
1.00:1.00   6.00%   5.00%

 

In the event that any financial statement or certification delivered pursuant to
Section 5.7(a), (b), (c) or (d) is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Borrowers shall promptly (but in any event within two (2) Business Days) (i)
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Period, (ii) determine the Applicable Margin for such Applicable
Period based upon the corrected Compliance Certificate, and (iii) pay to the
Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto.

 

(b)           with respect to any Term B Loans that are (i) Eurodollar Loans,
7.25% per annum and (ii) Base Rate Loans, 6.25% per annum;

 

(c)          with respect to any Term C Loans that are (i) Eurodollar Loans,
10.25% per annum and (ii) Base Rate Loans, 9.25% per annum; and

 

(d)           subject to the terms of Section 2.1(g), with respect to any
Additional Term Loans, the percentage (or percentages) agreed to by the
Borrowers and the applicable Lenders providing such Additional Term Loans.

 

“Applicable Tax Percentage” shall mean the highest effective marginal combined
rate of Federal, national, state, provincial, and local income taxes (taking
into account the deductibility of state and local taxes for Federal income tax
purposes) to which the Person holding the greatest number of shares of each
Borrower’s voting Capital Stock would be subject in the relevant year of
determination, taking into account only such Person’s share of income and
deductions attributable to its equity ownership interest in such Borrower.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that advises or manages a
Lender.

 

4

 

 

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit B attached hereto or any other form approved
by the Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 

“Available Letter of Credit Amount” shall mean, as of any time of determination,
an amount equal to the lesser of (a) the LC Commitment at such time less the LC
Exposure then outstanding and (b) the Aggregate Revolving Commitment Amount at
such time less the aggregate Revolving Credit Exposure of all Revolving Credit
Lenders at such time.

 

“Bank Product Obligations” shall mean any and all obligations of any Loan Party
owing to any Secured Party in connection with Bank Products, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor); provided, however, if such Secured Party ceases to be a Lender (or an
Affiliate of a Lender), “Bank Product Obligations” shall include such
obligations only to the extent arising from transactions entered into at the
time that such Secured Party was a Lender (or an Affiliate of a Lender) under
this Agreement.

 

“Bank Products” shall mean any of the following bank services or products
provided to any Loan Party by any Secured Party: deposit accounts, operating
accounts, lock box arrangements, commercial credit card and merchant card
services, cash management agreements and treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Bank Products Cap” shall mean $750,000.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101
et seq.), as now or hereafter amended, and any successor statute.

 

“Base Rate” shall mean the highest of (a) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time or, to the extent Fortress is the
Administrative Agent hereunder, the rate of interest quoted in The Wall Street
Journal, Money Rates Section as the “Prime Rate” (defined as of the Closing Date
as the base rate on corporate loans posted by at least seventy percent (70%) of
the nation’s ten (10) largest banks), as in effect from time to time, (b) the
Federal Funds Rate, as in effect from time to time, plus one-half of one percent
(0.50%) per annum (any changes in such rates to be effective as of the date of
any change in such rate), and (c) the Adjusted LIBO Rate for an Interest Period
of one month plus 1.00%. The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers. The Administrative Agent may make commercial loans or
other loans at rates of interest at, above or below the Administrative Agent’s
prime lending rate. Each change in the Administrative Agent’s prime lending rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

5

 

 

“Borrowers” shall have the meaning specified in the preamble; provided that,
anything herein or in any other Loan Document to the contrary notwithstanding,
(a) immediately prior to the consummation of the Acorn Acquisition and the Image
Acquisition, the only Borrowers shall be Parent, RLJ Acquisition, RLJ
Acquisition Merger Sub, and Image Merger Sub, and (b) immediately after the RLJ
Acquisition and the Image Acquisition, all Persons listed as Borrowers in the
preamble, to the extent still in existence, shall be Borrowers.

 

“Borrower Payments” shall have the meaning specified in Section 2.8(b).

 

“Borrower Representative” shall mean the Parent in its capacity as Borrower
Representative pursuant to the provisions of Section 11.15.

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.

 

“Business Day” shall mean (a) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia, and New York, New York are
authorized or required by law to close and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market; provided, however, that with respect
to any Person organized in a jurisdiction outside of the United States, Business
Day shall mean any day which is a Business Day in accordance with the foregoing
provisions and is not a day on which commercial banks in such jurisdiction are
authorized or required by law to close.

 

“Business Plan” shall mean, for any applicable period, (a) a budget by the
Parent, on a consolidated and consolidating basis with its Restricted
Subsidiaries, setting forth a statement of all material assumptions on which
such budget is based, and (b) forecasted balance sheets, income statements, and
statements of cash flows of the Parent, on a consolidated and consolidating
basis with its Restricted Subsidiaries, each prepared in accordance with GAAP
consistently applied, together with appropriate supporting details.

 

“Capital Expenditures” shall mean for any period, without duplication, amounts
expended or financed to acquire or construct capital assets, including but not
limited to the purchase, construction, or rehabilitation of equipment or other
physical assets for such period that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries.

 

“Capitalized Prepaid Royalties” shall mean the amount of cash expenditures for
prepaid royalty fees that should be capitalized rather than expensed in
accordance with GAAP.

 

“Capitalized Production Costs” shall mean the amount of cash expenditures for
production costs that should be capitalized rather than expensed in accordance
with GAAP.

 

“Capitalized Product Development Costs” shall mean the amount of cash
expenditures for product development costs that should be capitalized rather
than expensed in accordance with GAAP.

 

6

 

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are or should be accounted for as capital leases on a
balance sheet of such Person in conformity with GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that, for purposes of this definition of “Capital Lease
Obligations,” operating leases that are required to be reclassified as capital
leases as a result of a change in GAAP shall, for the purposes of this
Agreement, remain classified as operating leases and shall not be included
within the definition of “Capital Lease Obligations.”

 

“Capital Stock” of any Person means (a) any and all shares, interests,
participations or other equivalents however designated (including common stock,
preferred stock, limited liability company interests and partnership interests)
in such Person and (b) any and all rights to purchase from such Person or
warrants, options (whether or not currently exercisable), participations or
other equivalents of or interests in (however designated) such shares or other
interests in such Person issued or granted by such Person.

 

“Cash” shall mean money, currency or a credit balance in any demand or deposit
account.

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

 

“CFC” shall mean an entity that is a controlled foreign corporation within the
meaning of Section 957 of the Code and with respect to which any Borrower is a
“United States shareholder,” within the meaning of Section 951(b) of the Code.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement or,
in the case of an Assignee (other than an Affiliate of an existing Lender),
after the date on which such Assignee becomes a party to this Agreement and, in
the case of a Participant (other than an Affiliate of an existing Lender), after
the date on which it acquires its participation, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, to the extent not prohibited by
applicable law, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

7

 

 

“Change of Control” shall mean (a) any event, transaction, or occurrence as a
result of which (i) any “person” or “group” (within the meaning of Sections
13(d) and 14(d) of the SEA) other than the Permitted Holders, becomes the
beneficial owner (as defined in Rule 13d-3 under the SEA), directly or
indirectly, of 30%, or more, of the Capital Stock of the Parent having the right
to vote (with equivalent economic interests) for the election of members of the
board of directors of the Parent, or (ii) as of any date a majority of the board
of directors of the Parent consists (other than vacant seats) of individuals who
were not either (A) directors of the Parent as of the Closing Date, (B) selected
or nominated to become directors by either the Permitted Holders or the board of
directors of the Parent of which a majority consisted of individuals described
in clause (A), or (C) selected or nominated to become directors by the board of
directors of the Parent of which a majority consisted of individuals described
in clause (A) and individuals described in clause (B), or (iii) the Parent shall
cease to directly own and control, free and clear of all Liens (other than Liens
in favor of the Administrative Agent created under the Collateral Documents)
100% of the outstanding Capital Stock of RLJ Acquisition and all voting rights
and economic interests with respect thereto, or (iv) the Parent shall cease to
directly own and control, free and clear of all Liens (other than Liens in favor
of the Administrative Agent created under the Collateral Documents) 100% of the
outstanding Capital Stock of Image and all voting rights and economic interests
with respect thereto, or (v) RLJ Acquisition shall cease to directly own and
control, free and clear of all Liens (other than Liens in favor of the
Administrative Agent created under the Collateral Documents) 100% of the
outstanding Capital Stock of Acorn and all voting rights and economic interests
with respect thereto, (vi) except as permitted by Section 7.3, Acorn shall cease
to directly or indirectly own and control, free and clear of all Liens (other
than Liens in favor of the Administrative Agent created under the Collateral
Documents), 100% (or, with respect to Acorn UK, Acorn Australia and ACL, no less
than the percentage of Capital Stock owned directly or indirectly by Acorn on
the Closing Date) of the outstanding Capital Stock of each of its Subsidiaries
and all voting rights and economic interests with respect thereto, or (except
with respect to ACL) shall cease to have the power to appoint directly or
indirectly all directors or similar Persons of such Subsidiaries, or (b) the
occurrence of a “Change of Control” (or any comparable term) under, and as
defined in, any document or agreement evidencing any Material Indebtedness. For
the avoidance of doubt, the transfer of the Capital Stock in Acorn UK from Acorn
to Acorn IP shall not be deemed to constitute a Change of Control.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term A Loans,
Term B Loans, Term C Loans, or Additional Term Loans and when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Commitment,
a Term A Loan Commitment, a Term B Loan Commitment, a Term C Loan Commitment, or
a commitment of a Lender to make an Additional Term Loan.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 11.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean, at any time, any and all of the Property in which the
Administrative Agent is granted, or is purported to be granted, for the benefit
of the Secured Parties, a Lien under any Loan Document.

 

8

 

 

“Collateral Documents” shall mean, collectively, the Security Agreements, the
Real Estate Documents (if any), Third Party Agreements, all Control Agreements,
collateral assignments, intellectual property security agreements, and all other
instruments and agreements now or hereafter securing the whole or any part of
the Obligations or any Guarantee thereof, all UCC financing statements (and with
respect to any foreign company or jurisdiction the equivalents, if any, in the
relevant jurisdictions), stock powers (and with respect to any foreign company
or jurisdiction the equivalents, if any, in the relevant jurisdictions), and all
other documents, instruments, agreements and certificates executed and delivered
by any Loan Party to the Administrative Agent in connection with the foregoing.

 

“Commitment” shall mean a Revolving Commitment, a Term A Loan Commitment, a Term
B Loan Commitment, a Term C Loan Commitment, the LC Commitment, or, if any, a
commitment of any Lender with respect to Additional Term Loans, or any
combination thereof (as the context shall permit or require).

 

“Commitment Letter” shall mean that certain Commitment Letter dated as of
April 1, 2012, by and among the Lead Arranger and SunTrust Bank, and accepted by
RLJ Acquisition, as amended, restated, supplemented, or otherwise modified from
time to time prior to the date hereof.

 

“Compliance Certificate” shall mean a certificate from a financial officer of
the Borrower Representative in substantially the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit C.

 

“Consolidated Cash Adjusted EBITDA” shall mean, as determined for any period on
a consolidated basis for the Parent and its consolidated Restricted Subsidiaries
(other than, with respect to periods prior to the Foyle’s War 8 Inclusion Date,
the Foyle’s War 8 Group), the total of the following to the extent deducted in
determining Consolidated Net Income for the Parent and its consolidated
Restricted Subsidiaries (other than, with respect to periods prior to the
Foyle’s War 8 Inclusion Date, the Foyle’s War 8 Group) and calculated without
duplication: (a) Consolidated Net Income of such Persons; plus (b) any provision
for (or less any benefit from) income taxes; plus (c) Consolidated Interest
Expense; plus (d) up to $2,000,000 per annum of any non-Cash expenses incurred
with respect to the issuance of stock options in Parent to existing or new
employees of such Persons; plus (e) amortization and depreciation expense; plus
(f) transaction fees and other expenses incurred in connection with the
negotiation and documentation of this Agreement and the transactions
contemplated hereby to occur on the Closing Date, the Acorn Acquisition, the
Image Acquisition, the making of severance payments, and for such other
transactions or one-time expenses as the Administrative Agent may agree in
writing in its sole discretion, to the extent not capitalized, and in an
aggregate amount not to exceed $1,600,000 (provided that no amount shall be
added back pursuant to this clause (f) for any Fiscal Quarter ended after
December 31, 2012); plus (g) Image Product Amortization for such period; plus
(h) Acorn Production Development and Product Amortization actually incurred in
such period; minus (i) Image Product Expenditures actually incurred in such
period; minus (j) Acorn Production, Product and Development Expense actually
incurred in such period; minus (k) Net Royalty Advances actually incurred in
such period. Anything in the foregoing to the contrary notwithstanding, (a) for
the Fiscal Quarter ending September 30, 2011, Consolidated Cash Adjusted EBITDA
shall be deemed to be $3,333,056, (b) for the Fiscal Quarter ending December 31,
2011, Consolidated Cash Adjusted EBITDA shall be deemed to be $5,667,919, (c)
for the Fiscal Quarter ending March 31, 2012, Consolidated Cash Adjusted EBITDA
shall be deemed to be $7,212,951, and (d) for the Fiscal Quarter ending June 30,
2012, Consolidated Cash Adjusted EBITDA shall be deemed to be $11,614,508.

 

9

 

 

For the purposes of calculating Consolidated Cash Adjusted EBITDA for any period
of four (4) consecutive Fiscal Quarters (each, a “Reference Period”) pursuant to
any determination of the Senior Leverage Ratio or the Total Leverage Ratio, if
during such Reference Period, the Parent or any Subsidiary shall have made an
Acquisition or a Disposition, Consolidated Cash Adjusted EBITDA (including,
without limitation, any deemed amounts therefor as set forth in the definitions
therefor) for such Reference Period shall (i) be calculated after giving pro
forma effect thereto as if such Acquisition or Disposition occurred on the first
day of such Reference Period and (ii) reflect cost savings and synergies that
are (A) approved by the Administrative Agent and Fortress, (B) reasonably
identifiable, (C) factually supportable pursuant to documentation satisfactory
to the Administrative Agent and Fortress, (D) directly related to the
Acquisition or Disposition and (E) reasonably expected to be realized within
twelve (12) months of the date of the consummation of the Acquisition or
Disposition.

 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Parent and its consolidated Restricted Subsidiaries (other than,
with respect to periods prior to the Foyle’s War 8 Inclusion Date, the Foyle’s
War 8 Group) on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding (a) Cash and Permitted Investments and
(b) deferred tax assets.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Parent and its consolidated Restricted Subsidiaries
(other than, with respect to periods prior to the Foyle’s War 8 Inclusion Date,
the Foyle’s War 8 Group) on a consolidated basis that may properly be classified
as current liabilities in conformity with GAAP, excluding (a) the current
portion of long term debt, including Capital Lease Obligations and (b) deferred
tax liabilities.

 

“Consolidated Excess Cash Flow” shall mean, for the Parent and its consolidated
Restricted Subsidiaries (other than, with respect to periods prior to the
Foyle’s War 8 Inclusion Date, the Foyle’s War 8 Group) for any Fiscal Year,
Consolidated Cash Adjusted EBITDA for such Fiscal Year plus the Consolidated
Working Capital Adjustment, minus the sum of the following, without duplication:

 

(a)          the aggregate amount of all regularly scheduled principal payments
of Indebtedness (including the Term Loans) made during such Fiscal Year (other
than in respect of any revolving credit facility to the extent that there is not
an equivalent permanent reduction in commitments thereunder);

 

(b)          the aggregate amount of all mandatory prepayments (other than
pursuant to Section 2.6(c)(iv)) or repurchases of Indebtedness for borrowed
money (including the Term Loans) and the principal component of any Capital
Lease Obligations (other than out of the proceeds of any Permitted Refinancing)
made during such Fiscal Year (other than in respect of any revolving credit
facility to the extent that there is not an equivalent permanent reduction in
commitments thereunder);

 

10

 

 

(c)          the aggregate amount of all voluntary prepayments of the Term Loans
made during such Fiscal Year;

 

(d)          Consolidated Interest Expense paid or payable in cash with respect
to such Fiscal Year;

 

(e)          income taxes paid in cash with respect to such Fiscal Year;

 

(f)          Net Cash Proceeds which are not yet required to be applied as a
mandatory prepayment of the Loans under Section 2.6(c); and

 

(g)          the aggregate amount paid in Cash during such Fiscal Year on
account of Capital Expenditures, Capitalized Prepaid Royalties, Capitalized
Production Costs, Capitalized Product Development Costs, and Permitted
Acquisitions, excluding, in each case, the principal amount of Indebtedness
(other than the Obligations) incurred to finance the foregoing.

 

“Consolidated Interest Expense” shall mean, as determined for any period on a
consolidated basis for the Parent and its consolidated Restricted Subsidiaries
(other than, with respect to periods prior to the Foyle’s War 8 Inclusion Date,
the Foyle’s War 8 Group) in accordance with GAAP, the sum of (i) total cash
interest expense, plus (ii) PIK Amounts, plus (iii) in-kind interest on the
Permitted Subordinated Notes, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period),
but excluding any non-cash interest expense (other than in-kind interest on the
Permitted Subordinated Notes).

 

“Consolidated Net Income” shall mean, for any period and any Person (a “Subject
Person”), such Subject Person’s consolidated net income (or loss) determined in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein):

 

(a)          any extraordinary, nonrecurring gains or losses;

 

(b)          the income (or loss) of any Non-Wholly Owned Subsidiary in an
amount equal to the amount of such income multiplied by the percentage ownership
in such Non-Wholly Owned Subsidiary held by Persons other than the Parent and
its consolidated Restricted Subsidiaries;

 

(c)          the income (or loss) of any Person (other than a Subsidiary) in
which the Subject Person or a Subsidiary has an ownership interest; provided,
however, that (i) Consolidated Net Income shall include amounts in respect of
the income of such Person when actually received in cash by the Subject Person
or such Subsidiary in the form of dividends or similar distributions in respect
of the applicable period and (ii) Consolidated Net Income shall be reduced by
the aggregate amount of all investments, regardless of the form thereof, made by
the Subject Person or any of the Subsidiaries in such Person for the purpose of
funding any deficit or loss of such Person, provided that nothing in this clause
(ii) shall be construed to permit investments in such Person not otherwise
permitted under Section 7.5;

 

11

 

 

(d)          the income (or loss) of any member of the ACL Group, provided,
however, that (i) Consolidated Net Income shall include amounts in respect of
the income of the ACL Group when actually received in cash by any Borrower in
the form of dividends, distributions, or payments on Permitted Intercompany
Indebtedness in respect of the applicable period and applied to the Obligations
in accordance with Section 2.6(c)(v) and (ii) Consolidated Net Income shall be
reduced by the aggregate amount of all investments, regardless of the form
thereof, made by the Subject Person or any of its Restricted Subsidiaries in the
ACL Group for the purpose of funding any deficit or loss of any ACL Group
member, provided that nothing in this clause (ii) shall be construed to permit
investments in the ACL Group not otherwise permitted under Section 7.5;

 

(e)          until the Foyle’s War 8 Inclusion Date, the income (or loss) of any
member of the Foyle’s War 8 Group, provided, however, that (i) Consolidated Net
Income shall include amounts in respect of the income of the Foyle’s War 8 Group
when actually received in Cash by any Borrower in the form of dividends or
distributions in respect of the applicable period and (ii) Consolidated Net
Income shall be reduced by the aggregate amount of all investments, regardless
of the form thereof, made by the Subject Person or any of its Restricted
Subsidiaries in the Foyle’s War 8 Group for the purpose of funding any deficit
or loss of any Foyle’s War 8 Group member, provided that nothing in this clause
(ii) shall be construed to permit investments in the Foyle’s War 8 Group not
otherwise permitted under Sections 7.5 and 7.16.

 

(f)          the income of any Restricted Subsidiary to the extent that the
payment of such income in the form of a distribution or repayment of any
Indebtedness to the Subject Person or a Restricted Subsidiary is not permitted,
whether on account of any restriction in by-laws, articles of incorporation or
similar governing document, any agreement or any law, statute, judgment, decree
or governmental order, rule or regulation applicable to such Restricted
Subsidiary, except to the extent of any distribution actually paid in cash;

 

(g)          non-cash gains or losses as a result of foreign currency
adjustments;

 

(h)          the income or loss of any Person acquired by the Subject Person or
a Restricted Subsidiary for any period prior to the date of such acquisition, or
in the case of an acquisition of the assets of any Person, the income or loss of
any Person acquired by the Subject Person or a Restricted Subsidiary for any
period prior to the date of such acquisition which is attributable to the assets
being acquired;

 

(i)          the cumulative effect of a change in accounting principles and any
gains or losses attributable to reappraisals, writeups or write downs of assets;
and

 

(j)          any non-cash gains or losses as a result of the early
extinguishment or modification of Indebtedness.

 

12

 

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness (other
than Hedging Obligations) of the Parent and its Restricted Subsidiaries (other
than, with respect to periods prior to the Foyle’s War 8 Inclusion Date, the
Foyle’s War 8 Group) on a consolidated basis as of such date.

 

“Consolidated Working Capital” shall mean, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Consolidated Working Capital Adjustment” shall mean, for any period of
determination on a consolidated basis, the amount (which may be a negative
number) by which Consolidated Working Capital as of the beginning of such period
exceeds (or is less than) Consolidated Working Capital as of the end of such
period.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the Property in which it has
an interest is bound.

 

“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling,” “Controlled by,” and “under common Control with” have the
meanings correlative thereto.

 

“Control Agreement” shall mean a Deposit Account Control Agreement or Investment
Control Agreement, as the context requires.

 

“Debt Subordination Agreements” shall mean those certain Debt Subordination
Agreements, dated as of the Closing Date, by and among the Parent, the
Administrative Agent and the holders of Permitted Subordinated Notes, in the
form of Exhibit J.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Rate” shall mean, for each Type and Class of Loans, a simple per annum
interest rate equal to the sum of (a) the applicable interest rate for such Type
and Class of Loans, plus (b) the Applicable Margin for such Type and Class of
Loans, plus (c) two percent (2%); provided, however, that (i) as to any
Eurodollar Borrowing outstanding on the date that the Default Rate becomes
applicable, the Default Rate shall be based on the then applicable Adjusted LIBO
Rate until the end of the current Interest Period, and, thereafter, the Default
Rate shall be based on the Base Rate as in effect from time to time and (ii) as
to any Base Rate Borrowing outstanding on the date that the Default Rate becomes
applicable, the Default Rate shall be based on the Base Rate as in effect from
time to time.

 

“Defaulting Lender” shall mean, at any time, a Lender (a) that has failed for
two (2) or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit or to the Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”), (b) that has notified the Administrative Agent or
the Borrower Representative, or has stated publicly, that it will not comply
with any such funding obligation hereunder, or has defaulted on, its obligation
to fund generally under any other loan agreement, credit agreement or other
financing agreement, (c) that has, for two (2) or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder, or (d) that has a Revolving Commitment or obligations with respect to
a Swing Line Loan and/or Letters of Credit outstanding at such time, and in
respect of which a Lender Insolvency Event has occurred and is continuing.

 

13

 

 

“Delegate” shall mean any delegate, agent, attorney or co-trustee appointed by
the Administrative Agent.

 

“Deposit Account Control Agreement” shall mean a control agreement in form and
substance reasonably acceptable to the Administrative Agent, pursuant to which a
bank in which any Loan Party has a deposit account agrees that such bank will
comply with the instructions of the Administrative Agent with respect to such
deposit account without further consent by the affected Loan Party.

 

“Disposition” shall mean with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, (b)
is redeemable at the option of the holder thereof, in whole or in part, (c)
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, (d) is or becomes convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Capital Stock that would constitute Disqualified Capital
Stock, in each case with respect to clauses (a) through (d), at any time on or
before the ninetieth (90th) day following the latest Stated Maturity Date, or
(e) which is secured by the assets of any Loan Party or of any Subsidiary.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean any Restricted Subsidiary that is not (a) a
Foreign Subsidiary, (b) a Subsidiary of a Foreign Subsidiary, or (c) a CFC.

 

“ECF Percentage” shall mean, as of any date of determination, a percentage equal
to (a) if the Senior Leverage Ratio as of the last day of the immediately
preceding Fiscal Year was greater than or equal to 1.75 to 1.00, seventy-five
percent (75%), (b) if the Senior Leverage Ratio as of the last day of the
immediately preceding Fiscal Year was less than 1.75 to 1.00, but greater than
or equal to 1.00 to 1.00, fifty percent (50%), and (c) if the Senior Leverage
Ratio as of the last day of the immediately preceding Fiscal Year was less than
1.00 to 1.00, twenty-five percent (25%).

 

“Eligible Additional Lender” shall have the meaning specified in Section
2.1(g)(iii).

 

14

 

 

“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with Real Estate required to be pledged as Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case in
form and substance satisfactory to the Administrative Agent.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
pollution, the management, generation, use, handling, transportation, storage,
treatment, disposal, Release or threatened Release of or exposure to any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation,
remediation and other response actions, costs of administrative oversight,
fines, natural resource damages, penalties or indemnities), of any Loan Party or
any of its Subsidiaries directly or indirectly resulting from or based upon (a)
any actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual exposure to any Hazardous Materials, (d) the Release
or threatened Release of any Hazardous Materials or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Raise” shall mean the issuance of Capital Stock (other than Disqualified
Capital Stock) by, or capital contributions to, the Parent on or prior to the
Closing Date, the Net Cash Proceeds of which are (a) at least $60,000,000, (b)
subject to no restrictions regarding the use thereof for the Acquisition, and
(c) freely available for the Parent to use at any time in connection with the
Acorn Acquisition and the Image Acquisition and the businesses acquired thereby.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder, and any
successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with any Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

15

 

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than an event for which the 30-day notice period is waived); (b) the
failure with respect to any Plan to satisfy any minimum funding obligation under
the Code or ERISA, whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by any Loan Party or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by any Loan
Party or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability (for which any Loan Party or any ERISA Affiliate may incur
liability) or a determination that a Multiemployer Plan is, or is expected to
be, insolvent or in reorganization, within the meaning of Title IV of ERISA; (h)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; (i) a contributing sponsor (as defined in Section
4001(a)(13) of ERISA) of a Plan shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsections .62, .63, .64, .65, .66,
.67, or .68 of PBGC Regulation Section 4043 shall be reasonably expected to
occur with respect to such Plan within the following 30 days; (j) if any of the
Loan Parties or any of their respective Restricted Subsidiaries sponsors or
maintains or has any liability with respect to any Multiemployer Plan or any
defined benefit plan subject to Title IV of ERISA, (k) the imposition of any
liability under Title IV of ERISA (other than premiums to the PBGC) upon any
Loan Party or any Restricted Subsidiary of a Loan Party, or an ERISA Affiliate;
or (l) the occurrence of an non-exempt “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) with respect to any Plan of
any Loan Party or any of its ERISA Affiliates.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning specified in Article VIII.

 

“Excess Cash Flow Application Date” shall have the meaning specified in Section
2.6(c)(iv).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” shall mean (a) deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s employees, (b) any other zero balance
account or disbursement only account. and (c) any other deposit account,
securities account or commodities account which, individually and collectively
with all such other accounts, does not at any time have more than $500,000 in
cash or investment property on deposit therein in the aggregate.

 

16

 

 

“Excluded Equity Issuances” shall mean any issuances of (a) Capital Stock (other
than Disqualified Capital Stock) by the Parent to current and future senior
management of any Borrower or its Restricted Subsidiaries under any employee
stock option or stock purchase plan or other employee benefits plan in existence
from time to time, (b) Capital Stock and Capital Stock equivalents by a
Subsidiary of the Parent to the Parent or another Subsidiary of the Parent,
solely to the extent otherwise constituting an Investment permitted under this
Agreement, (c) Capital Stock (other than Disqualified Capital Stock) by, or
capital contributions to, the Parent the Net Cash Proceeds of which are used to
finance a Permitted Acquisition, so long as (i) the Borrowers have provided
prior written notice of such issuance to the Administrative Agent, which notice
shall specify the date on which such Net Cash Proceeds are expected to be
received, the amount of Net Cash Proceeds expected to be received, and that the
Net Cash Proceeds of such Capital Stock are to be used to fund a Permitted
Acquisition and (ii) such Permitted Acquisition is consummated substantially
contemporaneously with such issuance of Capital Stock, (d) the Equity Raise, and
(e) Capital Stock (other than Disqualified Capital Stock) by the Parent in
connection with cash equity contributions by shareholders of the Parent as of
the Closing Date made solely for the purposes specified in Section 7.4(a)(vii)
or Section 7.5(n).

 

“Excluded Taxes” shall mean (a) with respect to the Administrative Agent,
Issuing Bank, and each Lender, taxes (including any additions to tax, penalties,
and interest) imposed on its overall net or gross income or net or gross profits
(including any branch profits or franchise taxes imposed in lieu thereof) and
backup withholding taxes imposed by reason of a present or former connection
between the Administrative Agent or such Issuing Bank or Lender, as the case may
be, and the jurisdiction imposing such tax (other than by reason of its
execution or delivery of any Loan Document, receipt of payments under Loan
Documents, or its exercise of its rights or performance of its obligations
thereunder), (b) any withholding tax that is (i) imposed by any Governmental
Authority on amounts payable to a Lender under the law in effect or pending at
the time such Lender becomes a party to this Agreement (or, in the case of a
Participant, on the date such Participant becomes a Participant hereunder), (ii)
attributable to a Lender’s or Participant’s failure or inability to comply with
Section 2.8(b)(v) or (iii) imposed as a result of a change in circumstances
(such as a Lender or Participant’s change in its jurisdiction of organization,
but not a change in circumstances made at the request of the Borrowers), other
than a Change in Law, with respect to such Lender or Participant after the time
that such Lender became a party to this Agreement (or designates a new
Applicable Lending Office) or such Participant acquired its participation;
provided that clauses (b)(i) and (b)(iii) shall not apply to the extent that the
indemnity payments or additional amounts any Lender (or Participant) would be
entitled to receive (without regard to clauses (b)(i) and (b)(iii)) do not
exceed the indemnity payment or additional amounts that the Person making the
assignment, participation, or transfer, to such Lender (or Participant) would
have been entitled to receive in the absence of such assignment, participation,
or transfer, other than an assignment made pursuant to Section 11.14 (it being
understood and agreed, for the avoidance of doubt, that any withholding tax
imposed on a Lender or Participant as a result of a Change in Law occurring
after the time that such Lender became a party to this Agreement (or designated
a new Applicable Lending Office) or such Participant acquired its participation
(other than a Change in Law that was pending at such time) shall not be an
Excluded Tax pursuant to clause (b)(i)) and (c) any withholding tax imposed on a
Lender organized under the laws of a jurisdiction outside the United States as a
result of such Lender’s failure to comply with FATCA.

 

17

 

 

“Existing Letters of Credit” means that certain standby letter of credit
#F854028 issued by SunTrust Bank for the benefit of 8515 Georgia Venue
Associates in the original stated amount of $51,158.66 and with an expiration
date of August 31, 2013.

 

“FATCA” shall mean Sections 1471-1474 of the Code (and any amended or successor
version that is substantively comparable) or any similar provision of state,
local, or foreign tax law, any regulations promulgated thereunder, or any
published administrative guidance implementing such law to establish relief or
exemption from the tax imposed by those provisions.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain Amended and Restated Fee Letter dated as of
the date hereof, executed and delivered by the Lead Arranger and SunTrust Bank
and accepted by RLJ Acquisition, as amended, restated, supplemented, or
otherwise modified from time to time prior to the date hereof.

 

“Fiscal Month” shall mean any fiscal month of the Parent.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Parent.

 

“Fiscal Year” shall mean any fiscal year of the Parent.

 

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto, (d)
the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto, in each case, together with all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
implementing or interpreting any of the foregoing, as amended or modified from
time to time.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 

“Foreign Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by any Loan Party or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of such Loan
Party or such Restricted Subsidiaries residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment (other than severance pay),
and which plan is subject to statutory funding requirements other than under
ERISA or the Code.

 

18

 

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State or
Commonwealth thereof or the District of Columbia.

 

“Fortress” shall mean Fortress Credit Corp.; provided that if Fortress Credit
Corp. or its Affiliates and Approved Funds cease to be Lenders holding, in the
aggregate, more than $15,000,000 of outstanding principal of the Loans hereunder
then all references to Fortress shall be disregarded for the purposes of this
Agreement and the other Loan Documents.

 

“Fortress Side Letter” shall mean that certain Side Letter dated as of the date
hereof by and between Fortress and Parent, as the same may be amended, restated,
supplemented, or otherwise modified from time to time to the extent expressly
permitted by the terms hereof.

 

“Fortress Warrants” shall mean those certain warrants, exercisable for 1,000,000
shares of Capital Stock of Parent, issued pursuant to that certain Warrant
Agreement dated as of February 22, 2011, by and between RLJ Acquisition and
Continental Stock Transfer & Trust Company.

 

“Foyle’s War 8” shall Foyles War 8 Productions Limited, a private company
limited by shares organized under the laws of England and Wales with registered
number 7980496.

 

“Foyle’s War 8 Existing Debt” shall mean Indebtedness of Foyle’s War 8 owing to
Coutts & Co., the principal amount of which outstanding on the Closing Date is
approximately $6,950,000.

 

“Foyle’s War 8 Group” shall mean Foyle’s War 8 and any of its current and/or
future Subsidiaries.

 

“Foyle’s War 8 Inclusion Date” shall mean the date on which each of the
following has occurred, as determined by the Administrative Agent in its
reasonable discretion, (a) the Foyle’s War 8 Existing Debt and all obligations
in connection therewith have been repaid in full, (b) all documents governing
the Foyle’s War 8 Existing Debt shall have been terminated, (c) all Liens
securing the Foyle’s War 8 Existing Debt shall have been released or otherwise
terminated, (d) each member of the Foyle’s War 8 Group shall have become a
Guarantor hereunder to the extent required in accordance with Section 5.11
hereof and the Loan Parties shall have otherwise complied with Section 5.11 with
respect to the Foyle’s War 8 Group, and (e) after giving effect to the inclusion
of Foyle’s War 8 into the financial covenants in Article VI of this Agreement,
the Borrowers shall be in pro forma compliance with such financial covenants,
and the Borrowers shall have delivered to the Administrative Agent a certificate
of the chief financial officer of the Parent demonstrating such compliance.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

19

 

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial, county, regional or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Group Member” shall mean the Parent and each of its Restricted Subsidiaries.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease Property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business or performance
bonds purchased in the ordinary course of business. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which Guarantee is made or, if not so
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor” shall mean (a) each Restricted Subsidiary of the Parent (other than
the Borrowers) that is a signatory to this Agreement as of the Closing Date and
(b) each other Person that executes a Guaranty Agreement (or Guaranty
Supplement) after the Closing Date.

 

“Guaranty Agreement” shall mean the Guarantee by the Guarantors of the
Obligations as set forth in Article X of this Agreement and any other Guarantee
of all or any portion of the Obligations by any Person.

 

“Guaranty Supplement” shall mean each supplement to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered by a Restricted Subsidiary of any Loan Party pursuant to Section 5.11.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants
regulated pursuant to any Environmental Law, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, perchlorate or radon gas.

 

20

 

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions, (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Image” shall have the meaning specified in the preamble.

 

“Image Acquisition” shall mean the Acquisition by the Parent of all of the
Capital Stock of Image and the merger of Image into Image Merger Sub pursuant to
and in accordance with the Image Merger Agreement.

 

“Image Merger Agreement” shall mean that certain Agreement and Plan of Merger
dated as of April 2, 2012, by and among RLJ Acquisition and Image, as the same
may be amended, restated, supplemented, or otherwise modified from time to time
to the extent expressly permitted by the terms hereof.

 

“Image Merger Sub” shall have the meaning specified in the preamble.

 

“Image Product Amortization” shall mean the amortized costs of Image Production
Expenditures, amortized on an income recognition basis based on the estimated
exploitable life of the particular product in the commercial market in
accordance with GAAP.

 

“Image Product Expenditures” shall mean costs incurred by Image and its
Restricted Subsidiaries (if any) in mastering and offering packaged media
masters, including the creation of added content, artwork and other one-time
value-added materials to prepare finished masters suitable for offer and sale to
the public in accordance with GAAP.

 

“Increase Effective Date” shall have the meaning specified in Section
2.1(g)(iv).

 

“Increase Notice” shall have the meaning specified in Section 2.1(g)(i).

 

“Incremental Facility” shall have the meaning specified in Section 2.1(g)(i).

 

21

 

 

“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of Property or services
(other than trade payables incurred in the ordinary course of business;
provided, trade payables overdue by more than sixty (60) days shall be included
in this definition except to the extent that any of such trade payables are
being disputed in good faith and by appropriate measures and as long as adequate
reserves or other appropriate provisions as shall be required in conformity with
GAAP shall have been made or provided therefor), (d) all obligations of such
Person under any conditional sale or other title retention agreement(s) relating
to Property acquired by such Person, (e) that portion of Capital Lease
Obligations of such Person that are properly classified as a liability on a
balance sheet in conformity with GAAP, (f) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (g) all Guarantees of such Person of the type of
indebtedness described in clauses (a) through (f) above, (h) all indebtedness of
a third party secured by any Lien on Property owned by such Person, whether or
not such Indebtedness has been assumed by such Person, (i) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Capital Stock of such Person, (j) Off-Balance
Sheet Liabilities of such Person, and (k) all Hedging Obligations of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor. For purposes of clause (k) above, the
principal amount of Indebtedness in respect of Hedge Agreements shall equal Net
Mark-to-Market Exposure.

 

“Indemnitee” shall have the meaning specified in Section 11.3(b).

 

“Information and Collateral Disclosure Certificate” shall mean each Information
and Collateral Disclosure Certificate delivered by a Loan Party pursuant to the
terms of this Agreement.

 

“Interest Coverage Ratio” shall mean the ratio as of the last day of (a) the
first Fiscal Quarter ending after the Closing Date of (i) Consolidated Cash
Adjusted EBITDA for such Fiscal Quarter, to (ii) Consolidated Interest Expense
for such Fiscal Quarter, (b) the second Fiscal Quarter ending after the Closing
Date of (i) Consolidated Cash Adjusted EBITDA for the two Fiscal Quarter period
ending on such date, to (ii) Consolidated Interest Expense for such two Fiscal
Quarter period, (c) the third Fiscal Quarter ending after the Closing Date of
(i) Consolidated Cash Adjusted EBITDA for the three Fiscal Quarter period ending
on such date, to (ii) Consolidated Interest Expense for such three Fiscal
Quarter period, and (d) any other Fiscal Quarter of (i) Consolidated Cash
Adjusted EBITDA for the four Fiscal Quarter period then ending, to (ii)
Consolidated Interest Expense for such four Fiscal Quarter period, in each case,
determined as of the Fiscal Quarter(s) ending on or immediately prior to such
date for which financial statements have been received pursuant to Sections
5.7(a) or (b) and (c), as applicable, and a Compliance Certificate delivered
pursuant to Section 5.7(d).

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

 

(a)          the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

22

 

 

(b)          if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(c)          any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and

 

(d)          no Interest Period may extend beyond the Maturity Date for the
applicable Loan.

 

“Investment” shall have the meaning specified in Section 7.5.

 

“Investment Control Agreement” shall mean an agreement among a Loan Party, the
Administrative Agent and (a) the issuer of uncertificated securities with
respect to uncertificated securities in the name of any Loan Party, (b) a
securities intermediary with respect to securities, whether certificated or
uncertificated, securities entitlements and other financial assets held in a
securities account in the name of any Loan Party, or (c) a futures commission
merchant or clearing house, as applicable, with respect to commodity accounts
and commodity contracts held by any Loan Party, whereby, among other things, the
issuer, securities intermediary or futures commission merchant agrees to follow
the instructions or entitlement orders of the Administrative Agent without
further consent by the affected Loan Party.

 

“Issuing Bank” shall mean (a) SunTrust Bank and (b) any other Lender designated
by the Borrower Representative and approved by the Administrative Agent, each in
its capacity as an issuer of Letters of Credit pursuant to Section 2.16;
provided that no Lender other than SunTrust Bank shall be obligated to issue
Letters of Credit under this Agreement.

 

“Lead Arranger” shall mean STRH.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrowers for the issuance of Letters of Credit
in an aggregate face amount not to exceed $500,000 at any one time.

 

“LC Disbursement” shall mean a payment made by the applicable Issuing Bank
pursuant to a Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn and
unexpired amount of all outstanding Letters of Credit at such time, plus (b) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Revolving Credit
Lender shall be its Pro Rata Share with respect to the Revolving Commitment of
the total LC Exposure at such time.

 

23

 

 

“Lender Insolvency Event” shall mean that (a) a Lender or its Lender Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (b) a Lender or
its Lender Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, custodian or the like has been appointed for such Lender or its
Lender Parent Company, or such Lender or its Lender Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment, or (c) a Lender or its Lender Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event  shall not be deemed
to have occurred  solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a Lender Parent Company thereof by a
Governmental Authority or an instrumentality thereof.

 

“Lender Parent Company” shall mean, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include each Lender that joins this Agreement
pursuant to Section 11.4 or 11.14. Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.16 by an Issuing Bank for the account of the Borrowers pursuant to the
LC Commitment.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Reuters Screen LIBOR01 Page (or such
other page on that service or such other service designated by the British
Bankers’ Association for the display of such Association’s Interest Settlement
Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on the day
that is two (2) Business Days prior to the first day of the Interest Period or
if such Reuters Screen LIBOR01 Page is unavailable for any reason at such time,
the rate which appears on the Reuters Screen ISDA Page as of such date and such
time; provided, that if the Administrative Agent determines that the relevant
foregoing sources are unavailable for the relevant Interest Period, LIBOR shall
mean the rate of interest reasonably determined by the Administrative Agent to
be the average (rounded upward, if necessary, to the nearest 1/100th of 1%) of
the rates per annum at which deposits in Dollars are offered to the
Administrative Agent two (2) Business Days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 10:00 a.m.
(Atlanta, Georgia time) for delivery on the first day of such Interest Period,
for the number of days comprised therein and in an amount comparable to the
amount of the Eurodollar Loan of the Administrative Agent. Anything in the
foregoing to the contrary notwithstanding, with respect to the Term B Loans and
Term C Loans only, if at any applicable time of determination LIBOR (as
determined above) is less than 1.25% per annum, then LIBOR shall be deemed to be
1.25% per annum at such time of determination.

 

24

 

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Liquidity” shall mean, on any date of determination, the sum of (a) the
Aggregate Revolving Commitment Amount minus the Revolving Credit Exposure plus
(b) all unrestricted Cash maintained by Borrowers in any demand or deposit
account maintained with the Administrative Agent.

 

“Loan Account” shall have the meaning specified in Section 2.7(b).

 

“Loan Documents” shall mean, collectively, this Agreement, the LC Documents, any
Guaranty Agreement, the Notes, the Collateral Documents, all Notices of
Borrowing, all Notices of Conversion/Continuation, all Compliance Certificates,
the Fee Letter, the Debt Subordination Agreements and all other intercreditor
agreements and subordination agreements in favor of the Secured Parties with
respect to the Obligations or Collateral, and any and all other instruments,
agreements, documents and writings executed by any Loan Party in connection with
any of the foregoing, and any other documents that the Administrative Agent,
Fortress and any Borrower agree shall be Loan Documents, but excluding the
Fortress Side Letter and any documentation in connection with Bank Product
Obligations or Secured Hedging Obligations.

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

“Loans” shall mean all Revolving Loans, Term Loans, and the Swingline Loans in
the aggregate or any of them, as the context shall require.

 

“Madacy” shall mean Image/Madacy Home Entertainment, LLC, a California limited
liability company.

 

“Margin Stock” shall mean “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or otherwise modified from time to time.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, (a) a
material adverse change in, or a material adverse effect upon, the business,
condition (financial or otherwise), operations, liabilities (contingent or
otherwise), properties or prospects of the Parent and its Restricted
Subsidiaries, taken as a whole, (b) a material impairment of the ability of the
Loan Parties and their respective Restricted Subsidiaries to perform in any
material respect any of their respective obligations under the Loan Documents,
taken as a whole, or (c) a material adverse effect upon (i) the legality,
validity or enforceability of any of the Loan Documents or (ii) the perfection
or priority of any Lien granted to the Administrative Agent or the Lenders for
the benefit of the Secured Parties under any of the Collateral Documents.

 

25

 

 

“Material Contracts” shall mean (a) those contracts listed on Schedule 4.24 and
(b) each other contract, lease, instrument, license or other arrangement to
which any Loan Party or any of its Restricted Subsidiaries is a party the
termination of which could reasonably be expected to have a Material Adverse
Effect, or any agreements replacing any of the foregoing.

 

“Material Indebtedness” shall mean (a) any Permitted Subordinated Debt and (b)
other Indebtedness (other than the Loans but including all Hedging Obligations)
of any Loan Party or any of their Restricted Subsidiaries, individually or in an
aggregate principal amount exceeding $500,000. For purposes of determining the
amount of attributed Indebtedness from Hedging Obligations, the “principal
amount” of any Hedging Obligations at any time shall be the Net Mark-to-Market
Exposure of such Hedging Obligations.

 

“Maturity Date” shall mean,

 

(a)          with respect to the Term A Loans and all Obligations with respect
thereto, the earlier of (i) the Stated Maturity Date with respect thereto and
(ii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise);

 

(b)          with respect to the Term B Loans and all Obligations with respect
thereto, the earlier of (i) the Stated Maturity Date with respect thereto and
(ii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise);

 

(c)          with respect to Revolving Loans and all Obligations with respect
thereto, the Revolving Commitment Termination Date;

 

(d)          with respect to the Term C Loans and all Obligations with respect
thereto, the earlier of (i) the Stated Maturity Date with respect thereto and
(ii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise); and

 

(e)          with respect to any Incremental Facility and all Obligations with
respect thereto, the earlier of (i) the Stated Maturity Date with respect
thereto and (ii) the date on which all amounts outstanding under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).

 

“Media Library” shall mean, as of any date of determination, the set or
collection of Media Rights used in connection with the businesses of the
Borrowers and their Restricted Subsidiaries.

 

“Media Rights” shall mean, with respect to each Loan Party and its Restricted
Subsidiaries, all licensing rights (as licensor and licensee), manufacturing
rights, production rights, and distribution rights, and all right, title, and
interest of such Persons in patents, trademarks, service marks, copyrights, and
other intellectual property rights, in each case, with respect to the film and
television production and entertainment programming business of such Persons.

 

26

 

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the real properties as to which the
Administrative Agent for the benefit of the Secured Parties shall from time to
time be granted a Lien pursuant to the Mortgages.

 

“Mortgages” shall mean all mortgages, deeds of trust, deeds to secure debt
executed by any Loan Party in favor of the Administrative Agent.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net ACL Proceeds” shall mean Cash proceeds received by any Loan Party or
Restricted Subsidiary after the Closing Date from any ACL Group member, whether
pursuant to a dividend, distribution, or otherwise (other than pursuant to
Permitted Service Agreements for bona fide services rendered thereunder), net of
any amounts attributable to taxes payable by any such Loan Party or Restricted
Subsidiary attributable to the receipt of such proceeds, including any and all
taxes applicable to the payment or receipt of any dividends or distributions by
such Person or taxes applicable to the payment or receipt of any interest by
such Person with respect to any Permitted Intercompany Investments.

 

“Net Cash Proceeds” shall mean Cash proceeds received by any Loan Party or
Restricted Subsidiary after the Closing Date from any (a) Disposition, net of
(i) the bone fide direct Cash costs incurred in connection with such Disposition
to the extent paid to a Person that is a non-Affiliate, (ii) Taxes paid or
reasonably estimated to be payable as a result thereof and (iii) any amount
required to be paid or prepaid on Indebtedness (other than the Obligations)
secured by the assets subject to such Disposition, (b) property insurance as a
result of any loss, damage or destruction of any of its assets, or any
condemnation of its assets, net of amounts set forth in clause (iii) above as it
relates to such event or (c) issuance of debt or debt securities or Capital
Stock, net of brokers’ and advisors’ fees and other out-of-pocket costs incurred
in connection with such transaction to the extent paid to a Person that is a
non-Affiliate.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Net Royalty Advances” shall mean advances paid for the acquisition of content,
less recoupments on royalties earned when product is exploited by the licensee
in accordance with GAAP.

 

“Non-Consenting Lender” shall have the meaning set forth in Section 11.14(d).

 

27

 

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-Wholly Owned Subsidiary” shall mean any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary.

 

“Note” shall mean the Revolving Loan Notes (if any) and the Term Loan Notes (if
any).

 

“Notice of Borrowing” shall mean any certificate signed by an authorized
signatory of the Borrower Representative requesting a new Borrowing hereunder,
which certificate shall be denominated a “Notice of Borrowing,” and shall be in
substantially the form of Exhibit D.

 

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit E.

 

“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent, Issuing Bank, or any Lender or any other Secured Party
pursuant to or in connection with this Agreement, any other Loan Document, or
with respect to Secured Hedging Obligations or Bank Product Obligations,
including, without limitation, (a) all principal (including PIK Amounts) and
interest (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), (b) all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all reasonable fees and expenses of counsel to the
Administrative Agent, Fortress and any Lender incurred pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, and (c) all obligations and liabilities incurred in
connection with collecting and enforcing the foregoing, together with all
renewals, extensions, modifications or refinancings thereof; provided, however,
that notwithstanding anything to the contrary contained herein, in any other
Loan Document, or in any document with respect to Secured Hedging Obligations or
Bank Product Obligations, no Secured Hedging Obligations or Bank Product
Obligations shall constitute “Obligations” after (i) all Commitments have
terminated or expired, (ii) all Obligations (other than Secured Hedging
Obligations, Bank Product Obligations and indemnities and other contingent
obligations not then due and payable and as to which no claim has been made as
of the time of determination) have been paid in full in cash and (iii) all
Letters of Credit have expired or terminated or the LC Exposure has been Cash
Collateralized (or as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank shall have been made), in each case of
clauses (i), (ii) and (iii), as provided for herein; provided further, however,
(1) as to any Secured Hedging Obligations, the same shall only be included
within the Obligations if upon the Administrative Agent’s request, the
Administrative Agent shall have entered into an agreement, in form and substance
satisfactory to Administrative Agent, with the applicable Secured Party with
respect to such Secured Hedging Obligation, as acknowledged and agreed to by the
Loan Parties, providing for, among other things, the delivery to the
Administrative Agent by such Secured Party of information with respect to the
amount of such Secured Hedging Obligations from time to time, and (2) as to any
Bank Product Obligations, the same shall only be included within the Obligations
if the Secured Party providing the applicable Bank Product shall have delivered
written notice to the Administrative Agent that (x) such Secured Party has
entered into a transaction to provide such Bank Products to a Loan Party and (y)
the Bank Product Obligations with respect to such Bank Products constitute
Obligations entitled to the benefits of the Liens granted under the Collateral
Documents, and the Administrative Agent shall have accepted such notice in
writing.

 

28

 

 

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent” shall have the meaning specified in the preamble.

 

“Participant” shall have the meaning specified in Section 11.4(e).

 

“Participant Register” shall have the meaning specified in Section 11.4(f).

 

“Patriot Act” shall have the meaning specified in Section 11.13.

 

“Payment Date” shall mean the last day of each Interest Period for a Eurodollar
Loan.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
Representative and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean (a) the Acorn Acquisition, (b) the Image
Acquisition and (c) any other Acquisition by the Parent or any of its Restricted
Subsidiaries, so long as:

 

(a)          immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

 

(b)          such Acquisition has not been opposed by the board of directors of
the entity that is selling the Capital Stock or assets to be acquired;

 

29

 

 

(c)          all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all Requirements of Law, rules or
regulations by any Governmental Authorities;

 

(d)          the entity that is being acquired shall have net income before
interest, taxes, depreciation and amortization, with such pro forma adjustments
approved by the Administrative Agent and Fortress (“Target EBITDA”), or in the
case of assets, the Target EBITDA, with such pro forma adjustments approved by
the Administrative Agent and Fortress, attributable to such assets, for the
eight Fiscal Quarter period ending immediately prior to the date of such
Acquisition of at least $1.00;

 

(e)          the acquired Person, in the case of an Acquisition of Capital Stock
of such Person, or the Person acquiring assets, in the case of an Acquisition of
assets of another Person, shall be a Wholly-Owned Subsidiary immediately upon
such Acquisition;

 

(f)          in the case of the acquisition of Capital Stock of (i) a Person
that will become a Domestic Subsidiary upon the acquisition thereof, the
acquired Person shall immediately become a Domestic Subsidiary and a Loan Party,
and (ii) a Person that will become a Foreign Subsidiary upon the acquisition
thereof, the acquired Person shall immediately become a Foreign Subsidiary and
(to the extent otherwise required by the terms hereof) a Loan Party within
ninety (90) days of the acquisition, and, in each such case, the Loan Parties
shall have taken, or caused to be taken, each of the actions set forth in
Section 5.11 without regard to the time periods set forth therein;

 

(g)          after giving effect to such Acquisition as if such Acquisition had
occurred on the first day of the most recent period of four (4) consecutive
Fiscal Quarters and measured as of the last day of the period for which
financial statements were delivered in accordance with Section 5.7(a) or (b),
(i) the pro forma Senior Leverage Ratio shall be at least 0.35 less than the
maximum Senior Leverage Ratio covenant level which is then applicable under
Section 6.1, as in effect on such date, (ii) the pro forma Total Leverage Ratio
shall be at least 0.35 less than the maximum Total Leverage Ratio covenant level
which is then applicable under Section 6.2, as in effect on such date, and (iii)
the pro forma Interest Coverage Ratio shall be equal to or greater than the
minimum Interest Coverage Ratio covenant level which is then applicable under
Section 6.3, as in effect on such date;

 

(h)          the Borrower Representative shall have delivered to the
Administrative Agent at least ten (10) Business Days prior to the consummation
of such proposed acquisition (i) a certificate evidencing compliance with clause
(g) above and (ii) all relevant financial information with respect to such
Acquisition, including, without limitation, the aggregate consideration for such
Acquisition, and any other information reasonably required to demonstrate
compliance with clause (g) above;

 

(i)          any Person or assets or division acquired in accordance herewith
shall constitute a Permitted Business; and

 

30

 

 

(j)          if more than $7,500,000 of Loans are used to finance such
Acquisition, the Required Lenders shall have approved such Acquisition in
writing.

 

“Permitted Business” shall mean the business of the Parent and its Restricted
Subsidiaries conducted by such Persons as of the Closing Date and media
production and distribution businesses reasonably incidental, complementary or
related thereto.

 

“Permitted Encumbrances” shall mean:

 

(a)          Liens imposed by law for taxes, assessments or governmental charges
or levies not yet due or, if due, the obligations with respect to such taxes,
assessments or governmental charges or levies are being contested in good faith
by appropriate proceedings and adequate reserves therefor are being maintained
in accordance with GAAP;

 

(b)          statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not overdue or for amounts which are overdue such
amounts are being contested in good faith by appropriate proceedings and for
which adequate reserves therefor are being maintained in accordance with GAAP,
in each case, so long as such amounts, to the extent overdue, are not in excess
of $100,000 in the aggregate at any time;

 

(c)          pledges and deposits made in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

 

(d)          deposits to secure the performance of bids, tenders, contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

 

(e)          judgment and attachment liens not giving rise to an Event of
Default;

 

(f)          easements, servitudes, rights-of-way, covenants, licenses,
encroachments, protrusions, zoning and other restrictions, minor defects or
other irregularities in title, other similar encumbrances and Liens securing
obligations under operating reciprocal easement or similar agreements with
respect to real Property which do not secure Indebtedness, and which do not in
any case, adversely interfere in any material respect with the ordinary conduct
of the businesses of the Group Members at such Property;

 

(g)          (1) Liens arising from (and purported Liens evidenced by) the
filing of precautionary UCC financing statements relating to personal property
leased pursuant to operating leases and (2) any interest or title of such
lessors under such operating leases;

 

(h)          Liens disclosed by the title insurance policies delivered
subsequent to the Closing Date and pursuant to Section 5.12 (which Liens are
acceptable to Administrative Agent and Fortress in their respective sole
discretion) and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the Property that was subject to such Lien prior to such
replacement, extension or renewal;

 

31

 

 

(i)          (1) the rent deposit deed in favor of Sutherland Walk Development
Limited in an amount not to exceed £13,220 and (2) any other Liens on cash for
rental deposits or similar arrangements in the ordinary course of business so
long as the aggregate amount of such Liens does not exceed $100,000 or the
equivalent thereof in any other currency; and

 

(j)          any netting or set-off arrangement arising in the ordinary course
of the Loan Parties’ cash management arrangements.

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness;

 

“Permitted Holders” shall mean Robert L. Johnson (being the Robert L. Johnson
that holds approximately 24.1% of the Capital Stock of Parent as of the Closing
Date after giving effect to the Transactions) and his Affiliates.

 

“Permitted Intercompany Investments” shall mean Investments among the Parent and
its Restricted Subsidiaries, or any of them, that meet the following criteria:
(a) such Investments are in the form of intercompany loans; (b) such
intercompany loans are evidenced by a promissory note that is due and payable on
demand, contains market terms, includes prohibitions on amendment or waiver
without the consent of the Administrative Agent, and is in form and substance
reasonably satisfactory to the Administrative Agent; and (c) such promissory
notes (other than any note issued by a Foreign Subsidiary to another Foreign
Subsidiary unless and until the Foreign Subsidiary holding such note becomes a
Secured Loan Party) are delivered to the Administrative Agent together with
appropriate allonges or other documents of transfer to be held as Collateral.

 

“Permitted Investments” shall mean:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States or the United
Kingdom (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States or the United Kingdom), in each
case maturing within one year from the date of acquisition thereof;

 

(b)          commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six (6) months from the
date of acquisition thereof;

 

(c)          certificates of deposit, bankers’ acceptances and time deposits
maturing within six (6) months of the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of the Administrative Agent or by any commercial
bank organized under the laws of the United States or any state thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

 

32

 

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)          securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

 

(f)          securities with maturities of six (6) months or less from the date
of acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
and

 

(g)          shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

 

“Permitted Liens” shall have the meaning specified in Section 7.2.

 

“Permitted Refinancing” shall mean as to any Indebtedness, the incurrence of
other Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied: (a)
the weighted average life to maturity of such refinancing Indebtedness shall be
greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall not exceed the principal amount (including any accreted or
capitalized amount) then outstanding of the Indebtedness being refinanced, plus
any required premiums and other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension plus an amount equal to any existing commitments
unutilized thereunder; (c) the respective obligor or obligors shall be the same
on the refinancing Indebtedness as on the Indebtedness being refinanced; (d) the
security, if any, for the refinancing Indebtedness shall be the same as that for
the Indebtedness being refinanced (except to the extent that less security is
granted to holders of refinancing Indebtedness); (e) if the Indebtedness being
refinanced, or the Lien securing such Indebtedness, is subordinated to the
Obligations or to the Liens granted under the Collateral Documents, the
refinancing Indebtedness, or the Liens thereof, shall also be subordinated on
terms no less favorable than the Indebtedness being refinanced and the holders
of such refinancing Indebtedness have entered into any subordination or
intercreditor agreements reasonably requested by the Administrative Agent or
Fortress evidencing such subordination; and (f) no material terms (other than
interest rate and fees) applicable to such refinancing Indebtedness or, if
applicable, the related security or guarantees of such refinancing Indebtedness
(including covenants, events of default, remedies, acceleration rights) shall
be, taken as a whole, materially more favorable to the refinancing lenders than
the terms that are applicable under the instruments and documents governing the
Indebtedness being refinanced.

 

33

 

 

“Permitted Service Agreement” shall mean one or more agreements between Acorn
Productions and any ACL Group member pursuant to which Acorn Productions
provides services to such ACL Group member so long as (a) the Borrowers shall
have delivered to the Administrative Agent copy of each such agreement prior to
the effectiveness thereof and (b) any such agreement is not prohibited by
Section 7.8.

 

“Permitted Subordinated Debt” shall mean unsecured Indebtedness of the Parent
owing to one or more of those Persons that were holders of the Capital Stock of
Image as of the Closing Date evidenced by the Permitted Subordinated Notes and
any Interest Notes (as defined in the Permitted Subordinated Notes) and subject
to the Debt Subordination Agreement, in an initial aggregate principal amount
not to exceed $14,800,000.

 

“Permitted Subordinated Notes” shall mean those certain Unsecured Subordinated
Promissory Notes dated as of the Closing Date issued by the Parent to Persons
that were holders of the Capital Stock of Image as of the Closing Date, in
substantially the form of Exhibit K, as the same may be amended, restated,
supplemented, or otherwise modified from time to time to the extent expressly
permitted by the terms of the applicable Debt Subordination Agreement.

 

“Person” shall mean any individual, partnership (general or limited), firm,
corporation, association, joint venture, limited liability company or
partnership, trust or other entity, or any Governmental Authority.

 

“PIK Amount” shall mean, as of any date specified in Section 2.3(a) with respect
to the payment of interest on the Term C Loans, an amount equal to 3.00% per
annum of the interest then payable with respect to the outstanding Term C Loans
(the “PIK Margin”), which, rather than being paid in Cash when due, shall
without action by any party instead be capitalized and treated as additional
principal obligations under the Term C Loans subject to the terms of this
Agreement, and which shall accrue interest at the same rates (including Default
Rates) as are applicable to the Term C Loans under this Agreement, and which
shall form part of the Obligations under this Agreement and the other Loan
Documents and shall be payable in full (including all PIK Amounts) in Cash, on
the Maturity Date with respect to Term C Loans.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 or Section
430 of the Code or Section 302 of ERISA, and in respect of which any Loan Party
or any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA, or in respect of which any Loan Party or any Restricted Subsidiary of a
Loan Party or any ERISA Affiliate could have any liability.

 

“Property” shall mean, in respect of any Person, all types of real, personal or
mixed property and all types of tangible or intangible property owned or leased
by such Person.

 

34

 

 

“Proposed Pricing” shall have the meaning specified in Section 2.1(g)(viii).

 

“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time for any Class of Loan, a fraction (expressed as a percentage), the
numerator of which shall be such Lender’s Commitment for such Class of Loans (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loans, as the case may be), and the denominator of which shall be the sum of
such Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as the case may be, of all Lenders), and (b) with
respect to all Commitments of any Lender at any time, a fraction (expressed as a
percentage), the numerator of which shall be the sum of such Lender’s Revolving
Commitment (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, such Lender’s Revolving
Credit Exposure) and Term Loans and the denominator of which shall be the sum of
all Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders) and Term Loans.

 

“Real Estate” shall have the meaning specified in Section 4.9(a).

 

“Real Estate Documents” shall mean, collectively, Mortgages covering all Real
Estate owned by the Loan Parties, duly executed by each applicable Loan Party,
together with (a) title insurance policies, current as-built ALTA/ACSM Land
Title surveys certified to the Administrative Agent, zoning letters, building
permits and certificates of occupancy, in each case relating to such Real Estate
and reasonably satisfactory in form and substance to the Administrative Agent,
(b) (i) Life of Loan” Federal Emergency Management Agency Standard Flood Hazard
determinations, (ii) notices, in the form required under the Flood Insurance
Laws, about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party, and (iii) if any improved real property encumbered
by any Mortgage is located in a special flood hazard area, a policy of flood
insurance that (A) covers such improved real property, (B) is written in an
amount not less than the outstanding principal amount of the Indebtedness
secured by such Mortgage reasonably allocable to such real property or the
maximum limit of coverage made available with respect to the particular type of
property under the Flood Insurance Laws, whichever is less, and (C) is otherwise
on terms reasonably satisfactory to the Administrative Agent and Fortress, (c)
evidence that counterparts of such Mortgages have been recorded in all places to
the extent necessary or desirable, in the judgment of the Administrative Agent,
to create a valid and enforceable first priority Lien (subject to Permitted
Encumbrances) on such Real Estate in favor of the Administrative Agent for the
benefit of the Secured Parties (or in favor of such other trustee as may be
required or desired under local law), (d) an opinion of counsel in each state in
which such Real Estate is located in form and substance and from counsel
reasonably satisfactory to the Administrative Agent, (e) a duly executed
Environmental Indemnity with respect thereto, (f) Phase I Environmental Site
Assessment Reports, consistent with American Society of Testing and Materials
(ASTM) Standard E 1527-05, and applicable state requirements, dated no more than
six (6) months prior to the date of acquisition of such Real Property, prepared
by environmental engineers satisfactory to the Administrative Agent, all in form
and substance reasonably satisfactory to the Administrative Agent, and such
environmental review and audit reports, including Phase II reports, with respect
to the subject Real Property of any Loan Party as the Administrative Agent shall
have reasonably requested, in each case together with letters executed by the
environmental firms preparing such environmental reports, in form and substance
reasonably satisfactory to the Administrative Agent, authorizing the
Administrative Agent and the Lenders to rely on such reports, and the
Administrative Agent shall be reasonably satisfied with the contents of all such
environmental reports, (f) if requested by the Administrative Agent,
subordination, non-disturbance and attornment agreements from any applicable
tenants, and (g) such other reports, documents, instruments and agreements as
the Administrative Agent shall reasonably request, each in form and substance
reasonably satisfactory to Administrative Agent.

 

35

 

 

“Receiver” shall mean a receiver or receiver and manager or administrative
receiver of the whole or any part of the collateral subject to Liens under the
UK Collateral Documents.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Replacement Event” shall mean, with respect to any Lender, (a) the making of
any claim by such Lender under Section 2.8(b), 2.9, 2.14, or 2.15, unless the
changing of the Applicable Lending Office by such Lender would obviate the need
for such Lender to make future claims under such Section and such Lender
promptly (but in any event within ten (10) Business Days) makes such change; (b)
such Lender’s becoming a Non-Consenting Lender, or (c) such Lender’s becoming a
Defaulting Lender.

 

“Replacement Lender” shall have the meaning specified in Section 11.14.

 

“Repricing Event” shall mean (a) any prepayment or repayment of the Term B Loan
with the proceeds of, or any conversion of the Term B Loan into, any new or
replacement loans bearing interest at an “effective” interest rate that is less
than the “effective” interest rate then applicable to the Term B Loan and (b)
any amendment to or other modification of this Agreement that effectively
reduces the “effective” interest rate then applicable to the Term B Loan (in
each case, with “effective” interest rate giving effect to all upfront or
similar fees or original issue discount or similar fees, which shall be deemed
to constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity and all interest rate floors).

 

“Request for Issuance of Letter of Credit” shall mean a notice in substantially
the form of Exhibit I.

 

36

 

 

“Required Lenders” shall mean, at any time, (a) Lenders holding more than 50% of
the aggregate outstanding Revolving Commitments and Term Loans (other than Term
B Loans and Term C Loans) at such time, or if such Lenders have no Commitments
outstanding, then Lenders holding more than 50% of the Revolving Credit Exposure
and Term Loans (other than Term B Loans and Term C Loans), (b) Lenders holding
more than 50% of the aggregate outstanding Term B Loans and Term C Loans, and
(c) if there are three (3) Lenders or less (but more than one (1) Lender), at
least two (2) of such Lenders.

 

“Required Revolving Credit Lenders” shall mean, at any time, (a) the Revolving
Credit Lenders holding more than 50% of the aggregate outstanding Revolving
Commitments at such time, or if such Revolving Credit Lenders have no
Commitments outstanding, then Revolving Credit Lenders holding more than 50% of
the Revolving Credit Exposure and (b) if there are three (3) Revolving Credit
Lenders or less (but more than one (1) Revolving Credit Lender), at least two
(2) of such Revolving Credit Lenders.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority in each
case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

“Residual Excess Cash Flow” shall mean that portion of Consolidated Excess Cash
Flow not required to be applied to repay the Obligations pursuant to Section
2.6(c)(iv), as determined at the time such mandatory prepayment was required to
be made pursuant to Section 2.6(c)(iv).

 

“Residual Excess Cash Flow Amount” shall mean, at any time of determination, the
sum of (a) Residual Excess Cash Flow for the immediately preceding Fiscal Year
minus (b) all Restricted Payments made pursuant to Section 7.4(a)(iv) during the
then current Fiscal Year, minus (c) all payments on Permitted Subordinated Debt
pursuant to Section 7.4(a)(vi)(D) during the current Fiscal Year.

 

“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer, or, with respect to Foreign Subsidiaries, a
director, or such other representative of such Person as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent; and, with respect to the financial covenants only, the chief financial
officer or the treasurer of such Person.

 

“Restricted Payment” shall have the meaning specified in Section 7.4.

 

“Restricted Subsidiary” shall mean a Subsidiary of the Parent other than any ACL
Group member.

 

“Revolving Commitment” shall mean, with respect to each Revolving Credit Lender,
the obligation of such Lender to make Revolving Loans to the Borrowers and to
participate in Letters of Credit in an aggregate principal amount not exceeding
the amount set forth with respect to such Lender on Schedule I, as such schedule
may be amended pursuant to Section 11.2, or in the case of a Person becoming a
Lender after the Closing Date through an assignment of an existing Revolving
Commitment, the amount of the assigned “Revolving Commitment” as provided in the
Assignment and Acceptance executed by such Person as an assignee, as the same
may be increased or decreased pursuant to terms hereof.

 

37

 

 

“Revolving Commitment Increase” shall have the meaning specified in Section
2.1(g).

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) the
Stated Maturity Date with respect to Revolving Loans, (ii) the date on which the
Revolving Commitments are terminated pursuant to Section 2.5 and (iii) the date
on which all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure.

 

“Revolving Credit Lenders” shall mean, at any time, Lenders who have Revolving
Commitments or who hold Revolving Credit Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender to the Borrowers under its
Revolving Commitment, which may either be a Base Rate Loan or a Eurodollar Loan.

 

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Revolving Credit Lenders that requests a promissory
note, in accordance with each such Revolving Credit Lender’s Revolving
Commitment, in substantially in the form of Exhibit F.

 

“RLJ Acquisition” shall have the meaning specified in the preamble.

 

“RLJ Acquisition Merger Sub” shall have the meaning specified in the preamble.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies.

 

“SEA” shall have the same meaning as “Exchange Act”.

 

“Secured Hedging Obligations” shall mean any and all amounts owing or to be
owing by any Loan Party (whether direct or indirect), absolute or contingent,
due or to become due, now existing or hereafter arising, to any Secured Party
under any Hedging Transaction between a Loan Party and such Secured Party;
provided, however, if such Secured Party ceases to be a Lender (or an Affiliate
of a Lender), “Secured Hedging Obligations” shall include such obligations only
to the extent arising from transactions entered into at the time that such
Secured Party was a Lender (or an Affiliate of a Lender) under this Agreement.

 

“Secured Loan Party” shall mean a Loan Party that has executed and delivered a
Security Agreement and such other Collateral Documents as are required by the
terms of this Agreement.

 

38

 

 

“Secured Parties” shall mean (a) the Administrative Agent, (b) the Issuing Bank,
(c) each Lender, and (d) each Affiliate of a Lender to which any Secured Hedging
Obligation or Bank Product Obligation is owed.

 

“Security Property” shall mean (a) the Liens expressed to be granted under the
UK Collateral Documents in favor of the Administrative Agent as trustee for the
Secured Parties and all proceeds of those Liens; (b) all obligations expressed
to be undertaken by a Loan Party to pay amounts in respect of the Obligations to
the Administrative Agent as trustee for the Secured Parties and secured by the
UK Collateral Documents together with all representations and warranties
expressed to be given by a Loan Party in favor of the Administrative Agent as
trustee for the Secured Parties; and (c) any other amounts or property, whether
rights, entitlements, choses in action or otherwise, actual or contingent, which
the Administrative Agent is required by the terms of the UK Collateral Documents
to hold as trustee on trust for the Secured Parties.

 

“Security Agreement” shall mean that certain Pledge and Security Agreement,
dated as of the Closing Date, executed by each Loan Party that is a Domestic
Subsidiary in favor of the Administrative Agent, for the benefit of the Secured
Parties, and each other security agreement executed from time to time in
connection herewith.

 

“Senior Leverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated Total Debt (other than Permitted Subordinated Debt) as of such date
to (ii) Consolidated Cash Adjusted EBITDA for the four (4) consecutive Fiscal
Quarters ending on or immediately prior to such date for which financial
statements have been received pursuant to Sections 5.7(a) or (b) and (c), as
applicable, and a Compliance Certificate delivered pursuant to Section 5.7(d).

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including contingent and prospective liabilities,
of such Person; (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and is able to pay its debts as they fall due; and (d) such Person is not
engaged in a business or transaction, and is not about to engage in a business
or transaction, for which such Person’s Property would constitute an
unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“Stated Maturity Date” shall mean (a) with respect to the Term A Loans, October
3, 2017, (b) with respect to the Term B Loans, April 3, 2018, (c) with respect
to Revolving Loans, October 3, 2017, (d) with respect to the Term C Loans, April
3, 2018, and (e) with respect to Additional Term Loans, the maturity date agreed
to by the Borrower and the Lenders making such Incremental Facility (which, in
any event, shall not be earlier than the Stated Maturity Date for the Term A
Loans, Term B Loans, Term C Loans, and Revolving Loans).

 

“STRH” shall have the meaning specified in the preamble.

 

39

 

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled (through the ownership of voting equity, by
contract, or otherwise), by the parent or one or more subsidiaries of the parent
or by the parent and one or more subsidiaries of the parent. Unless otherwise
indicated, all references to “Subsidiary” hereunder shall mean a Subsidiary of
the Parent.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Credit Lender shall be its Pro Rata Share with respect to the
Revolving Commitment of the total Swingline Exposure at such time.

 

“Swingline Lender” shall mean SunTrust Bank in its capacity as the lender of
Swingline Loans.

 

“Swingline Loan” shall mean a loan made pursuant to Section 2.1(e).

 

“Swingline Sublimit” shall mean $1,500,000.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like Property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto, other than Excluded Taxes.

 

“Term A Loan” shall mean the loan made by each Lender with a Term A Loan
Commitment to the Borrowers pursuant to Section 2.1(b).

 

“Term A Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term A Loan hereunder on the Closing Date in a
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I. The aggregate principal amount of all Lenders’ Term A Loan
Commitments is $25,000,000.

 

40

 



 

“Term A Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders with a Term A Loan Commitment that requests a
promissory note, in accordance with each such Lender’s Term A Loan Commitment,
in substantially in the form of Exhibit H-1.

 

“Term B Loan” shall mean the loan made by each Lender with a Term B Loan
Commitment to the Borrowers pursuant to Section 2.1(c).

 

“Term B Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term B Loan hereunder on the Closing Date in a
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I. The aggregate principal amount of all Lenders’ Term B Loan
Commitments is $15,000,000.

  

“Term B Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders with a Term B Loan Commitment that requests a
promissory note, in accordance with each such Lender’s Term B Loan Commitment,
in substantially in the form of Exhibit H-2.

 

“Term C Loan” shall mean the loan made by each Lender with a Term C Loan
Commitment to the Borrowers pursuant to Section 2.1(d).

 

“Term C Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term C Loan hereunder on the Closing Date in a
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I. The aggregate principal amount of all Lenders’ Term C Loan
Commitments is $15,000,000.

 

“Term C Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders with a Term C Loan Commitment that requests a
promissory note, in accordance with each such Lender’s Term C Loan Commitment,
in substantially in the form of Exhibit H-3.

 

“Term Loan Notes” shall mean, collectively, the Term A Loan Notes, the Term B
Loan Notes, the Term C Loan Notes, and the Additional Term Loan Notes, if any.

 

“Term Loans” shall mean, collectively, the Term A Loans, the Term B Loans, the
Term C Loans, and the Additional Term Loans, if any.

 

“Third Party Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Administrative
Agent, each applicable Loan Party or Restricted Subsidiary, and a landlord or
bailee with possession of any Collateral or leasing or granting the right of use
of real property to such Loan Party or such Restricted Subsidiary at which
Collateral is located which provides for, among other things, (a) an
acknowledgment of the Administrative Agent’s Liens, (b) a subordination or
waiver of any Liens granted to or held by such landlord or bailee, (c) access to
inspect, sell, or remove such Collateral, and (d) notice of default and right to
cure.

 

41

 

 

“Total Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated
Total Debt as of such date to (ii) Consolidated Cash Adjusted EBITDA for the
four (4) consecutive Fiscal Quarters ending on or immediately prior to such date
for which financial statements have been received pursuant to Sections 5.7(a) or
(b) and (c), as applicable, and a Compliance Certificate delivered pursuant to
Section 5.7(d).

 

“Transactions” means (a) the execution and delivery by each Loan Party of each
Loan Document to which it is a party, (b) the borrowing of the Loans and the
issuance of Letters of Credit, (c) the consummation of the Acorn Acquisition,
and (d) the consummation of the Image Acquisition.

 

“Type” when used in reference to a Loan or Borrowing, refers to whether the rate
of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“UCC” shall mean the Uniform Commercial Code in effect in the State of New York,
as amended and in effect from time to time.

 

“UK Collateral Documents” shall mean all Collateral Documents executed and
delivered by any Loan Party organized under the laws of England and Wales.

 

“UK Insolvency Event” shall mean:

 

(a)          any UK Relevant Entity is unable or admits inability to pay its
debts as they fall due or is deemed to or declared to be unable to pay its debts
under applicable law, suspends or threatens to suspend making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness;

 

(b)          the value of the assets of any UK Relevant Entity is less than its
liabilities (taking into account contingent and prospective liabilities);

 

(c)          A moratorium is declared in respect of any indebtedness of any UK
Relevant Entity. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium; or

 

(d)          any corporate action, legal proceedings or other procedure or step
is taken in relation to: (i) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any UK Relevant
Entity; (ii) a composition, compromise, assignment or arrangement with any
creditor of any UK Relevant Entity; (iii) the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of any UK Relevant Entity or any of its assets; or
(iv) enforcement of any Lien over any assets of any UK Relevant Entity, or any
analogous procedure or step is taken in any jurisdiction. This paragraph (d)
shall not apply to any winding-up petition which is frivolous or vexatious and
is discharged, stayed or dismissed within 14 days of commencement.

 

42

 

 

“UK Relevant Entity” shall mean any Restricted Subsidiary (a) incorporated under
the laws of England and Wales or (b) capable of becoming the subject of any
order for winding-up or administration under the Insolvency Act of the United
Kingdom.

 

“Unrecognized Retiree Welfare Liability” shall mean, with respect to any
employee benefit plan (within the meaning of Section 3(3) of ERISA) that
provides postretirement benefits other than pension benefits, the amount of the
transition obligation, as determined in accordance with Statement of Financial
Accounting Standards No. 106, “Employers’ Accounting for Postretirement Benefits
Other Than Pensions,” as of the most recent valuation date, that has not been
recognized as an expense in the income statement of the Borrowers and their
Restricted Subsidiaries, provided that (a) prior to the date such Statement is
applicable to any such Person, such amount shall be based on an estimate made in
good faith of the transition obligation, and (b) for purposes of determining the
aggregate amount of the Unrecognized Retiree Welfare Liability, Plans maintained
by a Restricted Subsidiary that is not otherwise an ERISA Affiliate shall be
included.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person owned at such
time 100% of the Capital Stock of such partnership, limited liability company,
association, joint venture or other entity such time. Unless otherwise
indicated, all references to “Wholly-Owned Subsidiary” hereunder shall mean a
Wholly-Owned Subsidiary of the Parent.

 

“Wholly-Owned Subsidiary Loan Party” shall mean any Loan Party that is a
Wholly-Owned Subsidiary of the Parent.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2.          Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”, “Term Loan” or “Swingline Loan”) or by Type (e.g., a
“Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g., “Revolving
Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g., “Revolving Borrowing”) or by Type (e.g., “Eurodollar Borrowing”) or by
Class and Type (e.g., “Revolving Eurodollar Borrowing”).

 

43

 

  

Section 1.3.          Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated and consolidating financial
statement(s) of the Borrowers delivered pursuant to Section 4.15(a) or Section
5.7(a); provided, that if the Borrower Representative notifies the
Administrative Agent that the Borrowers wish to amend any covenant in Article VI
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies the Borrower Representative that the
Required Lenders wish to amend Article VI for such purpose), then the Borrowers’
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner reasonably
satisfactory to the Borrowers and the Required Lenders. Until such time as such
an amendment shall have been executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders, (a) all financial covenants shall
continue to be calculated or construed as if such change in GAAP had not
occurred and (b) the Borrowers shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding the foregoing, all financial covenants
contained herein shall be calculated without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof. With respect to entities organized in a jurisdiction outside the
United States and any accounting determinations to be made hereunder on a basis
other than on a consolidated basis, GAAP shall mean generally accepted
accounting principles of such jurisdiction, applied on a consistent basis in
accordance with such entities’ past practices.

 

Section 1.4.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may have been or hereafter be from time to time
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (d) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (e)
all references to a specific time shall be construed to refer to Atlanta,
Georgia, time, unless otherwise indicated.

 



44

 

 

ARTICLE II

THE LOANS AND LETTERS OF CREDIT

 

Section 2.1.          Extensions of Credit.

 

(a)          The Revolving Loans. Each Revolving Credit Lender agrees, severally
in accordance with its Revolving Commitment and not jointly with the other
Revolving Credit Lenders, upon the terms and subject to the conditions of this
Agreement, to lend and relend to the Borrowers, from time to time on any
Business Day prior to the Revolving Commitment Termination Date, amounts which
do not exceed such Revolving Credit Lender’s Revolving Commitment as of such
Business Day. Subject to the terms and conditions hereof and prior to the
Revolving Commitment Termination Date, Borrowings under the Revolving
Commitments may be repaid and reborrowed from time to time on a revolving basis.
At no time shall any Lender be required to make any Revolving Loans if the
making of such Loan would cause the Revolving Credit Exposure of all Lenders to
exceed the Aggregate Revolving Commitment Amount.

 

(b)          Term A Loans. Each Lender having a Term A Loan Commitment agrees,
severally in accordance with its Term A Loan Commitment and not jointly with the
other Lenders having Term A Loan Commitments, upon the terms and subject to the
conditions of this Agreement, to make a single loan to the Borrowers on the
Closing Date in a principal amount not to exceed the Term A Loan Commitment of
such Lender; provided, that if for any reason the full amount of such Lender’s
Term A Loan Commitment is not fully drawn on the Closing Date, the undrawn
portion thereof shall automatically be terminated. The Term A Loans may be, from
time to time, Base Rate Borrowings or Eurodollar Borrowings or a combination
thereof; provided, that on the Closing Date all Borrowings of the Term A Loans
shall be Base Rate Borrowings unless the Borrowers have executed a funding
indemnity letter in favor of the applicable Lenders in form and substance
satisfactory to the Administrative Agent. The execution and delivery of this
Agreement by the Borrowers and the satisfaction of all conditions precedent
pursuant to Article III shall be deemed to constitute the Borrowers’ request to
borrow the Term A Loans on the Closing Date. Once repaid, Term A Loans under the
Term A Loan Commitment may not be reborrowed.

 

(c)          Term B Loans. Each Lender having a Term B Loan Commitment agrees,
severally in accordance with its Term B Loan Commitment and not jointly with the
other Lenders having Term B Loan Commitments, upon the terms and subject to the
conditions of this Agreement, to make a single loan to the Borrowers on the
Closing Date in a principal amount not to exceed the Term B Loan Commitment of
such Lender; provided, that if for any reason the full amount of such Lender’s
Term B Loan Commitment is not fully drawn on the Closing Date, the undrawn
portion thereof shall automatically be terminated. The Term B Loans may be, from
time to time, Base Rate Borrowings or Eurodollar Borrowings or a combination
thereof; provided, that on the Closing Date all Borrowings of the Term B Loans
shall be Base Rate Borrowings unless the Borrowers have executed a funding
indemnity letter in favor of the applicable Lenders in form and substance
satisfactory to the Lenders having Term B Loan Commitments. The execution and
delivery of this Agreement by the Borrowers and the satisfaction of all
conditions precedent pursuant to Article III shall be deemed to constitute the
Borrowers’ request to borrow the Term B Loans on the Closing Date. Once repaid,
Term B Loans under the Term B Loan Commitment may not be reborrowed.

 

45

 

 

(d)          Term C Loans. Each Lender having a Term C Loan Commitment agrees,
severally in accordance with its Term C Loan Commitment and not jointly with the
other Lenders having Term C Loan Commitments, upon the terms and subject to the
conditions of this Agreement, to make a single loan to the Borrowers on the
Closing Date in a principal amount not to exceed the Term C Loan Commitment of
such Lender; provided, that if for any reason the full amount of such Lender’s
Term C Loan Commitment is not fully drawn on the Closing Date, the undrawn
portion thereof shall automatically be terminated. The Term C Loans may be, from
time to time, Base Rate Borrowings or Eurodollar Borrowings or a combination
thereof; provided, that on the Closing Date all Borrowings of the Term C Loans
shall be Base Rate Borrowings unless the Borrowers have executed a funding
indemnity letter in favor of the applicable Lenders in form and substance
satisfactory to the Lenders having Term C Loan Commitments. The execution and
delivery of this Agreement by the Borrowers and the satisfaction of all
conditions precedent pursuant to Article III shall be deemed to constitute the
Borrowers’ request to borrow the Term C Loans on the Closing Date. Once repaid,
Term C Loans under the Term C Loan Commitment may not be reborrowed.

 

(e)          Swingline Loans. Subject to the terms and conditions of this
Agreement, including, without limitation, Section 2.2(g), the Swingline Lender,
in its sole and absolute discretion, may from time to time on any Business Day
after the Closing Date but prior to the Revolving Commitment Termination Date,
make Swingline Loans to the Borrowers in an aggregate amount not to exceed the
lesser of (i) the Swingline Sublimit as of such Business Day and (ii) the
difference between the Aggregate Revolving Commitment and the Revolving Credit
Exposures at such date. Each Swingline Loan shall be due and payable on the
maturity thereof, provided that in no event shall such maturity be later than
the seventh Business Day succeeding the date the Swingline Loan is made.

 

(f)          The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrowers, from time to time on any Business Day prior to the date that is
thirty (30) days prior to the Revolving Commitment Termination Date, pursuant to
Section 2.16, in an outstanding face amount not to exceed, with respect to the
issuance of any individual Letter of Credit as of any Business Day, the
Available Letter of Credit Amount as of such Business Day.

 

(g)          Incremental Facility.

 

(i)          Request for Increase. Upon written notice (the “Increase Notice”)
to the Administrative Agent (who shall promptly notify the Lenders and provide
the Lenders with access to a copy of the Increase Notice), the Borrowers may, at
any time and from time to time on or prior to the latest Maturity Date (or, with
respect to a Revolving Commitment Increase, the Revolving Commitment Termination
Date), request (1) an increase in the Aggregate Revolving Commitment Amount (a
“Revolving Commitment Increase”) and/or (2) additional term loans (the
“Additional Term Loans”; any Revolving Commitment Increase or Additional Term
Loans, each, an “Incremental Facility”) by an amount not exceeding $25,000,000
in the aggregate; provided that increases in the Aggregate Revolving Commitment
Amount shall not exceed $5,000,000 in the aggregate. The Borrowers (in
consultation with the Administrative Agent) shall specify in the Increase Notice
(x) the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date on which the
Increase Notice was provided to such Lenders by the Administrative Agent), (y)
the amount of the requested Incremental Facility, which amount shall not be less
than $5,000,000 per request, and (z) the date on which such Revolving Commitment
Increase is requested to become effective and/or Additional Term Loans are to be
funded.

 

46

 

 

(ii)         Lender Elections to Increase. No Lender shall have any obligation
to provide any Incremental Facility requested by the Borrowers under this
Section 2.1(g). Any Lender who wishes to increase its Revolving Commitment
and/or provide Additional Term Loans must provide to the Administrative Agent,
within the time period specified in the Increase Notice, a written commitment
for the amount of such Lender’s increased Revolving Commitment and/or Additional
Term Loans. With respect to any Revolving Commitment Increase, each existing
Revolving Credit Lender shall have the right (but not the obligation) to provide
such Revolving Commitment Increase in proportion to its Pro Rata Share of the
Revolving Commitment prior to giving effect to such Revolving Commitment
Increase. With respect to any Additional Term Loans, each existing Lender with
Term Loans outstanding shall have the right (but not the obligation) to provide
such Additional Term Loans in proportion to its Pro Rata Share of the Term Loans
outstanding prior to giving effect to such Additional Term Loans. Any Lender
that does not provide its written commitment within the time period specified in
the Increase Notice shall be deemed to have declined to increase its Revolving
Commitment and/or provide Additional Term Loans.

 

(iii)        Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower Representative and each Lender of
the Lenders’ responses to each request under Section 2.1(g)(ii). If the
aggregate Incremental Facility participated in by the existing Lenders is less
than the requested Incremental Facility, then to achieve the full amount of the
requested Incremental Facility, and subject to the approval of the
Administrative Agent and Fortress (which approval shall not be unreasonably
withheld or delayed), the Borrowers may also invite any Affiliate of a Lender,
an Approved Fund or any other Person that, if such Person were to become a
Lender by assignment, such Person would be permitted to join this Agreement as
an assignee in accordance with Section 11.4(b) (each, an “Eligible Additional
Lender”), to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

(iv)        Effective Date and Allocations. If the Aggregate Revolving
Commitment Amount is increased and/or Additional Term Loans are provided in
accordance with this Section 2.1(g), the Administrative Agent and the Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such Incremental Facility (which allocations shall be made in
accordance with this Section 2.6). The Administrative Agent shall promptly
notify the Borrower Representative and the Lenders, including any proposed new
lenders, of the final allocation of such Incremental Facility and the Increase
Effective Date. From and after the Increase Effective Date, subject to the
satisfaction of the conditions specified in Section 2.1(g)(v) below, the
Aggregate Revolving Commitment Amount shall be increased and/or Additional Term
Loans shall be made and the new lenders, if any, shall be Lenders for all
purposes under this Agreement. On the Increase Effective Date, the Borrowers and
each Lender that is increasing its Revolving Commitment and/or making Additional
Term Loans, each Eligible Additional Lender that is becoming an additional
Lender and the Loan Parties shall execute and deliver to the Administrative
Agent such documentation as the Administrative Agent shall reasonably specify
(including any Assignment and Acceptances and new or replacement Revolving Loan
Notes and/or Additional Term Loan Notes, as requested by the applicable Lenders)
to give effect to the increase in the Aggregate Revolving Commitment Amount
and/or the Additional Term Loans. This Agreement shall be deemed amended to the
extent (but only to the extent) necessary to increase the Aggregate Revolving
Commitment Amount and/or provide for the Additional Term Loans in accordance
with this Section 2.1(g) and any increase to pricing in accordance with Section
2.1(g)(viii) below and such amendment shall only require the consent of the
Borrowers and Administrative Agent, except to the extent that a specific
Lender’s consent is otherwise required with respect to an issuance by such
Lender of any commitment for an Incremental Facility.

 

47

 

 

(v)         Conditions to Effectiveness of Increase. As a condition precedent to
such Incremental Facility, the Borrowers shall deliver to the Administrative
Agent a certificate (A) dated as of the Increase Effective Date signed by the
chief financial officer or an officer with similar responsibilities of the
Borrower Representative approving or consenting to such Incremental Facility,
(B) certifying that the resolutions authorizing such Incremental Facility are
true, correct, and effective as of the Increase Effective Date, and (C)
certifying that, before and after giving effect to such Incremental Facility,
(1) the representations and warranties contained in Article IV and the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Increase Effective Date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date, (2) no Default
or Event of Default exists and is continuing, (3) all of the other conditions
precedent set forth in Section 3.2 have been satisfied, and (4) the Borrowers
are in compliance with the covenants set forth in Article VI hereof (and
attaching evidence reasonably satisfactory to the Administrative Agent
demonstrating pro forma compliance therewith). The Borrowers shall, at the
request of the Administrative Agent, deliver such opinions of counsel as the
Administrative Agent may request in its reasonable discretion in connection with
such Incremental Facility. In the event of an increase in the Aggregate
Revolving Commitment Amount in accordance with this Section 2.1(g), the
Borrowers shall prepay any Revolving Loans outstanding on the Increase Effective
Date to the extent necessary to keep the outstanding Revolving Loans ratable
with any revised Pro Rata Shares of the Aggregate Revolving Commitment arising
from any nonratable increase in the Aggregate Revolving Commitment Amount under
this Section (and the Borrowers shall be liable for any costs arising therefrom
under Section 2.9).

 

(vi)        Provisions with Respect to Additional Term Loans. Additional Term
Loans shall (A) for all purposes be Term Loans and Obligations hereunder and
under the Loan Documents, (B) bear interest at any interest rate agreed upon by
the Borrowers and the Lenders making such Additional Term Loans, (C) rank pari
passu with the other Loans for purposes of Sections 2.11 and 8.1 hereof, (D) in
no event have a maturity date prior to the latest occurring Stated Maturity Date
for the Term A Loans and Term B Loans, (E) be repaid as agreed to by the
Borrowers and the Lenders making such Additional Term Loans, so long as the
weighted average life to maturity of the Additional Term Loans is not earlier
than the weighted average life to maturity of the Term A Loans, Term B Loans or
Term C Loans, and (F) be on such other terms reasonably acceptable to the
Administrative Agent, Fortress and the Borrowers.

 

48

 

 

(vii)       Provisions with Respect to Revolving Commitment Increases. Revolving
Loans made under the increased Aggregate Revolving Commitment Amount shall (A)
for all purposes be Revolving Loans and Obligations hereunder and under the Loan
Documents, (B) bear interest at any interest rate agreed upon by the Borrowers
and the Lenders making such Revolving Loans, and (C) rank pari passu with the
other Revolving Loans for purposes of Sections 2.11 and 8.1 hereof.

 

(viii)      Pricing. To the extent that the interest rate margins, upfront fees,
original issue discount (calculated based on a four year weighted average life
to maturity) and any LIBOR floor applicable to any Additional Term Loans or
Revolving Loans made under the increased Aggregate Revolving Commitment Amount
(but excluding any arrangement fees paid to the arrangers for such Incremental
Facility in their capacity as such and not in their capacity as a lender
thereunder) (“Proposed Pricing”) is greater than the interest rate margin,
upfront fees, original issue discount (calculated based on a four year weighted
average life to maturity) and the LIBOR floor then applicable to any existing
Term Loans (or any Class thereof) or Revolving Loans, as applicable (“Existing
Pricing”), then the interest rate margin and any LIBOR floor for the applicable
existing Term Loans (or any Class thereof) or Revolving Loans, as applicable,
shall be increased to an amount which results in Existing Pricing thereafter
being economically equivalent to the Proposed Pricing as reasonably determined
by the Administrative Agent.

 

Section 2.2.          Manner of Borrowing and Disbursement of Loans.

 

(a)          Choice of Interest Rate, etc. Any Borrowing shall, at the option of
the Borrowers, be made either as a Base Rate Borrowing or as a Eurodollar
Borrowing; provided, however, that if the Borrower Representative fails to give
the Administrative Agent written notice specifying whether a Eurodollar
Borrowing is to be repaid, continued or converted on a Payment Date, such
Borrowing shall be converted to a Base Rate Borrowing on the Payment Date in
accordance with Section 2.3(a)(iii); and the Borrower Representative may not
select a Eurodollar Borrowing (A) on the Closing Date unless the Borrowers shall
have executed a funding indemnity letter in favor of the applicable Lenders in
form and substance satisfactory to such Lender, (B) with respect to Swingline
Loans, (C) with respect to a Borrowing, the proceeds of which are to reimburse
the Issuing Bank pursuant to Section 2.16, or (D) if, at the time of such
Borrowing or at the time of the continuation of, or conversion to, a Eurodollar
Borrowing pursuant to Section 2.2(c), a Default or Event of Default exists. Any
notice given to the Administrative Agent in connection with a requested
Borrowing hereunder shall be given to the Administrative Agent prior to 12:00
noon (Atlanta, Georgia, time) in order for such Business Day to count toward the
minimum number of Business Days required.

 

49

 

 

(b)          Base Rate Borrowings.

 

(i)          Initial and Subsequent Borrowings. The Borrower Representative
shall give the Administrative Agent in the case of any Base Rate Borrowing
irrevocable notice by telephone not later than 12:00 noon (Atlanta, Georgia,
time) one Business Day prior to the date of such Borrowing (other than with
respect to any Base Rate Borrowing made on the Closing Date, which such
irrevocable notice may be given not later than 12:00 noon (Atlanta, Georgia,
time) on the Closing Date) and shall immediately confirm any such telephone
notice with a written Notice of Borrowing; provided, however, that the failure
by the Borrower Representative to confirm any notice by telephone with a written
Notice of Borrowing shall not invalidate any notice so given. Except for deemed
Borrowings made under Section 2.2(f), each Borrowing that is a Base Rate
Borrowing shall be in a principal amount of no less than $250,000 and in an
integral multiple of $50,000 in excess thereof.

 

(ii)         Repayments and Conversions. The Borrower Representative may (A)
subject to Section 2.5, at any time without prior notice repay a Base Rate
Borrowing or (B) upon at least three (3) Business Days irrevocable prior written
notice to the Administrative Agent in the form of a Notice of
Conversion/Continuation, convert all or a portion of the principal of any Base
Rate Borrowing to one or more Eurodollar Borrowings. Upon the date indicated by
the Borrower Representative, such Base Rate Borrowing shall be so repaid or
converted.

 

(c)          Eurodollar Borrowings.

 

(i)          Initial and Subsequent Borrowings. The Borrower Representative
shall give the Administrative Agent in the case of any Eurodollar Borrowings
irrevocable notice by telephone not later than 12:00 noon (Atlanta, Georgia,
time) three (3) Business Days prior to the date of such Eurodollar Borrowing and
shall immediately confirm any such telephone notice with a written Notice of
Borrowing; provided, however, that the failure by the Borrower Representative to
confirm any notice by telephone with a written Notice of Borrowing shall not
invalidate any notice so given.

 

(ii)         Repayments, Continuations and Conversions. At least three (3)
Business Days prior to each Payment Date for a Eurodollar Borrowing, the
Borrower Representative shall give the Administrative Agent written notice in
the form of a Notice of Conversion/Continuation specifying whether all or a
portion of such Eurodollar Borrowing outstanding on such Payment Date is to be
continued in whole or in part as one or more new Eurodollar Borrowings and also
specifying the new Interest Period applicable to each such new Eurodollar
Borrowing (and subject to the provisions of this Agreement, upon such Payment
Date, such Eurodollar Borrowing shall be so continued). Upon such Payment Date,
any Eurodollar Borrowing (or portion thereof) not so continued shall be
converted to a Base Rate Borrowing or, subject to Section 2.5, be repaid.

 

(iii)        Miscellaneous. Notwithstanding any term or provision of this
Agreement which may be construed to the contrary, (A) each Eurodollar Borrowing
shall be in a principal amount of no less than $250,000 and in an integral
multiple of $50,000 in excess thereof, (B) at no time shall the aggregate number
of all Eurodollar Borrowings then outstanding exceed (i) with respect to
Revolving Loans, three (3) and (ii) with respect to Term Loans, twelve (12), and
(C) with respect to the initial Interest Period for the Term B Loans and Term C
Loans made on the Closing Date, the Interest Period therefor shall be one month.

 

50

 

 

(d)          Notification of Lenders. Upon receipt of a (i) Notice of Borrowing
or a telephone or telecopy Notice of Borrowing, (ii) notification from the
Issuing Bank that a draw has been made under any Letter of Credit (unless the
Issuing Bank will be reimbursed through the funding of a Swingline Loan), or
(iii) notice from the Borrower Representative with respect to the prepayment of
any outstanding Eurodollar Borrowing prior to the Payment Date for such
Borrowing, the Administrative Agent shall promptly notify each Lender by
telephone or telecopy of the contents thereof and the amount of each Lender’s
portion of any such Borrowing. Each Lender shall, not later than 11:00 a.m.
(Atlanta, Georgia, time) on the date specified for such Borrowing (under clause
(i) or (ii) above) in such notice, make available to the Administrative Agent at
the Payment Office, or at such account as the Administrative Agent shall
designate, the amount of such Lender’s portion of the Borrowing in immediately
available funds.

 

(e)          Disbursement. Prior to 3:00 p.m. (Atlanta, Georgia, time) on the
date of a Borrowing hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article III, disburse the amounts
made available to the Administrative Agent by the Lenders in like funds by (i)
transferring the amounts so made available by wire transfer to the Parent’s
general deposit account maintained with the Administrative Agent or such other
account of any Borrower as the Borrower Representative may designate in any
Notice of Borrowing or (ii) in the case of a Borrowing the proceeds of which are
to reimburse the Issuing Bank pursuant to Section 2.16, transferring such
amounts to such Issuing Bank. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 a.m. (Atlanta, Georgia, time) on
the date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Borrowing and
the Administrative Agent may, in its sole and absolute discretion and in
reliance upon such assumption, make available to the Borrowers or the Issuing
Bank, as applicable, on such date a corresponding amount. If and to the extent
that such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrowers or the
Issuing Bank, as applicable, until the date such amount is repaid by such Lender
to the Administrative Agent, (x) for the first two (2) Business Days, at the
Federal Funds Rate for such Business Days, and (y) thereafter, at the Base Rate.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s portion of the
applicable Borrowing for purposes of this Agreement and if both such Lender and
the Borrowers shall pay and repay such corresponding amount, the Administrative
Agent shall promptly relend to the Borrowers such corresponding amount. If such
Lender does not repay such corresponding amount immediately upon the
Administrative Agent’s demand therefor, the Administrative Agent shall notify
the Borrower Representative and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent. The failure of any Lender to
fund its portion of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to fund its respective portion of the Borrowing on
the date of such borrowing, but no Lender shall be responsible for any such
failure of any other Lender.

 

51

 

 

(f)          Deemed Notice of Borrowing. Unless payment is otherwise timely made
by the Borrowers, the becoming due of any amount required to be paid under this
Agreement or any of the other Loan Documents as principal, interest, premiums,
fees, reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Notice of Borrowing on the due date of, and in an aggregate
amount required to pay, such principal, interest, premiums, fees, reimbursable
expenses or other sums payable hereunder, and the proceeds of a Revolving Loan
made pursuant thereto may be disbursed by way of direct payment of the relevant
Obligation and shall bear interest as a Base Rate Borrowing. The Lenders shall
have no obligation to the Borrowers to honor any deemed Notice of Borrowing
under this Section 2.2(f) unless all the conditions set forth in Section 3.2
have been satisfied, but, with the consent of the Required Revolving Credit
Lenders, may do so in their sole and absolute discretion and without regard to
the existence of, and without being deemed to have waived, any Default or Event
of Default or the failure by the Borrowers to satisfy any of the conditions set
forth in Section 3.2. No further authorization, direction or approval by the
Borrowers shall be required to be given by the Borrowers for any deemed Notice
of Borrowing under this Section 2.2(f). The Administrative Agent shall promptly
provide to the Borrower Representative written notice of any Borrowing pursuant
to this Section 2.2(f).

 

(g)          Special Provisions Pertaining to Swingline Loans.

 

(i)          The Borrowers shall give the Swingline Lender written notice in the
form of a Notice of Borrowing, or notice by telephone no later than 1:00 p.m.
(Atlanta, Georgia, time) on the date on which the Borrowers wish to receive a
Borrowing of any Swingline Loan followed immediately by a written Notice of
Borrowing, with a copy to the Administrative Agent; provided, however, that the
failure by the Borrower Representative to confirm any notice by telephone with a
written Notice of Borrowing shall not invalidate any notice so given; provided
further, however, that any request by the Borrower Representative of a Base Rate
Borrowing under the Aggregate Revolving Commitment shall be deemed to be a
request for a Swingline Loan unless the Borrower Representative specifically
requests otherwise. Each Swingline Loan shall bear interest as a Base Rate
Borrowing. If the Swingline Lender, in its sole and absolute discretion, elects
to make the requested Swingline Loan, the Swingline Loan shall be made on the
date specified in the telephone notice or the Notice of Borrowing and such
telephone notice or Notice of Borrowing shall specify (i) the amount of the
requested Swingline Loan and (ii) instructions for the disbursement of the
proceeds of the requested Swingline Loan. Each Swingline Loan shall be subject
to all the terms and conditions applicable to Revolving Loans, except that all
payments thereon shall be payable to the Swingline Lender solely for its own
account. The Swingline Lender shall have no duty or obligation to make any
Swingline Loans hereunder; provided that, subject to the applicable terms and
conditions of this Agreement, if the Swingline Lender declines to make a
requested Swingline Loan, such Loan request shall be treated as a request for a
Revolving Loan. The Swingline Lender shall not make any Swingline Loans if the
Swingline Lender has received written notice from any Revolving Credit Lender
(or the Swingline Lender has actual knowledge) that one or more applicable
conditions precedent set forth in Section 3.2 will not be satisfied (or waived
pursuant to the last sentence of Section 11.2) on the requested Borrowing date.
In the event the Swingline Lender in its sole and absolute discretion elects to
make any requested Swingline Loan, the Swingline Lender shall make the proceeds
of such Swingline Loan available to the Borrowers by deposit of Dollars in same
day funds by wire transfer to the Parent’s general deposit account maintained
with the Administrative Agent.

 

52

 

 

(ii)         The Swingline Lender shall notify the Administrative Agent and each
Revolving Credit Lender no less frequently than weekly, as determined by the
Administrative Agent, of the principal amount of Swingline Loans outstanding as
of 3:00 p.m. (Atlanta, Georgia, time) as of such date and each Revolving Credit
Lender’s Pro Rata Share (based on the Aggregate Revolving Commitment) thereof.
Each Revolving Credit Lender shall before 11:00 a.m. (Atlanta, Georgia, time) on
the next Business Day make available to the Administrative Agent, in immediately
available funds, the amount of its Pro Rata Share (based on the Aggregate
Revolving Commitment) of such principal amount of Swingline Loans outstanding.
Upon such payment by a Revolving Credit Lender, such Revolving Credit Lender
shall be deemed to have made a Revolving Loan to the Borrowers, notwithstanding
any failure of the Borrowers to satisfy the conditions in Section 3.2. Each
Revolving Loan so made shall bear interest as a Base Rate Borrowing. The
Administrative Agent shall use such funds to repay the principal amount of
Swingline Loans to the Swingline Lender. Additionally, if at any time any
Swingline Loans are outstanding, any of the events described in clauses (g) or
(h) of Section 8.1 shall have occurred, then each Revolving Credit Lender shall,
automatically upon the occurrence of such event and without any action on the
part of the Swingline Lender, the Borrowers, the Administrative Agent or the
Revolving Credit Lenders, be deemed to have purchased an undivided participation
in the principal and interest of all Swingline Loans then outstanding in an
amount equal to such Revolving Credit Lender’s Pro Rata Share of the principal
and interest of all Swingline Loans then outstanding and each Revolving Credit
Lender shall, notwithstanding such Event of Default, immediately pay to the
Administrative Agent for the account of the Swingline Lender in immediately
available funds, the amount of such Revolving Credit Lender’s participation (and
upon receipt thereof, the Swingline Lender shall deliver to such Revolving
Credit Lender a loan participation certificate dated the date of receipt of such
funds in such amount). The disbursement of funds in connection with the
settlement of Swingline Loans hereunder shall be subject to the terms and
conditions of Section 2.2(e).

 

Section 2.3.          Interest.

 

(a)          On Loans. Interest on the Loans, subject to Sections 2.3(b) and
(c), shall be payable as follows:

 

(i)          On Base Rate Borrowings. Interest on each Base Rate Borrowing shall
be payable in Cash quarterly in arrears on the last day of each calendar quarter
for such calendar quarter, commencing with the first calendar quarter beginning
after the Closing Date; provided, that, at all times other than upon the
Maturity Date with respect to Term C Loans, that portion of accrued interest
constituting the PIK Margin with respect to the Term C Loans shall not be paid
in cash but shall be paid on the due date thereof by capitalizing such interest
in the manner set forth in the definition of PIK Amount. Interest on Base Rate
Borrowings then outstanding shall also be due and payable in Cash on the
applicable Maturity Date and, with regard to Revolving Loans, on the Revolving
Commitment Termination Date (or, in any event, the date of any earlier
prepayment in full of the Obligations). Interest shall accrue and be payable on
each Base Rate Borrowing at the simple per annum interest rate equal to the sum
of (A) the Base Rate and (B) the Applicable Margin for Base Rate Borrowings.

 

53

 

 

(ii)         On Eurodollar Borrowings. Interest on each Eurodollar Borrowing
shall be payable in Cash in arrears on (x) the Payment Date for such Borrowing,
and (y) if the Interest Period for such Borrowing is greater than three (3)
months, on the last day of each three month period commencing on the initial
date of such Interest Period and on the last day of the applicable Interest
Period for such Borrowing; provided, that, at all times other than upon the
Maturity Date with respect to Term C Loans, that portion of accrued interest
constituting the PIK Margin with respect to the Term C Loans shall not be paid
in Cash but shall be paid on the due date thereof by capitalizing such interest
in the manner set forth in the definition of PIK Amount. Interest on Eurodollar
Borrowings then outstanding shall also be due and payable in Cash on the
applicable Maturity Date and, with regard to Revolving Loans, on the Revolving
Commitment Termination Date (or, in any event, the date of any earlier
prepayment in full of the Obligations). Interest shall accrue and be payable on
each Eurodollar Borrowing at a rate per annum equal to the sum of (A) the
Adjusted LIBO Rate applicable to such Eurodollar Borrowing and (B) the
Applicable Margin for Eurodollar Borrowings.

 

(iii)        If No Notice of Selection of Interest Rate. If the Borrower
Representative fails to give the Administrative Agent timely notice of its
selection of the Base Rate or Adjusted LIBO Rate, or if for any reason a
determination of Adjusted LIBO Rate for any Borrowing is not timely concluded,
the Base Rate shall apply to such Borrowing. If the Borrower Representative
fails to elect to continue any Eurodollar Borrowing then outstanding prior to
the last Payment Date applicable thereto in accordance with the provisions of
Section 2.2, as applicable, such Eurodollar Borrowing shall be converted to a
Base Rate Borrowing on the last Payment Date applicable thereto and the Base
Rate shall apply to such Borrowing commencing on and after such Payment Date.

 

(iv)        Calculation of Interest. Interest on all Borrowings shall be
computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days, provided that interest accruing based on
the Administrative Agent’s prime lending rate shall be computed for the actual
number of days elapsed on the basis of a hypothetical year of three hundred
sixty five/three hundred sixty six (365/366) days.

 

(b)          Upon Default. During the existence and continuation of an Event of
Default, interest on the outstanding Obligations (including PIK Amounts to the
extent capitalized) may, at Administrative Agent’s election, and shall, at the
written request of the Required Lenders, accrue at the Default Rate; provided,
however, that the Default Rate shall automatically be deemed to have been
invoked at all times when the Obligations have been accelerated or deemed
accelerated pursuant to Section 8.1. Interest accruing at the Default Rate shall
be payable on demand and in any event on the applicable Maturity Date (or the
date of any earlier prepayment in full of the Obligations) and shall accrue
until the earliest to occur of (i) waiver of the applicable Event of Default in
accordance with Section 11.2, (ii) agreement by the Required Lenders to rescind
the charging of interest at the Default Rate, or (iii) payment in full of the
Obligations. The Lenders shall not be required to (A) accelerate the maturity of
the Loans, (B) terminate the Revolving Commitments, or (C) exercise any other
rights or remedies under the Loan Documents in order to charge interest
hereunder at the Default Rate.

 

54

 

 

(c)          Computation of Interest. Interest on the principal amount of all
Borrowings shall accrue from and including the date such Borrowings are made to
but excluding the date of any repayment thereof. Interest on any Borrowing which
is converted into a Borrowing of another Type or which is repaid or prepaid
(other than payments on Revolving Loans) shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof.

 

(d)          Determination and Notice. The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrower Representative and the Lenders of such rate in writing (or by
telephone, promptly confirmed in writing). Any such determination shall be
conclusive and binding for all purposes, absent manifest error.

 

Section 2.4.          Fees.

 

(a)          Fee Letter. The Borrowers agree to pay to the Administrative Agent
(for its account and the account of the Lenders, as applicable) such fees as are
set forth in the Fee Letter at the times specified therein.

 

(b)          Commitment Fees. The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Credit Lender, a commitment fee on the
average daily amount of the unused Revolving Commitment of such Lender during
the Availability Period, which shall accrue at 0.50% per annum. For purposes of
computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of such
Lender’s Revolving Credit Exposure (excluding Swingline Exposure). Such
commitment fees shall be computed on the basis of a hypothetical year of three
hundred sixty (360) days for the actual number of days elapsed, shall be payable
in arrears on the last day of each calendar quarter for such calendar quarter,
commencing with the first calendar quarter beginning after the Closing Date, and
if then unpaid, on the Revolving Commitment Termination Date (or the date of any
earlier prepayment in full of the Obligations), and shall be fully earned when
due and non-refundable when paid.

 

(c)          Letter of Credit Fees.

 

(i)          The Borrowers shall pay to the Administrative Agent for the account
of the Revolving Credit Lenders, in accordance with their Pro Rata Shares, a fee
on the aggregate stated amount of any outstanding Letters of Credit for each day
from the issuance date of any Letter of Credit through the date such Letter of
Credit is no longer outstanding, at a rate per annum on such aggregate stated
amount equal to the Applicable Margin in effect from time to time with respect
to Eurodollar Borrowings, plus, at all times when the Default Rate is in effect,
2.00%. Such Letter of Credit fee shall be computed on the basis of a
hypothetical year of three hundred sixty (360) days for the actual number of
days elapsed, shall be payable quarterly in arrears for each calendar quarter on
the last day of such calendar quarter, commencing with the first calendar
quarter ending after the Closing Date, and if then unpaid, on the Revolving
Commitment Termination Date (or the date of any earlier prepayment in full of
the Obligations), and shall be fully earned when due and non-refundable when
paid.

 

55

 

 

(ii)         The Borrowers shall also pay to the Administrative Agent, for the
account of the Issuing Bank, (A) a fee on the aggregate stated amount of each
Letter of Credit for each day from the issuance date of such Letter of Credit
through the stated expiration date of each such Letter of Credit (whether such
date is the stated expiration date of such Letter of Credit at the time of the
original issuance thereof or the stated expiration date of such Letter of Credit
upon any renewal thereof) at a rate of three-eighths of one percent (0.375%) per
annum, which fee shall be computed on the basis of a hypothetical year of three
hundred sixty (360) days and shall be payable quarterly in arrears on the last
day of each calendar quarter during which such Letter of Credit is outstanding
for any portion of such quarter, and (B) any reasonable and customary fees
charged by the Issuing Bank for issuance and administration of such Letters of
Credit, which fees shall be payable on demand. The foregoing fees shall be fully
earned when due, and non-refundable when paid.

 

(d)          OID.

 

(i)          Borrowers and each Lender making a Term B Loan agree that on the
Closing Date, the Borrowers shall receive proceeds of the Term B Loans based on
a purchase price of 97.75% of the principal amount thereof. For the avoidance of
doubt, Lenders making Term B Loans shall advance to the Borrowers an amount
equal to 97.75% of its ratable share of the Term B Loans as of such date in
exchange for the Borrowers’ obligations to repay in full the face amount of such
Loans, plus interest accrued thereon in accordance with the terms hereof.

 

(ii)         Borrowers and each Lender making a Term C Loan agree that on the
Closing Date, the Borrowers shall receive proceeds of the Term C Loans based on
a purchase price of 95.00% of the principal amount thereof. For the avoidance of
doubt, Lenders making Term C Loans shall advance to the Borrowers an amount
equal to 95.00% of its ratable share of the Term C Loans as of such date in
exchange for the Borrowers’ obligations to repay in full the face amount of such
Loans (including all PIK Amounts), plus interest accrued thereon in accordance
with the terms hereof.

 

(e)          Computation of Fees; Additional Terms Relating to Fees. In
computing any fees payable under this Section 2.4, the first day of the
applicable period shall be included and the date of the payment shall be
excluded. All fees payable under or in connection with this Agreement and the
other Loan Documents shall be deemed fully earned when and as they become due
and payable and, once paid, shall be non-refundable, in whole or in part.

 

56

 

 

Section 2.5.          Cancellation of Commitments; Voluntary Prepayment.

 

(a)          Unless previously terminated, all Revolving Commitments and the LC
Commitment shall terminate on the Revolving Commitment Termination Date. The
Term A Loan Commitments shall terminate on the Closing Date upon the making of
the Term A Loans pursuant to Section 2.1. The Term B Loan Commitments shall
terminate on the Closing Date upon the making of the Term B Loans pursuant to
Section 2.1. The Term C Loan Commitments shall terminate on the Closing Date
upon the making of the Term C Loans pursuant to Section 2.1. Any commitments
with respect to Additional Term Loans shall terminate on the date such
Additional Term Loans are funded.

 

(b)          Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce or terminate the
Aggregate Revolving Commitments in whole or in part so long as at the time of
such reduction or termination the Borrowers shall have complied with Section
2.6(c)(vii), if applicable, provided that the Borrowers may not reduce the
Aggregate Revolving Commitment to an amount less than $2,500,000 unless the
Borrowers terminate the Aggregate Revolving Commitment in their entirety. Any
such reduction in the Aggregate Revolving Commitment Amount shall result in a
reduction (rounded to the next lowest integral multiple of $500,000) in the LC
Commitment only if such a reduction is necessary to reduce the LC Commitment to
an amount equal to the Aggregate Revolving Commitment Amount.

 

(c)          The Borrowers shall have the right at any time and from time to
time to prepay any Borrowing, in whole or in part, in a minimum amount (other
than a repayment in whole of any Loan) of at least $500,000 and larger multiples
of $100,000, without premium or penalty (except as provided in Section 2.5(d)),
by giving irrevocable written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent no later than (i) in the case of prepayment
of any Eurodollar Borrowing, 12:00 p.m. (Atlanta, Georgia time) not less than
three (3) Business Days prior to any such prepayment, and (ii) in the case of
any prepayment of any Base Rate Borrowing, 12:00 p.m. (Atlanta, Georgia time)
not less than one (1) Business Day prior to the date of such prepayment;
provided that, the Borrowers shall not have the right to prepay any Term C Loan
until all other Term Loans and Revolving Loans have been repaid in full and all
Revolving Commitments have been terminated and all outstanding Letters of Credit
hereunder have been Cash Collateralized to the extent of one hundred and five
percent (105%) of the aggregate LC Exposure. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid (and in the
case of the prepayment of the Term B Loans, any amounts payable pursuant to
Section 2.5(d)); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrowers
shall also pay all amounts required pursuant to Section 2.9. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type
pursuant to Section 2.2. Each prepayment of any Term Loan under this Section 2.5
shall be applied (a) first, pro rata to the remaining principal installments of
all Term Loans (other than Term C Loans) until paid in full and, subject to the
proviso in the first sentence of this paragraph, (b) second, pro rata to the
remaining principal installments of all Term C Loans until paid in full.

 



57

 

 

(d)          To the extent one or more Repricing Events occur prior to the
second anniversary of the Closing Date, the Borrowers shall pay to the
Administrative Agent, for the benefit of the Lenders with Term B Loans
outstanding, at the time of any such Repricing Event a premium in the amount of
(i) if such Repricing Event occurs prior to the first anniversary of the Closing
Date, 4.0% of the prepaid amount of the Term B Loan subject to such Repricing
Event, and (ii) if such Repricing Event occurs on or after the first anniversary
of the Closing Date but prior to the second anniversary of Closing Date, 2.0% of
the principal amount of the Term B Loans subject to such Repricing Event.

 

Section 2.6.          Repayment.

 

(a)          The Revolving Loans. All unpaid principal and accrued interest on
the Revolving Loans shall be due and payable in full in cash on the Revolving
Commitment Termination Date.

 

(b)          The Term Loans.

 

(i)          The Borrowers unconditionally promise to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Term A Loans of such Lender in equal quarterly installments payable on March 31,
June 30, September 30, and December 31 of each calendar year (commencing on
December 31, 2012) with each such principal installment being an amount equal to
two and one half percent (2.50%) of the principal amount of the Term A Loans
outstanding as of the Closing Date after the making of any Term A Loans on the
Closing Date and in such other amounts as may be required from time to time
pursuant to this Agreement, provided, that, to the extent not previously paid,
the aggregate unpaid principal balance of the Term A Loans shall be due and
payable on the Maturity Date with respect thereto

 

(ii)         The Borrowers unconditionally promise to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Term B Loans of such Lender in equal quarterly installments payable on March 31,
June 30, September 30, and December 31 of each calendar year (commencing on
December 31, 2012) with each such principal installment being an amount equal to
two and one half percent (2.50%) of the principal amount of the Term B Loans
outstanding as of the Closing Date after the making of any Term B Loans on the
Closing Date and in such other amounts as may be required from time to time
pursuant to this Agreement, provided, that, to the extent not previously paid,
the aggregate unpaid principal balance of the Term B Loans shall be due and
payable on the Maturity Date with respect thereto.

 

(iii)        The Borrowers unconditionally promise to pay to the Administrative
Agent for the account of each Lender on the Maturity Date with respect thereto
the then unpaid principal amount (including all PIK Amounts) of the Term C Loans
of such Lender.

 

58

 

 

(iv)        The Borrowers unconditionally promise to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Additional Term Loans of such Lender at the times and in the amounts agreed to
by the Borrowers and such Lenders in accordance with Section 2.1(g); provided,
that, to the extent not previously paid, the aggregate unpaid principal balance
of the Additional Term Loans shall be due and payable on the Maturity Date
applicable thereto.

 

(c)          Other Mandatory Repayments.

 

(i)          Immediately upon receipt by any Loan Party or any of its Restricted
Subsidiaries of Net Cash Proceeds of any Disposition by such Loan Party or such
Restricted Subsidiary of any of its assets (including, without limitation,
Capital Stock) (excluding (A) any Disposition the Net Cash Proceeds of which is
less than $250,000, provided, however, that if and when the aggregate Net Cash
Proceeds of all such Dispositions is greater than $500,000 then all such Net
Cash Proceeds (including such $500,000) shall, to the extent not reinvested in
accordance with clause (C) below, be applied to the Obligations in accordance
with Section 2.6(c)(vi), (B) Dispositions permitted under Section 7.6, other
than Dispositions permitted under Sections 7.6(g) and (j) and (C) so long as no
Default or Event of Default has occurred and is continuing, sales of assets the
Net Cash Proceeds of which are used within one hundred eighty (180) days after
any Loan Parties’ or Restricted Subsidiaries’ receipt thereof to acquire assets
to be used in the businesses of any Loan Party or its Restricted Subsidiaries,
provided that, such Net Cash Proceeds shall be maintained in a segregated
deposit account subject to the exclusive control of the Administrative Agent
until the Administrative Agent receives one or more written requests from the
Borrower Representative directing the Administrative Agent to either apply such
Net Cash Proceeds to the purchase of assets or to the repayment of the
Obligations, in each case in accordance with this paragraph (i)) the Borrowers
shall repay the Obligations in an amount equal to one hundred percent (100%) of
such Net Cash Proceeds. Any such repayment shall be applied in accordance with
Section 2.6(c)(vi).

 

(ii)         If any Loan Party or any of its Restricted Subsidiaries issues (A)
any debt or debt securities (other than Indebtedness permitted under Section
7.1), then no later than the Business Day following the date of receipt of the
Net Cash Proceeds thereof, the Borrowers shall repay the Obligations in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds thereof, and
(B) any Capital Stock (other than Excluded Equity Issuances), then no later than
the Business Day following the date of receipt of the Net Cash Proceeds thereof,
the Borrowers shall prepay the Obligations in an amount equal to one hundred
percent (100%) of such Net Cash Proceeds. Any such repayment shall be applied in
accordance with Section 2.6(c)(vi).

 

59

 

 

(iii)        Immediately upon receipt by any Loan Party or any of its Restricted
Subsidiaries of the Net Cash Proceeds from any property insurance as a result of
any loss, damage or destruction of any of its assets or the Net Cash Proceeds
from any condemnation of its assets or any other extraordinary payment
(excluding, so long as no Default or Event of Default exists, any Net Cash
Proceeds of business interruption insurance in an aggregate amount not to exceed
$3,000,000; provided, however, to the extent that the aggregate Net Cash
Proceeds of business interruption insurance is greater than $3,000,000, such
excess shall, to the extent not reinvested in accordance with this Section
2.6(c)(iii), be applied to the Obligations in accordance with Section
2.6(c)(vi)), the Borrowers shall repay the Obligations in an amount equal to one
hundred percent (100%) of such Net Cash Proceeds; provided, however, that if no
Default or Event of Default has occurred and is continuing, Borrowers shall not
be required to repay the Obligations to the extent any Loan Party or its
Restricted Subsidiaries applies such Net Cash Proceeds to acquire assets to be
used in the businesses of the Borrowers or their Restricted Subsidiaries within
one hundred eighty (180) days after such Loan Parties’ or Restricted
Subsidiaries’ receipt of such proceeds, provided, further, however, that such
Net Cash Proceeds shall be maintained in a segregated deposit account subject to
the exclusive control of the Administrative Agent until the Administrative Agent
receives one or more written requests from the Borrower Representative directing
the Administrative Agent to either apply such Net Cash Proceeds to the purchase
of assets or to the repayment of the Obligations, in each case in accordance
with this paragraph (iii). Any such repayment shall be applied in accordance
with Section 2.6(c)(vi).

 

(iv)        On the Excess Cash Flow Application Date following the end of each
Fiscal Year, commencing with the Fiscal Year ending December 31, 2012 (it being
understood that in respect of any payments in connection with the Fiscal Year
ending December 31, 2012, the Consolidated Excess Cash Flow will be determined
solely with respect to the period commencing on the Closing Date and ending on
such date), the Borrowers shall repay the Obligations by an amount equal to the
sum of the ECF Percentage of Consolidated Excess Cash Flow for such Fiscal Year,
if any. Each such repayment shall be made on a date (an “Excess Cash Flow
Application Date”) no later than ten (10) Business Days after the earlier of (a)
the date on which the financial statements of the Borrowers referred to in
Section 5.7(a) for the Fiscal Year with respect to which such prepayment is to
be made are required to be delivered to the Administrative Agent, and (b) the
date such financial statements are actually delivered. Any such repayment shall
be applied in accordance with Section 2.6(c)(vi).

 

(v)         Immediately upon receipt by any Loan Party or any of its Restricted
Subsidiaries of any Net ACL Proceeds, the Borrowers shall repay the Obligations
in an amount equal to one hundred percent (100%) of such Net ACL Proceeds. Any
such repayment shall be applied in accordance with Section 2.6(c)(vi).

 

(vi)        Except as provided in Section 2.11(b) during the existence of an
Event of Default, any repayments made by the Borrowers pursuant to this Section
2.6 shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other fees and reimbursable expenses of the Lenders
then due and payable pursuant to any of the Loan Documents, to the Lenders based
on their respective pro rata shares of such fees and expenses; third, to
interest then outstanding on the Term Loans (other than Term C Loans), to the
Lenders based on their respective pro rata shares of such interest; fourth, to
the principal amount of the Term Loans (other than Term C Loans) based on the
principal amount of such Loans then outstanding applied ratably across the
remaining principal installments thereof until paid in full, pro rata to the
applicable Lenders, except that Net ACL Proceeds shall be applied to the
remaining principal installments of the Term Loans (other than Term C Loans) in
inverse order of maturity; fifth, to the interest then outstanding on the
Revolving Loans; sixth, to the principal amount then outstanding on the
Revolving Loans (without a reduction of the Aggregate Revolving Commitment);
seventh, so long as the Revolving Commitment has been terminated and all
outstanding Letters of Credit hereunder have been Cash Collateralized to the
extent of one hundred and five percent (105%) of the aggregate LC Exposure, to
interest then outstanding on the Term C Loans, to the Lenders based on their
respective pro rata shares of such interest; eighth, so long as the Revolving
Commitment has been terminated and all outstanding Letters of Credit hereunder
have been Cash Collateralized to the extent of one hundred and five percent
(105%) of the aggregate LC Exposure, to the principal amount of the Term C Loans
based on the principal amount of such Loans then outstanding applied ratably
across the remaining principal installments thereof until paid in full, pro rata
to the applicable Lenders, except that Net ACL Proceeds shall be applied to the
remaining principal installments of the Term C Loans in inverse order of
maturity and ninth, to the Borrowers.

 



60

 

 

(vii)       If at any time the Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.5 or
otherwise, the Borrowers shall immediately repay the Revolving Loans in an
amount equal to such excess, together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 2.4. Each prepayment shall
be applied first to Base Rate Borrowings to the full extent thereof, and then to
Eurodollar Borrowings to the full extent thereof. If after giving effect to
prepayment of Revolving Loans, the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, the Borrowers shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Bank and the Lenders, an amount in cash
equal to such excess plus any accrued and unpaid fees thereon to be held as
collateral for the LC Exposure. Such account shall be administered in accordance
with Section 2.16(i) hereof.

 

(d)          The Other Obligations. In addition to the foregoing, the Borrowers
hereby promise to pay all Obligations, including, without limitation, the
principal amount of the Loans, amounts drawn under Letters of Credit and
interest and fees in respect of the foregoing, as the same become due and
payable hereunder and, in any event, on the Maturity Date (except as otherwise
expressly set forth in the definition of Obligations).

 

Section 2.7.          Notes; Loan Accounts.

 

(a)          The Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Loans owed to
such Lender shall be evidenced by a Note. The Borrowers shall issue a Note
payable to the order of each Lender requesting such a Note in accordance with
the Revolving Commitment, Term A Loan Commitment, Term B Loan Commitment, Term C
Loan Commitment, or a commitment for Additional Term Loans of such Lender. Each
such Note shall be issued by the Borrowers to the applicable Lender and shall be
duly executed and delivered by an authorized signatory of each of the Borrowers.

 

61

 

 

(b)          The Administrative Agent shall open and maintain on its books in
the name of the Borrowers a loan account with respect to the Loans and interest
thereon (the “Loan Account”). The Administrative Agent shall debit such Loan
Account for the principal amount of each Borrowing made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrowers pursuant to this Agreement and shall credit the Loan Account
for each payment which the Borrowers shall make in respect to the Obligations.
The records of the Administrative Agent with respect to such Loan Account shall
be conclusive evidence of the Loans and accrued interest thereon, absent
manifest error.

 

Section 2.8.          Manner of Payment.

 

(a)          When Payments Due.

 

(i)          Each payment (including any prepayment) by the Borrowers on account
of the principal of or interest on the Loans, fees, and any other amount owed
under this Agreement or the other Loan Documents shall be made not later than
12:00 noon (Atlanta, Georgia, time) on the date specified for payment under this
Agreement or any other Loan Document to the Administrative Agent at the Payment
Office, for the account of the Lenders, the Issuing Bank, or the Administrative
Agent, as the case may be, in Dollars in immediately available funds. Any
payment received by the Administrative Agent after 12:00 noon (Atlanta, Georgia,
time) shall be deemed received on the next Business Day. In the case of a
payment for the account of a Lender, the Administrative Agent will promptly
thereafter distribute the amount so received in like funds to such Lender. In
the case of a payment for the account of the Issuing Bank, the Administrative
Agent will promptly thereafter distribute the amount so received in like funds
to the Issuing Bank. In the case of a payment for the Swingline Lender, the
Administrative Agent will promptly thereafter distribute the amount so received
in like funds to the Swingline Lender. If the Administrative Agent shall not
have received any payment from the Borrowers as and when due, the Administrative
Agent will promptly notify the Lenders accordingly.

 

(ii)         Except as provided in the definition of Interest Period, if any
payment under this Agreement or any other Loan Document shall be specified to be
made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

 

(b)          Taxes.

 

(i)          Except as provided in this Section 2.8(b), any and all payments of
principal and interest, fees, indemnity or expense reimbursements, and any other
amounts by the Borrowers (the term Borrowers under this Section being deemed to
include any Loan Party for whose account a Letter of Credit is issued) hereunder
or under any other Loan Documents (the “Borrower Payments”) to or for the
account of the Administrative Agent, the Issuing Bank or any Lender under any
Loan Document are not subject to rights of rescission or any other defense, and
shall be made without setoff or counterclaim and free and clear of and without
deduction for any and all Taxes.

 

62

 

 

If any Borrower or any Guarantor shall be required by any law to deduct any
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent, the Issuing Bank or any Lender, (A) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions on account of Taxes that are applicable to additional sums
payable under this Section 2.8(b)), each of the Administrative Agent, such
Issuing Bank and such Lender receives an amount equal to the sum it would have
received had no such deductions been made, (B) such Borrower or such Guarantor
shall make such deductions, (C) such Borrower or such Guarantor shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable laws, and (D) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), the Borrowers shall furnish to the
Administrative Agent for its account or for the account of any Lender (as the
case may be) the original or a certified copy of a receipt evidencing payment
thereof or, in the event that the same is not available using commercially
reasonable business efforts, such other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If any Borrower or any
Guarantor fails to pay any Taxes when due to the appropriate taxing authority or
fails to remit to the Administrative Agent, the Issuing Bank or any Lender the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Administrative Agent and such Issuing Bank or Lender for any Taxes
that may become payable by the Administrative Agent, such Issuing Bank or such
Lender arising out of such failure.

 

(ii)         In addition, the Borrowers agree to pay any and all Other Taxes
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document.

 

(iii)        The Borrowers agree to indemnify the Administrative Agent, the
Issuing Bank and each Lender for (A) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any Governmental
Authority on amounts payable and paid under this Section 2.8(b)) payable by the
Administrative Agent, such Issuing Bank or such Lender and (B) any penalties,
interest and reasonable documented expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrowers shall not be obligated to indemnify the Administrative Agent
or any such Issuing Bank or Lender pursuant to this Section 2.8(b)(iii) in
respect of penalties, interest, or reasonable expenses to the extent the
foregoing have been determined by a court of competent jurisdiction to result
from or be attributable to the action or inaction of the Person seeking
indemnification. The Administrative Agent, the Issuing Bank or Lender, as the
case may be, will, at the Borrowers’ request, provide the Borrowers with a
written statement setting forth in reasonable detail the basis and calculation
of such amounts, and shall include reasonable supporting documentation, as the
case may be. Payment under this Section 2.8(b)(iii) shall be made within ten
(10) days after the date on which such Lender or Issuing Bank or the
Administrative Agent makes a demand therefor. For the avoidance of doubt, the
Borrowers shall not be required to indemnify any Lender or Issuing Bank or the
Administrative Agent under this Section 2.8(b)(iii) with respect to any Taxes
that have been compensated for by the payment of any additional amounts pursuant
to Section 2.8(b)(i) or Other Taxes pursuant to Section 2.8(b)(ii).

 

63

 

 

(iv)        If any Lender or Issuing Bank or the Administrative Agent
determines, in its reasonable discretion, that it has received a refund in
respect of any Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by the Borrowers pursuant to this Section 2.8(b),
it shall remit such refund as soon as practicable after it is determined that
such refund pertains to Taxes or Other Taxes (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.8(b) with respect to the Taxes or Other Taxes giving rise to such
refund plus any interest included in such refund by the relevant taxing
authority attributable thereto), to the Borrowers, net of all reasonable and
documented out of pocket expenses of such Lender or Issuing Bank or
Administrative Agent, as the case may be, and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund);
provided that the Borrowers, upon the request of such Lender or Issuing Bank or
Administrative Agent, as the case may be, agrees promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event that such party is required to repay such
refund to the relevant taxing authority. Such Lender or Issuing Bank or the
Administrative Agent, as the case may be, shall, at the Borrowers’ request,
provide the Borrowers with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant taxing
authority (provided that such Lender or Issuing Bank or the Administrative Agent
may delete any information therein that such Lender or Issuing Bank or the
Administrative Agent deems confidential). Nothing herein contained shall oblige
any Lender or Issuing Bank or the Administrative Agent to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof.

 

(v)         Each Lender organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement, and from time to time thereafter as reasonably requested in
writing by the Borrowers (but only so long thereafter as the Lender remains
lawfully able to do so), provide each of the Borrowers and the Administrative
Agent with two properly completed and executed original Internal Revenue Service
Forms W-8BEN, W-8ECI or W-8IMY (together with any required attachments, if any),
as appropriate, or any successor or other form prescribed by the Internal
Revenue Service certifying that such Lender is exempt from or entitled to a
reduced rate of U.S. withholding tax on payments pursuant to this Agreement. In
the case of a Lender that is claiming the “portfolio interest” exemption, in
addition to delivering two properly completed and executed original IRS Forms
W-8BEN, as provided above, such Lender hereby represents to the Borrowers and
the Administrative Agent that as of the date such Lender becomes a Lender under
this Agreement it is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
Code, (ii) a 10 percent shareholder (within the meaning of Section 871(h)(3)(B)
or Section 881 (c)(3)(B) of the Code) of any Borrower or (iii) a controlled
foreign corporation related to any Borrower (within the meaning of Section
864(d)(4) of the Code); provided, however, if any of the foregoing clauses
(i)-(iii) immediately above shall become untrue at any time, then such Lender
shall promptly notify the Administrative Agent and the Borrowers thereof. If any
Lender is a “United States person” within the meaning of Section 7701(a)(30) of
the Code, such Lender shall, on or prior to the date of its execution and
delivery of this Agreement, and from time to time thereafter as reasonably
requested in writing by the Borrowers (but only so long thereafter as the Lender
remains lawfully able to do so), provide to each of the Borrowers and the
Administrative Agent two properly completed and executed original Internal
Revenue Service W-9 Forms. Notwithstanding any other provision of this Section
2.8(b), a Lender shall not be required to deliver any form or certificate
pursuant to this Section 2.8(b)(v) that such Lender is not legally able to
deliver.

 

64

 

 

(vi)        Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 2.8(b)(i) or (iii) with respect to such Lender,
it will, if requested by the Borrower Representative, use commercially
reasonable efforts (subject to legal and regulatory restrictions) to designate
another Applicable Lending Office for any Loan or Letter of Credit affected by
such event; provided, that (A) such designation would eliminate or reduce
amounts payable pursuant to Section 2.8(b)(i) or (iii), as the case may be, and
(B) such efforts are made on terms that, in the judgment of such Lender, cause
such Lender and its Applicable Lending Office(s) to suffer no economic, legal or
regulatory disadvantage; and provided, further that nothing in this Section
2.8(b)(vi) shall affect or postpone any of the Obligations of the Borrowers or
the rights of such Lender pursuant to Section 2.8(b)(i) or (iii). The Borrowers
agree to pay all reasonable costs and expenses incurred by any Lender or Agent
in connection with any such designation.

 

(c)          Assumption Regarding Payment. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders hereunder that
the Borrowers will not make such payment, the Administrative Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
or amounts due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(d)          Lender Payments. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.2 or 11.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

65

 

 

Section 2.9.          Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Borrowing other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Borrowing other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Borrowing on the date specified in any notice delivered pursuant
hereto or (d) the assignment of any Eurodollar Borrowing other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrowers pursuant to Section 11.14, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender in good faith to be the excess, if any, of (i)
the amount of interest which would have accrued on the principal amount of such
Eurodollar Borrowing had such event not occurred, at LIBOR that would have been
applicable to such Eurodollar Borrowing, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Eurodollar Borrowing), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the LIBOR market. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section 2.9
shall be delivered to the Borrowers (with a copy to the Administrative Agent)
and shall be conclusive and binding absent manifest error. The Borrowers shall
pay such Lender the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

 

Section 2.10.         Pro Rata Treatment.

 

(a)          Borrowings. Each Borrowing from the Revolving Credit Lenders under
the Revolving Commitments made on or after the Closing Date shall be made pro
rata on the basis of the respective Revolving Commitments of such Revolving
Credit Lenders.

 

(b)          Payments. Except as provided in Section 11.14, if any Lender shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans that would result
in such Lender receiving payment of a proportion of the aggregate amount of such
Loans and accrued interest thereon greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the applicable Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers or the application of payments or the
proceeds of Collateral in the manner set forth in Sections 2.6(c)(vi), 2.11(a),
or 2.11(b), in each case, pursuant to and in accordance with the express terms
of this Agreement, or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrowers
consent to the foregoing and agree, to the extent that they may effectively do
so under applicable law, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Borrowers rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrowers in the amount of such participation.

 

66

 

 

Section 2.11.         Application of Payments.

 

(a)          Payments Prior to Event of Default. Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrowers (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder or
payments made pursuant to Section 2.6(c) (which shall be applied as specified in
Section 2.6(c))), shall be applied to the Obligations in the following order of
priority:

 

FIRST, to the payment of out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) of the Administrative Agent with respect
to enforcing the rights of the Lenders under the Loan Documents to the extent
then due and owing;

 

SECOND, to payment of any fees owed to the Administrative Agent, Issuing Bank,
or the Swingline Lender hereunder or under any other Loan Document to the extent
then due and owing;

 

THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder;

 

FOURTH, pro rata to the payment of (i) principal then due and payable under the
Loans (other than Term C Loans, but including all principal then due and payable
on the Swingline Loans), (ii) unreimbursed LC Disbursements, (iii) the Secured
Hedging Obligations that constitute Obligations, and (iv) the Bank Product
Obligations that constitute Obligations in an amount not to exceed the Bank
Products Cap;

 

FIFTH, so long as the Revolving Commitment has been terminated and all
outstanding Letters of Credit hereunder have been Cash Collateralized to the
extent of one hundred and five percent (105%) of the aggregate LC Exposure, pro
rata to the payment of principal then due and payable under the Term C Loans;

 

SIXTH, to the payment of Bank Product Obligations in excess of the Bank Products
Cap;

 

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable; and

 

EIGHTH, upon satisfaction in full of all Obligations, to the applicable Loan
Party or such other Person who may be lawfully entitled thereto.

 

(b)          Payments Subsequent to Event of Default. Notwithstanding anything
in this Agreement or any other Loan Documents which may be construed to the
contrary (including, without limitation, Section 2.6), subsequent to the
occurrence and during the continuance of an Event of Default, payments and
prepayments with respect to the Obligations made to the Administrative Agent or
the Lenders, or any of them, or otherwise received by the Administrative Agent
or any Lender (from realization on Collateral or otherwise) shall be applied to
the Obligations in the following order of priority (subject, as applicable, to
Section 2.10):

 

67

 

 

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with respect
to enforcing the rights of the Lenders under the Loan Documents (including,
without limitation, any costs incurred in connection with the sale or
Disposition of any Collateral);

 

SECOND, to payment of any fees owed to the Administrative Agent, Issuing Bank,
or the Swingline Lender hereunder or under any other Loan Document;

 

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Lenders (other than with respect
to Lenders holding Term C Loans, but only to the extent attributable to such
Lender acting in its capacity as a holder of Term C Loans) in enforcing their
rights under the Loan Documents;

 

FOURTH, to the payment of all obligations consisting of accrued fees and
interest (other than accrued fees and interest with respect to Term C Loans)
payable to the Lenders hereunder;

 

FIFTH, pro rata, to (i) the payment of principal on the Loans (including
Swingline Loans) then outstanding, (ii) unreimbursed LC Disbursements, (iii) a
Letter of Credit reserve account to the extent of one hundred and five percent
(105%) of the aggregate LC Exposure, (iv) the payment of Secured Hedging
Obligations that constitute Obligations, and (v) the payment of Bank Product
Obligations that constitute Obligations not to exceed the Bank Products Cap;

 

SIXTH, to the payment of all obligations consisting of accrued fees, expenses
and interest with respect to Term C Loans payable to the Lenders hereunder;

 

SEVENTH, pro rata to the payment of principal then due and payable under the
Term C Loans;

 

EIGHTH, to the payment of Bank Product Obligations in excess of the Bank
Products Cap;

 

NINTH, to the payment of any other Obligations not otherwise referred to in this
Section 2.11(b); and

 

TENTH, upon satisfaction in full of all Obligations, to the applicable Loan
Party or such other Person who may be lawfully entitled thereto.

 

(c)          Conflicts with other Loan Documents. In the event of a conflict
between Sections 2.6(c)(vi), 2.11(a) or (b), on the one hand, and any other Loan
Document, on the other hand, with respect to the application of payments or the
proceeds of Collateral, Sections 2.6(c)(vi), 2.11(a) or (b), as applicable,
shall control.

 

(d)          Subordination Agreement. Each of the parties hereto acknowledges
and agrees that, solely as between the Secured Parties (other than Lenders
holding Term C Loans, but only to the extent attributable to such Lender acting
in its capacity as a holder of Term C Loans), on the one hand, and the Lenders
holding Term C Loans, on the other hand, this Agreement is hereby deemed to
constitute a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where a Loan Party has filed for
protection under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors applicable to such Loan Party.

 

68

 

 

(e)          Turnover of Payments. If any Secured Party collects or receives any
amounts received on account of the Obligations (whether (i) voluntarily or
involuntarily, (ii) by set off, counterclaim or otherwise or (iii) pursuant to
events or proceedings of the nature referred to in ‎Sections 8.1(g) or (h) or
otherwise) to which it is not entitled under Sections 2.5(c), 2.6(c)(vi),
2.11(a), or 2.11(b), such Secured Party shall hold the same in trust for the
applicable Secured Parties entitled thereto and shall forthwith deliver the same
to the Administrative Agent, for the account of such Secured Parties, to be
applied in accordance with Sections 2.5(c), 2.6(c)(vi), 2.11(a), or 2.11(b), as
applicable, in each case until the prior payment in full in cash of the
applicable Obligations of such Secured Party.

 

(f)          Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied
first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(g)          Breakage. Unless otherwise provided herein, to the extent any
payment hereunder is to be applied to Loans of any Class, such payment shall be
applied, first, to Base Rate Borrowings in such Class and, then, to Eurodollar
Borrowings in such Class, and, with respect to any such payment of Eurodollar
Borrowings in such Class, in such manner (as determined by Administrative Agent
in its reasonable discretion) so as to minimize the amounts payable under
Section 2.9; provided, however, that nothing in this Section 2.11(g) shall
require or permit the Administrative Agent to delay or postpone the application
of any such payment to the Loans as required by the terms of this Agreement or
the other Loan Documents.

 

Section 2.12.         All Obligations to Constitute One Obligation. All
Obligations shall constitute one general obligation of the Borrowers and shall
be secured by the Administrative Agent’s security interest (on behalf of, and
for the benefit of, the Secured Parties) and Lien upon all of the Collateral,
and by all other security interests and Liens heretofore, now or at any time
hereafter granted by any Loan Party to the Administrative Agent or any of the
Lenders, to the extent provided in the Collateral Documents under which such
Liens arise.

 

69

 

 

Section 2.13.         Maximum Rate of Interest. The Borrowers and the Lenders
hereby agree and stipulate that the only charges imposed upon the Borrowers for
the use of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article II, in the Fee Letter, in the
Commitment Letter, and in any other Loan Document. Notwithstanding the
foregoing, the Borrowers and the Lenders further agree and stipulate that all
closing fees, agency fees, syndication fees, facility fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by any
Lender to third parties or for damages incurred by the Lenders, or any of them,
are charges to compensate the Lenders for underwriting and administrative
services and costs or losses performed or incurred, and to be performed and
incurred, by the Lenders in connection with this Agreement and the other Loan
Documents and shall under no circumstances be deemed to be charges for the use
of money pursuant to any applicable law. In no event shall the amount of
interest and other charges for the use of money payable under this Agreement
exceed the maximum amounts permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable. The Borrowers and
the Lenders, in executing and delivering this Agreement, intend legally to agree
upon the rate or rates of interest and other charges for the use of money and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if the amount of such interest and other
charges for the use of money or manner of payment exceeds the maximum amount
allowable under applicable law, then, ipso facto as of the Closing Date, the
Borrowers are and shall be liable only for the payment of such maximum as
allowed by law, and payment received from the Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Loans to the extent of such excess.

 

Section 2.14.         Interest Rate Determination; Illegality.

 

(a)          Notwithstanding anything contained herein which may be construed to
the contrary, if with respect to any proposed Eurodollar Borrowing for any
Interest Period, the Administrative Agent determines that deposits in Dollars
(in the applicable amount) are not being offered to leading banks in the London
interbank market for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrower Representative and the Lenders,
whereupon until the Administrative Agent notifies the Borrower Representative
that the circumstances giving rise to such situation no longer exist, the
obligations of the Lenders to make Eurodollar Borrowings for such Interest
Period shall be suspended.

 

(b)          If any Change in Law shall make it unlawful or impossible for any
Lender to make, maintain or fund any Eurodollar Loan and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower Representative and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower
Representative that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, shall be suspended. In
the case of the making of a Eurodollar Revolving Borrowing, such Lender’s
Revolving Loan shall be made as a Base Rate Loan as part of the same Revolving
Borrowing for the same Interest Period and if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

 

70

 

 

Section 2.15.         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)         impose on any Lender or the Eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by such Lender
or any Letter of Credit or any participation therein;

 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower Representative shall promptly pay, upon written
notice from and demand by such Lender or Issuing Bank on the Borrower
Representative (with a copy of such notice and demand to the Administrative
Agent), to the Administrative Agent for the account of such Lender or the
Issuing Bank, within ten (10) Business Days after the date of such notice and
demand, an additional amount or amounts sufficient to compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)          If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital (or on the capital of such
Lender’s or the Issuing Bank’s parent corporation) as a consequence of its
obligations hereunder to a level below that which such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s parent corporation could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of such Lender’s or the Issuing
Bank’s parent corporation with respect to capital adequacy or liquidity) then,
from time to time, within ten (10) Business Days after receipt by the Borrower
Representative of written demand by such Lender or the Issuing Bank (with a copy
thereof to the Administrative Agent), the Borrowers shall pay to such Lender or
the Issuing Bank such additional amounts as will compensate such Lender or the
Issuing Bank such Lender’s or the Issuing Bank’s parent corporation for any such
reduction suffered.

 

(c)          A certificate of a Lender or Issuing Bank setting forth in
reasonable detail the calculation of the amount or amounts necessary to
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation, as the case may be, specified in paragraph (a) or (b)
of this Section 2.15 shall be delivered to the Borrower Representative (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error. The Borrowers shall pay any such Lender or the Issuing Bank such amount
or amounts within ten (10) Business Days after receipt thereof.

 

71

 

 

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or the
Issuing Bank under this Section 2.15 for any increased costs or reductions
incurred more than six months prior to the date that such Lender or the Issuing
Bank notifies the Borrower Representative of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above may be extended to include the period of
retroactive effect thereof, but in no event any period prior to the Closing
Date.

 

(e)          For the avoidance of doubt, this Section 2.15 shall not apply to
Taxes, which shall be governed exclusively by Section 2.8(b).

 

Section 2.16.         Letters of Credit.

 

(a)          Subject to the terms and conditions of this Agreement, the Issuing
Bank, on behalf of the Revolving Credit Lenders, and in reliance on the
agreements of the Revolving Credit Lenders set forth in Section 2.16(c) below,
hereby agrees, subject to the limitations set forth in Section 2.1(f), to issue
one or more Letters of Credit up to an aggregate face amount equal to the LC
Commitment; provided, however, that, unless consented to by the Required
Revolving Credit Lenders, the Issuing Bank shall not issue any Letter of Credit
unless the conditions precedent to the issuance thereof set forth in Section 3.2
have been satisfied. Each Letter of Credit shall (i) be denominated in Dollars
and (ii) expire no later than the earlier to occur of (A) the date five (5) days
prior to the Revolving Commitment Termination Date, and (B) twelve months after
its date of issuance (but may contain provisions for automatic renewal provided
that no Default or Event of Default exists on the renewal date or would be
caused by such renewal and provided that no such renewal shall extend beyond the
date five (5) days prior to the Revolving Commitment Termination Date). With
respect to each Letter of Credit, (i) the rules of the International Standby
Practices, ICC Publication No. 590, or any subsequent revision or restatement
thereof adopted by the ICC and in use by the Issuing Bank, shall apply to each
Letter of Credit to the extent such Letter of Credit is not issued in respect of
the purchase of goods or services by any Borrower in the ordinary course of its
business and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each Letter of Credit to the extent that
such Letter of Credit is issued in respect of the purchase of goods or services
by any Borrower in the ordinary course of its business, and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Bank
shall not at any time be obligated to issue, or cause to be issued, any Letter
of Credit if such issuance would conflict with, or cause the Issuing Bank to
exceed any limits imposed by, any applicable law. Upon the satisfaction of the
conditions set forth in Section 3.1 of this Agreement, the Existing Letter of
Credit shall constitute a Letter of Credit under this Agreement.

 

72

 

 

(b)          The Borrowers may from time to time request that the Issuing Bank
issue a Letter of Credit. The Borrower Representative shall execute and deliver
to the Administrative Agent and the Issuing Bank a Request for Issuance of
Letter of Credit for each Letter of Credit to be issued by the Issuing Bank, not
later than 12:00 p.m. (Atlanta, Georgia time) on the third (3rd) Business Day
preceding the date on which the requested Letter of Credit is to be issued, or
such shorter notice as may be acceptable to the Issuing Bank and the
Administrative Agent. Upon receipt of any such Request for Issuance of Letter of
Credit, subject to satisfaction of all conditions precedent thereto as set forth
in Section 3.2 or waiver of such conditions by the Required Revolving Credit
Lenders, the Issuing Bank shall process such Request for Issuance of Letter of
Credit and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby. The
Issuing Bank shall furnish a copy of such Letter of Credit to the Borrower
Representative and the Administrative Agent following the issuance thereof. In
addition to the fees payable pursuant to Section 2.4(c), the Borrowers shall pay
or reimburse the Issuing Bank for normal and customary costs and expenses
incurred by the Issuing Bank in issuing, effecting payment under, amending or
otherwise administering the Letters of Credit.

 

(c)          Immediately upon the issuance by the Issuing Bank of a Letter of
Credit and in accordance with the terms and conditions of this Agreement, the
Issuing Bank shall be deemed to have sold and transferred to each Revolving
Credit Lender, and each Revolving Credit Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation, to the extent of
such Revolving Credit Lender’s Pro Rata Share, in such Letter of Credit and the
obligations of the Borrowers with respect thereto (including, without
limitation, all LC Exposure with respect thereto). The Issuing Bank shall
promptly notify the Administrative Agent of any draw under a Letter of Credit.
At such time as the Administrative Agent shall be notified by the Issuing Bank
that the beneficiary under any Letter of Credit has drawn on the same, the
Administrative Agent shall promptly notify the Borrowers and the Swingline
Lender (or, at its option, all Revolving Credit Lenders), by telephone or
telecopy, of the amount of the draw and, in the case of each Revolving Credit
Lender, such Revolving Credit Lender’s portion of such draw amount as calculated
in accordance with its Pro Rata Share of the Aggregate Revolving Commitment
Amount.

 

(d)          (i) The Borrowers hereby agree to promptly reimburse the Issuing
Bank for amounts paid by the Issuing Bank in respect of draws under each Letter
of Credit. In order to facilitate such repayment, the Borrowers hereby
irrevocably request the Revolving Credit Lenders, and the Revolving Credit
Lenders hereby severally agree, on the terms and conditions of this Agreement
(other than as provided in Article II with respect to the amounts of, the timing
of requests for, and the repayment of Borrowings hereunder and in Article III
with respect to conditions precedent to Borrowings hereunder), with respect to
any drawing under a Letter of Credit, to make a Base Rate Borrowing on each day
on which a draw is made under any Letter of Credit and in the amount of such
draw, and to pay the proceeds of such Borrowing directly to the Issuing Bank to
reimburse the Issuing Bank for the amount paid by it upon such draw. Each
Revolving Credit Lender shall pay its share of such Base Rate Borrowing by
paying its portion of such Borrowing to the Administrative Agent in accordance
with Section 2.2(e) and its Pro Rata Share of the Aggregate Revolving Commitment
Amount, without reduction for any set-off or counterclaim of any nature
whatsoever and regardless of whether any Default or Event of Default exists or
would be caused thereby. The disbursement of funds in connection with a draw
under a Letter of Credit pursuant to this Section hereunder shall be subject to
the terms and conditions of Section 2.2(e).

 

73

 

 

(ii)          If for any reason a Revolving Loan cannot be made, each Revolving
Credit Lender (including any Lender acting as the Issuing Bank) shall upon any
notice hereunder make funds available to the Administrative Agent for the
account of the Issuing Bank at the Administrative Agent’s office in an amount
equal to its Pro Rata Share of the LC Exposure in respect of such Letter of
Credit not later than 1:00 p.m. (Atlanta, Georgia, time) on the Business Day
specified in such notice by the Administrative Agent, whereupon each Lender that
so makes funds available shall be deemed to have made a payment in respect of
its participation in the applicable Letter of Credit and such payment shall
satisfy its participation obligations under this Section 2.16(d)(ii). The
Administrative Agent shall remit the funds so received to the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided, that if such payment
is required to be returned for any reason to the Borrowers or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

 

(iii)         The obligation of each Revolving Credit Lender to make payments to
the Administrative Agent, for the account of the Issuing Bank, in accordance
with this Section 2.16 shall be absolute and unconditional and no Lender shall
be relieved of its obligations to make such payments by reason of noncompliance
by any other Person with the terms of the Letter of Credit or for any other
reason (other than the gross negligence or willful misconduct of the Issuing
Bank in paying such Letter of Credit, as determined by a final non-appealable
judgment of a court of competent jurisdiction). The Administrative Agent shall
promptly remit to the Issuing Bank the amounts so received from the Revolving
Credit Lenders. Any overdue amounts payable by the Revolving Credit Lenders to
the Issuing Bank in respect of a draw under any Letter of Credit shall bear
interest, payable on demand, (x) for the first two (2) Business Days, at the
Federal Funds Rate, and (y) thereafter, at the Base Rate. Notwithstanding the
foregoing, at the request of the Administrative Agent, the Swingline Lender may,
at its option and subject to the conditions set forth in Section 2.2(g) other
than the condition that the applicable conditions precedent set forth in Article
III be satisfied, make Swingline Loans to reimburse the Issuing Bank for amounts
drawn under Letters of Credit.

 

(e)          The Borrowers agree that each Borrowing by the Revolving Credit
Lenders to reimburse the Issuing Bank for draws under any Letter of Credit,
shall, for all purposes hereunder, unless and until converted into a Eurodollar
Borrowing pursuant to Section 2.2(b)(ii), be deemed to be a Base Rate Borrowing
under the Aggregate Revolving Commitments and shall be payable and bear interest
in accordance with all other Base Rate Borrowings of Revolving Loans.

 

74

 

 

(f)          The Borrowers agree that any action taken or omitted to be taken by
the Issuing Bank in connection with any Letter of Credit, except for such
actions or omissions as shall constitute gross negligence or willful misconduct
on the part of such Issuing Bank as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall be binding on the Borrowers
as between the Borrowers and the Issuing Bank, and shall not result in any
liability of the Issuing Bank to the Borrowers. The obligation of the Borrowers
to reimburse the Issuing Bank for a drawing under any Letter of Credit or the
Lenders for Borrowings made by them to the Issuing Bank on account of draws made
under the Letters of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances whatsoever, including, without limitation, the following
circumstances:

 

(i)          Any lack of validity or enforceability of any Loan Document;

 

(ii)         Any amendment or waiver of or consent to any departure from any or
all of the Loan Documents;

 

(iii)        Any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;

 

(iv)        The existence of any claim, set-off, defense or any right which any
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

 

(v)         Any statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

 

(vi)        The insolvency of any Person issuing any documents in connection
with any Letter of Credit;

 

(vii)       Any breach of any agreement between any Borrower and any beneficiary
or transferee of any Letter of Credit;

 

(viii)      Any irregularity in the transaction with respect to which any Letter
of Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;

 

(ix)         Any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code;

 

(x)          Any act, error, neglect or default, omission, insolvency or failure
of business of any of the correspondents of the Issuing Bank;

 

75

 

 

(xi)         Any other circumstances arising from causes beyond the control of
the Issuing Bank;

 

(xii)        Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank or a
breach in bad faith by the Issuing Bank of its obligations under the Loan
Documents, in each case, as determined by a final non-appealable judgment of a
court of competent jurisdiction; and

 

(xiii)       Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, other than any act of gross negligence or
willful misconduct of the Issuing Bank or a breach in bad faith by the Issuing
Bank of its obligations under the Loan Documents, in each case, as determined by
a final non-appealable judgment of a court of competent jurisdiction.

 

(g)          The Borrowers will indemnify and hold harmless each Indemnitee from
and against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including reasonable attorneys’ fees) which may be
imposed on, incurred by or asserted against such Indemnitee in any way relating
to or arising out of the issuance of a Letter of Credit, except that the
Borrowers shall not be liable to an Indemnitee for any portion of such claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Indemnitee or breach in bad faith by such Indemnitee of its
obligations under the Loan Documents, in each case, as determined by a final
non-appealable judgment of a court of competent jurisdiction. This Section
2.16(g) shall survive termination of this Agreement.

 

(h)          Each Revolving Credit Lender shall be responsible (to the extent
that the Issuing Bank is not reimbursed by the Borrowers) for its pro rata share
(based on such Revolving Credit Lender’s Pro Rata Share of the Aggregate
Revolving Commitment Amount) of any and all reasonable out-of-pocket costs,
expenses (including reasonable attorneys’ fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, the Borrowers’ or any Loan Party’s
obligations to reimburse draws thereunder or otherwise. In the event the
Borrowers shall fail to pay such expenses of the Issuing Bank within fifteen
(15) days of demand for payment by the Issuing Bank, each Revolving Credit
Lender shall thereupon pay to the Issuing Bank its pro rata share (based on such
Revolving Credit Lender’s Pro Rata Share of the Aggregate Revolving Commitment
Amounts) of such expenses within ten (10) days from the date of the Issuing
Bank’s notice to the Revolving Credit Lenders of the Borrowers’ failure to pay;
provided, however, that if the Borrowers shall thereafter pay such expenses, the
Issuing Bank will repay to each Revolving Credit Lender the amounts received
from such Revolving Credit Lender hereunder.

 

76

 

 

(i)          If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower Representative receives notice from the
Administrative Agent or the Required Revolving Credit Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to one hundred and five percent (105%) of the LC Exposure
as of such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
any Person described in clauses (g) or (h) of Section 8.1. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrowers agree to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and until so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrowers
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Revolving Credit Lenders, be
applied to satisfy other obligations of the Borrowers under this Agreement and
the other Loan Documents. If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not so applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all Events of Default have been
cured or waived.

 

Section 2.17.         Defaulting Lenders.

 

(a)          If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply, notwithstanding anything to the
contrary in this Agreement:

 

(i)          the LC Exposure and Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders having Revolving Commitments pro rata in accordance
with their respective Revolving Commitments; provided that (a) the sum of each
Non-Defaulting Lender’s total Revolving Credit Exposure may not in any event
exceed the Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (b) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrowers, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;

 

(ii)         to the extent that any portion (the “unreallocated portion”) of the
LC Exposure and Swingline Exposure of any Defaulting Lender cannot be so
reallocated for any reason, the Borrowers will, not later than two (2) Business
Days after demand by the Administrative Agent (at the direction of the Issuing
Bank and/or the Swingline Lender), (a) Cash Collateralize the obligations of the
Borrowers to the Issuing Bank or Swingline Lender in respect of such LC Exposure
or Swingline Exposure, as the case may be, in an amount equal to the aggregate
amount of the unreallocated portion of the LC Exposure and Swingline Exposure of
such Defaulting Lender, or (b) in the case of such Swingline Exposure, prepay
(subject to clause (v) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (c) make other arrangements satisfactory to
the Administrative Agent, the Issuing Bank or the Swingline Lender in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and

 

77

 

 

(iii)        in addition to the other conditions precedent set forth in Section
3.2, the Issuing Bank will not be required to issue, amend or increase any
Letter of Credit, and the Swingline Lender will not be required to make any
Swingline Loans, unless they are satisfied that 100% of the related LC Exposure
and Swingline Exposure is fully covered or eliminated by any combination
satisfactory to the Issuing Bank or the Swingline Lender, as the case may be, of
the following:

 

(A)         the LC Exposure and Swingline Exposure of such Defaulting Lender is
reallocated, as to outstanding and future Letters of Credit and Swingline Loans,
to the Non-Defaulting Lenders as provided in clause (a)(i) above; and/or

 

(B)         without limiting the provisions of clause (a)(ii) above, the
Borrowers Cash Collateralize the obligations of the Borrowers in respect of such
Letters of Credit or Swingline Loans in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letters of Credit or Swingline Loans,
or the Borrowers make other arrangements satisfactory to the Administrative
Agent and the Issuing Bank or the Swingline Lender, as the case may be, in their
sole discretion, to protect them against the risk of non-payment by such
Defaulting Lender;

 

provided that (1) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (2) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrowers, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender;

 

(iv)        with the written approval of the Administrative Agent, the Borrowers
may terminate (on a non-ratable basis) the unused amount of the Revolving
Commitment of a Defaulting Lender, and in such event the provisions of clause
(v) below will apply to all amounts thereafter paid by the Borrowers for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrowers, the Administrative Agent, the Issuing Bank, Swingline Lender or any
Lender may have against such Defaulting Lender;

 

78

 

 

(v)         any amount paid by the Borrowers for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the termination of the
Revolving Commitments at which time the funds in such account will be applied by
the Administrative Agent, to the fullest extent permitted by law, in the
following order of priority: first to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent under this Agreement, second to
the payment of any amounts owing by such Defaulting Lender to the Issuing Bank
or Swingline Lender under this Agreement, third to the payment of post-default
interest and then current interest due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such interest
then due and payable to them, fourth to the payment of fees then due and payable
to the Non-Defaulting Lenders hereunder, ratably among them in accordance with
the amounts of such fees then due and payable to them, fifth to pay principal
and unreimbursed LC Disbursements then due and payable to the Non-Defaulting
Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them, sixth to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders, and seventh to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct;

 

(vi)        such Defaulting Lender will not (i) have the right to vote regarding
any issue on which voting is required or advisable under this Agreement or any
other Loan Document (except that the Commitment of any Defaulting Lender may not
be increased or extended without the consent of such Lender) and the amount of
the Revolving Commitment or Loans, as applicable, held by such Defaulting Lender
shall not be counted as outstanding for purposes of determining “Required
Lenders” or “Required Revolving Credit Lenders” hereunder, (ii) be entitled to
receive any payments of principal, interest or fees from the Borrowers or the
Administrative Agent (or the other Lenders) in respect of Letters of Credit or
its Loans (without prejudice to the rights of the Non- Defaulting Lenders in
respect of such fees), provided that (1) to the extent that a portion of the LC
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
pursuant to clause (a)(i), such fees that would have accrued for the benefit of
such Defaulting Lender will instead accrue for the benefit of and be payable to
such Non-Defaulting Lenders, pro rata in accordance with their respective
Revolving Commitments, and (2) to the extent that any portion of such LC
Exposure cannot be so reallocated, such fees will instead accrue for the benefit
of and be payable to the Issuing Bank; and

 

(vii)       the Borrowers may, at their sole expense and effort, upon notice to
such Defaulting Lender and the Administrative Agent, in accordance with Section
11.14, require such Defaulting Lender to assign and delegate, without recourse,
all its interests, rights and obligations under this Agreement.

 

79

 

 

(b)          If the Borrower Representative, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree in writing in their discretion that
a Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, the LC Exposure and the Swingline Exposure of the
other Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment, and such Lender will purchase at par such portion of
outstanding Revolving Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing) and if any cash collateral has
been posted with respect to such Defaulting Lender, the Administrative Agent
will promptly return such cash collateral to the Borrowers; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender;
and provided, further, that, except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting
Lender.         

 

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.          Conditions To Effectiveness. The obligations of the
Lenders to make the initial Loans and the obligation of the Issuing Bank to
issue any Letter of Credit on the Closing Date shall not become effective until
the date on which each of the following conditions is satisfied (except to the
extent waived in writing by the Administrative Agent and Fortress):

 

(a)          The Administrative Agent and Fortress shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all out-of-pocket expenses (including reasonable
invoiced fees, charges and disbursements of counsel to the Administrative Agent
and Fortress) required to be reimbursed or paid by the Borrowers hereunder,
under the Fee Letter, the Commitment Letter, and under any other Loan Document.

 

(b)          The Administrative Agent (or its counsel) shall have received the
following, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent and Fortress:

 

(i)          a counterpart of (A) this Agreement, (B) the Security Agreement,
(C) each other Collateral Document to be executed and delivered on the Closing
Date, including, without limitation, intellectual property security agreements,
(D) an Information and Collateral Disclosure Certificate for the Loan Parties,
(E) each Debt Subordination Agreement, and (F) the Fortress Side Letter, in each
case, signed by or on behalf of each party hereto or thereto or written evidence
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission of a signed signature page of such agreement) that such
party has signed a counterpart of such agreement;

 

80

 

 

(ii)         copies of duly executed payoff letters with respect to existing
lenders (including, without limitation, SunTrust Bank with respect to Acorn’s
existing credit facility) that are being repaid on the Closing Date or the
agents or trustees thereof, together with, to the extent applicable, (a) UCC-3
or other appropriate termination statements releasing all Liens of such Persons
(if any) upon any of the personal property of each Loan Party and its Restricted
Subsidiaries, other than Liens securing Obligations under this Agreement, (b)
cancellations and releases releasing all Liens of such Persons upon any of the
real property of each Loan Party and its Restricted Subsidiaries, other than
Liens securing Obligations under this Agreement, and (c) any other releases,
terminations, or assignments, or other documents reasonably required by the
Administrative Agent to evidence the payoff of Indebtedness and other
obligations owed to such Persons and the release of all related Liens;

 

(iii)        a certificate of the Secretary or Assistant Secretary (or other
officer with similar responsibilities) of each Loan Party attaching and
certifying copies of the resolutions of its board of directors (or similar
governing body), and copies of its bylaws or partnership agreement or limited
liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;

 

(iv)        certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence (as applicable), as may be available from the Secretary of
State (or similar governmental officer or body) of (A) the jurisdiction of
organization of such Loan Party and (B) each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign corporation except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect;

 

(v)         favorable written opinions of (A) Greenberg Traurig, LLP, counsel to
the Loan Parties, (B) Eversheds, United Kingdom counsel to the Loan Parties, and
(C) any other local counsel to the Loan Parties, in each case, addressed to the
Administrative Agent and each of the Lenders party to this Agreement on the
Closing Date, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or Fortress shall reasonably request;

 

(vi)        a certificate, dated the Closing Date and signed by a Responsible
Officer, confirming compliance with the conditions set forth in paragraphs (a),
(b) and (c) of Section 3.2;

 

(vii)       a duly executed Notice of Borrowing together with funds disbursement
instructions;

 

(viii)      certified copies of all consents, approvals, authorizations,
registrations, or filings required to be made or obtained under any Requirement
of Law (including, without limitation, all consents and approvals required in
connection with any license or permit), or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the Transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding the credit facility established under this Agreement or any
transaction being financed with the proceeds thereof shall be ongoing;

 

81

 

 

(ix)         copies of (A) a Business Plan (in form and substance satisfactory
to the Administrative Agent and Fortress in their respective sole and absolute
discretion) of the Parent and its Restricted Subsidiaries prepared on a
quarterly basis through at least the Fiscal Year ending 2012 and an annual basis
through at least the Fiscal Year ending 2016, which Business Plan shall reflect
the forecasted financial condition of the Parent and its Restricted Subsidiaries
after giving effect to the Transactions and as prepared and approved by the
Parent, (B) the unaudited consolidated financial statements for RLJ Acquisition
and its Subsidiaries for the Fiscal Quarter ended June 30, 2012, or any
subsequent Fiscal Quarter ended at least 45 days prior to the Closing Date, and
(C) such additional financial information as the Administrative Agent may
reasonably request;

 

(x)          copies of (A) the audited consolidated financial statements for
Acorn and its Restricted Subsidiaries for the fiscal years ended December 31,
2008, December 31, 2009, December 31, 2010, and December 31, 2011, including
balance sheets, income and cash flow statements audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, (B) the unaudited consolidated financial statements for Acorn and its
Subsidiaries for the fiscal quarter ended June 30, 2012, or any subsequent
Fiscal Quarter ended at least 45 days prior to the Closing Date, and (C) such
additional financial information as the Administrative Agent or Fortress may
reasonably request;

 

(xi)         copies of (A) the audited consolidated financial statements for
Image and its Subsidiaries for the fiscal years ended March 31, 2009, March 31,
2010, March 31, 2011, and March 31, 2012, including balance sheets, income and
cash flow statements audited by independent public accountants of recognized
national standing and prepared in conformity with GAAP, (B) the unaudited
consolidated financial statements for Image and its Subsidiaries for the fiscal
quarter ended June 30, 2012, or any subsequent Fiscal Quarter ended at least 45
days prior to the Closing Date, and (C) such additional financial information as
the Administrative Agent or Fortress may reasonably request;

 

(xii)        a certificate, dated the Closing Date and signed by the chief
financial officer of the Parent, evidencing in such detail as the Administrative
Agent may reasonably request that after giving pro forma effect to the Loans to
be made on the Closing Date and the Transactions that (A) the Senior Leverage
Ratio for the Parent and its Restricted Subsidiaries does not exceed 1.70 to
1.00, (B) the Total Leverage Ratio for the Parent and its Restricted
Subsidiaries does not exceed 2.80 to 1.00, and (C) Consolidated Cash Adjusted
EBITDA for the 12 months ended June 30, 2012 was not less than $24,000,000;

 

82

 

 

(xiii)       copies of favorable UCC (or the equivalent in foreign
jurisdictions), intellectual property, tax and judgment lien search reports in
all necessary or appropriate jurisdictions and under all legal and trade names
of all Loan Parties as reasonably requested by the Administrative Agent,
(A) indicating that there are no Liens on any of the Collateral other than
Permitted Liens or Liens being released and terminated on the Closing Date, or
(B) accompanied by such UCC (or the equivalent in foreign jurisdictions)
termination statements to be filed on or prior to the Closing Date, as
applicable (or authorization for the Administrative Agent to file such UCC (or
the equivalent in foreign jurisdictions) amendments or termination statements),
and such other cancellations and releases reasonably requested by the
Administrative Agent to release all Liens other than Permitted Liens on any
Property of the Loan Parties and their Restricted Subsidiaries;

 

(xiv)      (A) a Third Party Agreement executed by Fulfillment Technologies,
LLC, (B) a Third Party Agreement with respect to Acorn’s and Image’s
headquarters locations, and (C) such other Third Party Agreements as reasonably
requested by the Administrative Agent;

 

(xv)       such subordination or intercreditor agreements and other documents as
may be reasonably requested by the Administrative Agent executed by Sony DADC US
Inc. and/or Sony Pictures Home Entertainment Inc., in form and substance
satisfactory to the Administrative Agent and Fortress;

 

(xvi)      certificates of insurance in customary form issued on behalf of
insurers of the Loan Parties, describing the types and amounts of insurance
(property and liability) maintained by the Loan Parties, naming Administrative
Agent as additional insured and lender loss payee, as appropriate, together with
endorsements with respect thereto;

 

(xvii)     the certificates, if any, representing the shares of Capital Stock
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and each promissory note (if any) pledged to the Administrative
Agent pursuant to any Collateral Document endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof;

 

(xviii)    a certificate, dated the Closing Date and signed by the chief
financial officer of each Borrower, confirming that before and after giving
effect to the Transactions on the Closing Date, each Borrower is Solvent and the
Loan Parties and their respective Restricted Subsidiaries, on a consolidated
basis, are Solvent;

 

(xix)       UCC financing statements or the equivalent for each appropriate
jurisdiction to perfect the Administrative Agent’s security interest in that
portion of the Collateral that can be perfected by the filing thereof;

 

(xx)        (A) certified final copies of the Acorn Acquisition Agreement and
all other material documents relating to the Acorn Acquisition and (B) evidence
that all conditions precedent to the Acorn Acquisition, other than the funding
of the Loans, have been satisfied in accordance with the terms of the Acorn
Acquisition Agreement, without giving effect to any modifications, amendments,
consents or waivers thereto without the prior consent of the Administrative
Agent and Fortress;

 

83

 

 

(xxi)       (A) certified final copies of the Image Merger Agreement and all
other material documents relating to the Image Acquisition and (B) evidence that
all conditions precedent to the Image Acquisition, other than the funding of the
Loans, have been satisfied in accordance with the terms of the Image Merger
Agreement, without giving effect to any modifications, amendments, consents or
waivers thereto without the prior consent of the Administrative Agent and
Fortress;

 

(xxii)      (A) certified copies of the Permitted Subordinated Debt Notes and
all other material documents relating to the Permitted Subordinated Debt and (B)
evidence that all conditions precedent to the Permitted Subordinated Debt Notes
have been satisfied;

 

(xxiii)     evidence that Net Cash Proceeds of the Equity Raise of at least
$60,000,000 have been received by the Parent, and such Net Cash Proceeds are
subject to no restrictions regarding the use thereof to consummate the Acorn
Acquisition and the Image Acquisition and freely available for the Parent for
such use;

 

(xxiv)    delivery of documentation and information required by regulatory
authorities under applicable “know your customer” and anti-money laundering laws
at least five (5) days prior to the Closing Date; and

 

(xxv)     delivery of such other documents, certificates, information or legal
opinions as the Administrative Agent or Fortress may reasonably request.

 

(c)          The structure, terms and conditions of the Acorn Acquisition and
the Image Acquisition shall be on terms and conditions satisfactory to the
Administrative Agent and Fortress (including the Administrative Agent’s and
Fortress’ satisfactory review of the Acorn Acquisition Agreement and the Image
Merger Agreement and all disclosure schedules related thereto). Simultaneously
with the funding of the initial Loans under this Agreement, each of the Acorn
Acquisition and the Image Acquisition, and each such acquisition shall have
become effective in accordance with the terms of the applicable acquisition
agreement. The Administrative Agent and Fortress shall be satisfied that the
purchase price for the Acorn Acquisition and the Image Acquisition is to be paid
only with the proceeds of a combination of (A) the Term A Loans, (B) the Term B
Loans, (C) the Term C Loans, (D) Revolving Loans, (E) cash on hand, (F) the
Equity Raise, and (G) the Permitted Subordinated Debt.

 

(d)          The structure, terms, conditions, and source of the Permitted
Subordinated Debt shall be on terms and conditions satisfactory to the
Administrative Agent and Fortress (including the Administrative Agent’s and
Fortress’ satisfactory review of the Permitted Subordinated Debt Notes and all
other material documents related thereto).

 

(e)          The structure, terms, conditions, and source of the Equity Raise
shall be on terms and conditions satisfactory to the Administrative Agent and
Fortress (including the Administrative Agent and Fortress’ satisfactory review
of all material documents related thereto).

 

84

 

 

(f)          The Administrative Agent and Fortress shall have received evidence
satisfactory to them that there has been no (i) material adverse change in the
business, condition (financial or otherwise), operations, liabilities
(contingent or otherwise), properties or prospects of Acorn and its
subsidiaries, taken as a whole, since December 31, 2011, and (ii) material
adverse change in the business, condition (financial or otherwise), operations,
liabilities (contingent or otherwise), properties or prospects of Image and its
subsidiaries, taken as a whole, since March 31, 2012.

 

(g)          The Administrative Agent and Fortress shall be satisfied with the
cash management systems of the Loan Parties and their Restricted Subsidiaries.

 

(h)          The completion of, and each Borrower’s reasonable cooperation with
the conduct of, the business, financial, collateral, regulatory, tax, and legal
due diligence investigation, including reviews of third party diligence,
conducted by the Administrative Agent with respect to the Loan Parties, ACL, and
their respective Subsidiaries and Properties, and the results thereof shall be
satisfactory to the Administrative Agent.

 

(i)          Fortress shall have received the Fortress Warrants.

 

Section 3.2.          Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the satisfaction of the following
conditions:

 

(a)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist; provided,
however, that any Default or Event of Default that was waived by the Required
Lenders prior to such date must have been approved by the Required Revolving
Credit Lenders in order for such Default or Event of Default to be waived for
purposes of this Section 3.2(a);

 

(b)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, in each case
before and after giving effect thereto except (i) with respect to
representations and warranties made as of an expressed date, in which case such
representations and warranties shall be true and correct as of such date, and
(ii) changes or events which are permitted under this Agreement;

 

(c)          (i) with respect to the Parent, RLJ Acquisition, Image Merger Sub,
RLJ Acquisition Merger Sub, Acorn and Acorn’s Subsidiaries, since December 31,
2011, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect, and (ii) with respect to Image and
its Subsidiaries, since March 31, 2012, there shall have been no change which
has had or could reasonably be expected to have a Material Adverse Effect;

 

85

 

 

(d)          the Borrowers shall have delivered the required Notice of Borrowing
to the Administrative Agent or Request for Issuance of Letter of Credit to the
Issuing Bank, as applicable;

 

(e)          the Loan Parties shall have delivered such other documents,
certificates, opinions, or information as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders, as applicable;
and

 

(f)          with respect to the issuance of any Letter of Credit or the making
of any Swingline Loan, there is no Defaulting Lender at the time such Swingline
Loan is to be made or Letter of Credit is to be issued, unless (i) for the
issuance of any Letter of Credit, one of the following arrangements have been
made with respect to the undivided interest and participation of such Defaulting
Lender in and to such Letter of Credit (and all other Letters of Credit then
outstanding): (A) the Borrowers’ posting of cash collateral with the Issuing
Bank in an amount equal to such Defaulting Lender’s participation therein on
terms satisfactory to the Administrative Agent and the Issuing Bank, (B) the
reallocation of the Revolving Commitments among the Non-Defaulting Lenders
pursuant to Section 2.17(a)(i), or (C) such other arrangements satisfactory to
the Administrative Agent and the Issuing Bank, and (ii) for the making of any
Swingline Loan, one of the following arrangements have been made with respect to
the undivided interest and participation of such Defaulting Lender in and to
such Swingline Loan (and all other Swingline Loans then outstanding): (A) the
reallocation of the Revolving Commitments among the Non-Defaulting Lenders
pursuant to Section 2.17(a)(i), or (B) such other arrangements satisfactory to
the Administrative Agent and the Swingline Lender.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
each Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

 

The Borrowers hereby agree that the delivery of any Notice of Borrowing
hereunder or any telephonic request for a Borrowing hereunder shall be deemed to
be the certification of the Borrowers that all of the conditions set forth in
this Section 3.2 have been satisfied.

 

Section 3.3.          Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, if requested by
the Administrative Agent, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance satisfactory in all respects to the
Administrative Agent.

 

86

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent, Issuing
Bank and each Lender as follows:

 

Section 4.1.          Subsidiaries; Capital Stock; Loan Parties. As of the
Closing Date, such Loan Party has no Subsidiaries other than those specifically
disclosed on Schedule 4.1. All of the outstanding Capital Stock in such
Subsidiaries has been validly issued, is fully paid and non-assessable and, as
of the Closing Date, is owned by the record owners in the amounts specified on
Schedule 4.1 free and clear of all Liens except those created under the
Collateral Documents and non-consensual Liens that arise by operation of law. As
of the Closing Date, no Loan Party has equity investments in any other
corporation or entity other than those specifically disclosed on Schedule 4.1.
Set forth on Schedule 4.1 is a complete and accurate list of all Subsidiaries as
of the Closing Date, showing as of the Closing Date (as to any Subsidiary) the
jurisdiction of its organization, the address of its principal place of business
and registered office and, if applicable, its U.S. taxpayer identification
number and organizational identification number. After giving effect to the
Transactions on the Closing Date, none of the Loan Parties or any of their
Restricted Subsidiaries will have any issued and outstanding Disqualified
Capital Stock except as otherwise specifically disclosed on Schedule 4.1 (which
Schedule 4.1 sets forth the material terms of all Disqualified Capital Stock).
Set forth on Schedule 4.1 is a complete and accurate description of the
authorized Capital Stock of the Borrowers (other than the Parent), by class, and
a description of the number of shares of each such class that are issued and
outstanding and the holders thereof, in each case, as of the Closing Date and
after giving effect to the Transactions on the Closing Date. Except as set forth
on Schedule 4.1, after giving effect to the Transactions on the Closing Date no
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Capital Stock or any security
convertible into or exchangeable for any of its Capital Stock.

 

Section 4.2.          Existence and Power. Each Loan Party and each of its
Restricted Subsidiaries is duly organized, validly existing and in good standing
(where applicable) under the laws of the jurisdiction of its organization, has
all requisite corporate or limited liability company or partnership power and
authority (as applicable) to own its Property, to carry on its business as now
conducted and to consummate each Transaction, and is in good standing (where
applicable) and authorized to do business in each jurisdiction except in which
the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.3.          Organizational Power; Authorization; Enforceability. The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party are within such Loan Party’s organizational powers and have
been duly authorized by all necessary organizational, and if required,
shareholder, partner or member action. This Agreement and each other Loan
Document to which any Loan Party is a party has been duly executed and delivered
by each such Loan Party, and constitutes the valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in law or at equity).

 

87

 

 

Section 4.4.          Governmental Approvals; Consents; No Conflicts. The
execution, delivery and performance by each Loan Party of this Agreement and the
other Loan Documents to which it is a party and consummation of each of the
other Transactions (a) do not require any notice to, or consent or approval of,
registration or filing with, as applicable, or any action by, any Governmental
Authority or any Person with respect to which any Loan Party or Subsidiary has
any Contractual Obligation, except those as have been obtained or made and are
in full force and effect, (b) will not violate Requirements of Law applicable to
any Loan Party or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority or violate or constitute a default under any
Contractual Obligation of any Loan Party or Subsidiary, and (c) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
of its Subsidiaries, except Liens created under the Loan Documents.

 

Section 4.5.          Litigation; Environmental.

 

(a)          There are no actions, suits, arbitration proceedings or claims
pending or, to the knowledge of the Loan Parties, threatened by or against any
Loan Party or any of their Restricted Subsidiaries that (i) could reasonably be
expected to be determined adversely and which, if determined adversely, could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) seeks to enjoin or challenge the validity or
enforceability of this Agreement, any other Loan Document or any Transaction.

 

(b)          None of the Loan Parties or any of their Restricted Subsidiaries
(i) has failed to comply with any Environmental Laws or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Laws, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability, except, in
each such case, where any such non-compliance, liability or claim would not
singly, or in the aggregate with all other such non-compliance, liability or
claim, reasonably be expected to result in a Material Adverse Effect.

 

Section 4.6.          Taxes. As of the Closing Date, none of the Borrowers
qualifies as an S Corporation within the meaning of Section 1361 of the Internal
Revenue Code. Each Loan Party and each of their respective Restricted
Subsidiaries has filed or caused to be filed all required federal and state
income tax returns, and other material tax returns required to be filed, and,
except as set forth on Schedule 4.6, has paid, or has made adequate provision
for the payment of, all federal and state income taxes and other material taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its Property (other than any the amount or validity of which are
being contested in good faith and by appropriate proceedings diligently
conducted, and for which adequate reserves have been set aside in accordance
with GAAP). No tax Liens have been filed and no material claims are being
asserted with respect to such taxes which are required by GAAP to be reflected
in the financial statements most recently delivered pursuant to Section 5.7(a)
hereof (and, as of the Closing Date through the date of delivery of the
financial statements for the Fiscal Year ending December 31, 2012, the audited
financial statements delivered pursuant to Sections 3.1(b)(x) and 3.1(b)(xi))
that are not so reflected therein. The charges, accruals and reserves on the
books of the Loan Parties and each of their Subsidiaries with respect to all
federal and state income taxes and other material taxes are considered by the
management of the Loan Parties to be adequate, and there exists no unpaid
assessment which is or could reasonably be expected to be due and payable
against it or any other Loan Party or any of their Restricted Subsidiaries or
any Property of any such Loan Party or any such Restricted Subsidiary, except
such thereof as are being contested in good faith and by appropriate proceedings
diligently conducted, and for which adequate reserves have been set aside in
accordance with GAAP.

 

88

 

 

Section 4.7.          Compliance With Applicable Laws and Contractual
Obligations. No Loan Party nor any of its respective Restricted Subsidiaries is
in default with respect to any judgment, order, writ, injunction, decree or
decision of any Governmental Authority in a manner that could reasonably be
expected to have a Material Adverse Effect. Each Loan Party and each of its
Restricted Subsidiaries is in compliance in all material respects with all
applicable statutes and regulations, including, without limitation, all
Requirements of Law, of all Governmental Authorities. No Loan Party nor any of
its respective Restricted Subsidiaries is in default with respect to any
Contractual Obligation of such Person in a manner that could reasonably be
expected to have a Material Adverse Effect.

 

Section 4.8.          Governmental Regulations. No Loan Party nor any of its
respective Restricted Subsidiaries (a) is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940, in each case as
amended, or (b) is subject to any statute or regulation which regulates the
incurrence of Indebtedness (other than Regulation X of the Board of Governors of
the Federal Reserve System, as amended) or the granting of Liens, including,
without limitation, statutes or regulations relative to common or contract
carriers or to the sale of electricity, gas, steam, water, telephone, telegraph
or other public utility services.

 

Section 4.9.          Property.

 

(a)          As of the Closing Date, all interests in real Property owned,
leased, or licensed by, or for the benefit of, any Loan Party or any of its
Restricted Subsidiaries are listed in Schedule 4.9 (collectively, and together
with any additional real estate acquired after the Closing Date, the “Real
Estate”) and, as of the Closing Date, such interests constitute all of the
interests in real property owned, leased or licensed by any such Person. Each
Loan Party and each Restricted Subsidiary has good and marketable fee simple
title to, or a valid leasehold interest in, license of, or right to use all of
its Real Estate, and good and marketable title to, or a valid leasehold interest
in, license of, or right to use, all its other property. Schedule 4.9 further
describes any Real Estate with respect to which any Loan Party or any of its
Restricted Subsidiaries is a lessor, sublessor or assignor as of the Closing
Date.

 

(b)          After giving effect to the Transactions, none of the Properties of
any Loan Party or any of its respective Restricted Subsidiaries are subject to
any Liens other than Permitted Liens. Each Loan Party and each of its Restricted
Subsidiaries has received all deeds, assignments, waivers, consents,
non-disturbance and attornment or similar agreements, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Person’s right, title and
interest in and to all such Real Estate and other Properties, except where
failure to receive such documents would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All permits required
to have been issued or appropriate to enable the Real Estate to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect, except where
the failure to be so issued and in full force and effect would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
provided that no warranty is made with respect to common areas under any lease.

 



89

 

 

(c)          All Properties of the Loan Parties and their respective
Subsidiaries, whether owned, leased, or managed, are in good repair, working
order and condition, ordinary wear and tear excepted, in accordance with the
terms and conditions of any applicable lease or license agreement. As of the
Closing Date, no material portion of any Loan Party’s or any of its
Subsidiaries’ Property has suffered any material damage by fire or other
casualty loss that has not heretofore been repaired and restored or otherwise
remedied, except where the failure to repair, restore or otherwise remedy such
Property would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(d)          All leases under which any Loan Party or any of their respective
Subsidiaries is the lessee are in full force and effect, and each Loan Party
which is party thereto has no knowledge of any material default that has
occurred and is continuing thereunder which could reasonably be expected to
result in the termination thereof and, to such Loan Party’s knowledge, each such
agreement constitutes the legally valid and binding obligation of the landlord
thereunder, enforceable against such landlord in accordance with its terms
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

(e)          Schedule 4.9 also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate as of
the Closing Date.

 

Section 4.10.         Federal Reserve Regulations; Use of Loan Proceeds. No Loan
Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock. After giving effect to each Loan, Margin Stock will constitute
less than 25% of the assets (as determined by any reasonable method) of the Loan
Parties and their Restricted Subsidiaries. No part of the proceeds of the Loans
will be used, directly or indirectly, for a purpose which violates any law, rule
or regulation of any Governmental Authority, including, without limitation, the
provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System, in each case as amended. No part of the proceeds of the Loans
will be used, directly or indirectly, to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

 

Section 4.11.         No Misrepresentation. The representations and warranties
contained herein, and the certificates and reports furnished or to be furnished
by or on behalf of any Loan Party in connection with the transactions
contemplated hereby (including the Transactions), taken as a whole, do not
contain any misstatement of material fact, or omit to state a material fact
required to be stated in order to make the statements herein or therein
contained not materially misleading, in each case, in the light of the
circumstances under which made.

 

90

 

 

Section 4.12.         Plans.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other Federal and state laws
except for non-compliances that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service (“IRS”) or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification.

 

(b)          There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions, or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
in or could reasonably be expected to have a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) the Borrowers and the ERISA Affiliates have not incurred, and do not
reasonably expect to incur, any liability under Section 409, 502(i) or 502(l) or
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA) or under Section 401(a)(29), 4971 or
4975 of the Code; (iii) no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in liability under Title IV of ERISA
with respect to a Multiemployer Plan, except in the case of clauses (i) through
(iii) for non-compliance that, in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

 

(d)          With respect to any Foreign Plan and except for non-compliances
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, (i) all employer contributions required by law or by the terms
of the Foreign Plan have been timely made, or, if applicable, accrued, in
accordance with normal accounting practices, (ii) neither any Loan Party nor any
of its Restricted Subsidiaries has incurred any liability in connection with the
termination of, or withdrawal from, any Foreign Plan, and (iii) it has been
registered (if required) and has been maintained in substantial compliance with
its terms and with the requirements of any and all Requirements of Law and has
been maintained, where required, in good standing with applicable regulatory
authorities.

 

(e)          Neither any Loan Party nor any Restricted Subsidiary of a Loan
Party nor any ERISA Affiliate has any unfunded liability for vested benefits in
excess of $100,000 with respect to Plans under which any Loan Party or any
Restricted Subsidiary of a Loan Party is an “employer”, and the ERISA Affiliates
(other than a Subsidiary) have no unfunded liability for vested benefits with
respect to Plans under which an ERISA Affiliate (other than a Restricted
Subsidiary) is an “employer” which might have a Material Adverse Effect.

 

91

 

 

(f)          The amount of Unrecognized Retiree Welfare Liabilities under all
employee benefit plans within the meaning of Section 3(3) of ERISA maintained or
contributed to by any Loan Party or any Restricted Subsidiary of a Loan Party
does not exceed $100,000.

 

(g)          There is no potential annual withdrawal liability payments under
Title IV of ERISA for the Loan Parties and all Restricted Subsidiaries of the
Loan Parties with respect to all Multiemployer Plans.

 

Section 4.13.         Right to Use, Licenses, Permits, Etc. Each Borrower and
each Subsidiary of each Borrower possesses and has the right to use, all
franchises, permits, copyrights, patents, trademarks, trade names, licenses,
service marks and other intellectual property material to its business, and
other rights necessary or desirable for the conducts of its business, all of
which is more fully set forth on Schedule 4.13, and all of which is in full
force and effect, except as which could not reasonably be expected to have a
Material Adverse Effect. No event has occurred which would permit the
non-renewal, revocation or termination of any such franchise, copyright, patent,
trademark, trade name, license, service mark, permit or other right which could
reasonably be expected to have a Material Adverse Effect.

 

Section 4.14.         Insurance. Set forth on Schedule 4.14 is a complete and
accurate list of all Loan Parties’ policies of business interruption, liability,
casualty insurance and any other insurance policy with respect to the Property
and business of the Loan Parties, which are in full force and effect, showing as
of the Closing Date (as to each Loan Party) (i) the names of the carriers
thereof, (ii) the policy numbers, (iii) the insureds thereunder, (iv) the
amounts of insurance, (v) the dates of expiration thereof, and (vi) the Property
and risks covered thereby.

 

Section 4.15.         Financial Statements.

 

(a)          The Loan Parties have furnished to each Lender (a) the audited
consolidated balance sheet of Acorn and its Subsidiaries as of December 31,
2011, and the related consolidated statements of income, shareholders’ equity
and cash flows for the fiscal year of Acorn then ended issued by the
Accountants, (b) the audited consolidated balance sheet of Image and its
Subsidiaries as of March 31, 2012, and the related consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year of Image then
ended issued by the Accountants, and (c) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries as of June 30, 2012, after giving pro
forma effect to the Transactions, and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Quarter then ended.
Such financial statements fairly present in all material respects the
consolidated financial condition of the Parent, Acorn, Image and their
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied.

 

(b)          Since December 31, 2011, there have been no changes with respect to
the Parent and its Restricted Subsidiaries, taken as a whole, which have had or
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

 

92

 

 

(c)          The Business Plan delivered to the Administrative Agent in
satisfaction of the condition set forth in Section 3.1 has been prepared by the
Parent in light of the past operations of its and its Subsidiaries’ business,
but including anticipated future payments of known contingent liabilities. Such
Business Plan reflects, as of the date such Business Plan was delivered, the
Parent’s good faith estimates of the future financial performance of the Parent
and its Restricted Subsidiaries and of the other information projected therein
for the period set forth therein. The Business Plan delivered in satisfaction of
the condition set forth in Section 3.1 was, and each Business Plan delivered
after the Closing Date to the Lenders will be, based upon assumptions believed
by the Loan Parties to be reasonable when made, it being understood that the
Business Plan is not to be viewed as facts and is subject to significant
uncertainties and contingencies many of which are beyond the control of the Loan
Parties, that no assurance can be given that any particular element of a
Business Plan will be realized, that actual results may differ and that such
differences may be material.

 

Section 4.16.         Environmental Matters. No Loan Party or any of their
Restricted Subsidiaries (a) has received written notice of any claim, demand,
action, event, condition, report or investigation indicating or concerning any
potential or actual liability which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, arising in connection
with (i) any non-compliance with or violation of the requirements of any
Environmental Laws, or (ii) the Release or threatened Release of any Hazardous
Material into the environment, (b) to the knowledge of the Loan Parties, has any
threatened (in writing) or actual liability in connection with the Release or
threatened Release of any Hazardous Material into the environment which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, (c) has received written notice of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
Release or threatened Release of any Hazardous Material into the environment for
which any Loan Party or any of their Restricted Subsidiaries is or would be
liable, which liability could reasonably be expected to have a Material Adverse
Effect, or (d) has received written notice that any Loan Party or any of their
Restricted Subsidiaries is or may be liable to any Person under any
Environmental Laws, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
Section 9601 et seq., or any analogous state or foreign law, which liability
could reasonably be expected to have a Material Adverse Effect. Each Loan Party
and each of their Restricted Subsidiaries is in compliance with the financial
responsibility requirements of federal and state Environmental Laws to the
extent applicable, including those contained in 40 C.F.R., parts 264 and 265,
subpart H, as amended, and any analogous state or foreign law, except in those
cases in which the failure so to comply could not reasonably be expected to have
a Material Adverse Effect.

 

93

 

  

Section 4.17.         Collateral Documents. The Security Agreement and each
other Collateral Document executed and delivered by a Loan Party is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof to the extent that such a security
interest can be created by authentication of a written security agreement under
(a) with respect to Collateral Documents governed by the laws of any state,
commonwealth, district, or territory of the United States, Articles 8 and 9 of
the UCC, and (b) with respect to Collateral Documents governed by the laws of
any other jurisdiction, the laws of such jurisdiction governing the creation and
perfection of security interests. In the case of certificated Capital Stock of
Domestic Subsidiaries described in the Security Agreement, when stock
certificates representing such Capital Stock (together with executed stock
powers or comparable documents) are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Security Agreement or any
other Collateral Document (other than deposit accounts and investment property)
in which a Lien may be perfected by the filing of a financing statement, when
financing statements are filed in the appropriate filing offices as specified in
Article 9 of the UCC (or the equivalent thereof in foreign jurisdictions), in
each case, the Administrative Agent, for the benefit of the Secured Parties,
shall have a perfected security interest in, all right, title and interest of
the Loan Parties in such Collateral (including such Capital Stock) and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except for Permitted Liens). In the case
of Collateral that consists of deposit accounts or investment property, when a
Control Agreement is executed and delivered by all parties thereto with respect
to such deposit accounts or investment property, the Administrative Agent, for
the benefit of the Secured Parties, shall have a perfected security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, prior and superior to any
other Person (except for Permitted Liens) except as provided under the
applicable Control Agreement with respect to the financial institution party
thereto. In the case of Collateral that consists of Real Estate, each of the
Mortgages, if any, is effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and when the Mortgages are filed in
the offices specified therein, each such Mortgage shall constitute a perfected
Lien security interest in, all right, title and interest of the Loan Parties in
the subject Real Estate, as security for the Obligations, in each case prior and
superior in right to any other Person (except for Permitted Encumbrances).

 

Section 4.18.         Solvency. At all times (a) the Parent and its Restricted
Subsidiaries, on a consolidated basis, will be Solvent and (b) each Borrower
will be Solvent.

 

Section 4.19.         Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against any Loan Party or any of its
Restricted Subsidiaries, or, to the Loan Parties’ knowledge, threatened against
or affecting any Loan Party or any of its Restricted Subsidiaries, and no
significant unfair labor practice, charges or grievances are pending against any
Loan Party or any of its Restricted Subsidiaries, or to the Loan Parties’
knowledge, threatened against any of them before any Governmental Authority. All
payments due from any Loan Party or any of its Restricted Subsidiaries pursuant
to the provisions of any collective bargaining agreement have been paid or
accrued as a liability on the books of such Loan Party or such Restricted
Subsidiary, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

Section 4.20.         OFAC. No Loan Party or any Affiliate of any Loan Party (a)
is a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (c) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

94

 

 

Section 4.21.         Patriot Act. Each Loan Party and each Affiliate of a Loan
Party is in compliance with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Patriot Act. No
part of the proceeds of the Loans will be used by any Loan Party or any of its
Subsidiaries or Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

Section 4.22.         Holding Company Status. (a) Acorn IP is a company whose
sole asset is 100% of the Capital Stock of Acorn Productions and, if and when
applicable, following the Closing Date, the Capital Stock of Acorn UK, and its
sole business is (i) holding such Capital Stock; (ii) being party to the Loan
Documents; (iii) activities reasonably related thereto; (iv) the collection of
principal and interest payments from Acorn Productions and the payment of
principal and interest payments to the Borrowers; and (v) activities permitted
under Section 7.13(b).

 

(a)          Acorn Productions is a company whose sole asset is 64% of the
outstanding Capital Stock of ACL, and its sole business is (i) holding Capital
Stock of ACL; (ii) being party to the Loan Documents; (iii) activities
reasonably related thereto, (iv) activities permitted under Section 7.13(b); (v)
the payment of principal and interest payments to Acorn IP; and (vi) entering
into and performing the services contemplated by the Permitted Services
Agreements.

 

(b)          The Parent is a company whose sole assets are 100% of the
outstanding Capital Stock of each of RLJ Acquisition, Image Merger Sub and
Image, and its sole business is (i) holding Capital Stock of RLJ Acquisition,
Image Merger Sub and Image; (ii) being party to the Loan Documents; (iii)
activities reasonably related thereto, and (iv) activities permitted under
Section 7.13(c).

 

(c)          RLJ Acquisition is a company whose sole assets are 100% of the
outstanding Capital Stock of RLJ Acquisition Merger Sub and Acorn, and its sole
business is (i) holding Capital Stock of RLJ Acquisition Merger Sub and Acorn;
(ii) being party to the Loan Documents; (iii) activities reasonably related
thereto, and (iv) activities permitted under Section 7.13(c).

 

Section 4.23.         Senior Indebtedness. The Obligations constitutes “Senior
Debt” as defined in the Debt Subordination Agreements and “Senior Indebtedness”
as defined in the Permitted Subordinated Notes.

 

Section 4.24.         Material Contracts. All Material Contracts of the Loan
Parties in effect on the Closing Date are set forth on Schedule 4.24.

 

Section 4.25.         Existing Liens. The financing statements described on
Schedule 7.2 to this Agreement (a) in favor of CT1 Holdings, LLC, and Thinkfilm
LLC do not evidence valid liens against any Loan Party and no Loan Party has
granted or purported to grant any such Lien to CT1 Holdings, LLC, or Thinkfilm
LLC, and (b) in favor of Screen Actors Guild, Inc., do not evidence liens that
secure Indebtedness and the obligations secured thereby (if any) do not exceed
$200,000.

 

95

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender or Issuing Bank
has a Commitment hereunder or any Obligation (other than contingent
indemnification obligations not then asserted) remains unpaid or outstanding:

 

Section 5.1.          Legal Existence; Conduct of Business. The Each Loan Party
will, and will cause its Restricted Subsidiaries to, (a) preserve, renew and
maintain in full force and effect its legal existence and (b) take all
reasonable actions necessary to maintain and preserve its respective rights,
licenses, permits, privileges, and franchises material to the conduct of its
business, except, with respect to this clause (b), to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, that nothing in this Section 5.1 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3 or
dispositions permitted under Section 7.6.

 

Section 5.2.          Taxes. The Loan Parties will, and will cause each of their
respective Restricted Subsidiaries to, pay and discharge when due, all federal,
national, provincial and state income taxes and other material taxes,
assessments and governmental charges, license fees and levies upon or with
respect to any such Person, or upon the income, profits or Property of any such
Person, in each case to the extent required to be paid, unless such federal,
national, provincial, and state income taxes and other material taxes,
assessments, charges, license fees and levies are being contested in good faith
and by appropriate proceedings diligently conducted and adequate reserves or
other appropriate provisions as required in accordance with GAAP have been made
therefor. No Group Member may change its residence for tax purposes.

 

Section 5.3.          Insurance. The Loan Parties will, and will cause each of
their respective Restricted Subsidiaries to, maintain insurance (including, in
any event, flood insurance as described in the definition of Real Estate
Documents) with financially sound insurance carriers on such of its Property,
against such risks, and in such amounts as is customarily maintained by similar
businesses, and, to the extent not previously delivered, provide to the
Administrative Agent within five (5) days after reasonable request therefor a
detailed list of such insurance then in effect, stating the names of the
carriers thereof, the policy numbers, the insureds thereunder, the amounts of
insurance, the dates of expiration thereof, and the Property and risks covered
thereby; provided that the Borrowers shall deliver insurance certificates at the
time each insurance policy is renewed (but in any event not less frequently than
once per year) and at any time reasonably requested by the Administrative Agent
after the occurrence and during the continuance of a Default or Event of
Default. In the case of the Loan Parties, such policies shall at all times name
the Administrative Agent as additional insured on all liability policies and as
lenders loss payee on all property insurance policies and the Loan Parties shall
provide endorsements with respect thereto in form and substance reasonably
satisfactory to the Administrative Agent.

 

96

 

 

Section 5.4.          Payment of Indebtedness and Performance of Obligations.
The Loan Parties will, and will cause each of their respective Restricted
Subsidiaries to, pay and discharge at or before maturity, all of its material
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the applicable
Loan Party or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

Section 5.5.          Condition of Property; Ownership of Property. The Loan
Parties will, and will cause each of their respective Restricted Subsidiaries
to, maintain, protect and keep in good repair, working order and condition, all
material Property necessary in the operation of the business of the Loan
Parties, ordinary wear and tear excepted, including, without limitation, all
material intellectual property, except to the extent of a Disposition permitted
hereunder.

 

Section 5.6.          Compliance with Laws; Etc. The Loan Parties will, and will
cause each of their respective Restricted Subsidiaries to, (a) comply with all
Contractual Obligations and Requirements of Law applicable to its business and
Properties, including without limitation, all Environmental Laws, ERISA (and the
applicable analogous laws of any foreign jurisdiction) and OSHA (and the
applicable analogous laws of any foreign jurisdiction), and shall comply with
operating and reporting requirements, in each case except where the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, (b) obtain and renew all environmental
permits necessary for its operations and Real Estate, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of its owned Real Estate (if any) or otherwise to comply with any
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials or, at, in,
under, above, to, from or about any of its Real Estate, except where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.7.          Financial Statements and Other Information. The Borrowers
will deliver to the Administrative Agent and each Lender:

 

(a)          as soon as available and in any event within one hundred twenty
(120) days after the end of each Fiscal Year, a copy of the annual audited
report for such Fiscal Year for the Parent and its Restricted Subsidiaries on a
consolidated and consolidating basis, containing a consolidated and
consolidating balance sheet of the Parent and its Restricted Subsidiaries as of
the end of such Fiscal Year and the related consolidated and consolidating
statements of income, shareholders’ equity and cash flows (together with all
footnotes thereto) of the Parent and its Restricted Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and certified (as to the
consolidated statements only) by the Accountants (without a “going concern” or
like qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Parent and its Restricted Subsidiaries for such
Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such Accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards, and which shall include a statement that nothing came to the
Accountant’s attention that caused them to believe that the Parent was not in
compliance with the terms, covenants, provisions or conditions of Sections 6.1
or 6.2 hereof insofar as they relate to accounting matters;

 

97

 

 

(b)          as soon as available and in any event within forty-five (45) days
after the end of each Fiscal Quarter in each Fiscal Year, an unaudited
consolidated and consolidating balance sheet of the Parent and its Restricted
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated and consolidating statements of income, shareholders’ equity, and
cash flows of the Parent and its Restricted Subsidiaries for such Fiscal Quarter
and the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the previous Fiscal Year and a comparison to the Business Plan most
recently delivered pursuant to Section 5.7(e) and certified by a Responsible
Officer on behalf of the Parent and its Restricted Subsidiaries, together with a
management discussion and analysis with respect thereto;

 

(c)          concurrently with the delivery of the financial statements referred
to in Sections 5.7(a) and (b) above, unaudited financial statements identical to
the financial statements referred to in Sections 5.7(a) and (b) except prepared
on a consolidated and consolidating basis with respect to the Parent and all of
its Subsidiaries (including, for the avoidance of doubt, the ACL Group);

 

(d)          concurrently with the delivery of the financial statements referred
to in Sections 5.7(a), (b), and (c) above, a Compliance Certificate together
with one or more reports, in form and substance reasonably satisfactory to the
Administrative Agent, containing the following for the Borrowers:
(1) calculations in form and detail satisfactory to the Administrative Agent
with respect to the financial covenants set forth in Article VI and (2) such
other information as the Administrative Agent may reasonably request;

 

(e)          as soon as available and in any event no later than sixty (60) days
after the beginning of each Fiscal Year, a Business Plan for the then current
Fiscal Year, which Business Plan shall be prepared on a quarterly basis;

 

(f)          promptly upon receipt thereof by any Loan Party, a copy of any
audited financial statements of the ACL Group;

 

(g)          (i) concurrently with the delivery of the financial statements
referred to in Sections 5.7(a) and (b) above, a description of any additions to
the Media Library during such period and (ii) concurrently with the delivery of
the financial statements referred to in Section 5.7(a) a valuation report
prepared by a valuation firm reasonably acceptable to Administrative Agent and
Fortress (and retained at the Loan Parties’ sole cost and expense), which
valuation report shall be in form and substance reasonably acceptable to
Administrative Agent and Fortress and reflects the value of the Media Library as
of December 31 of the Fiscal Year which is the subject of such financial
statements; and

 

98

 

 

(h)          promptly upon request therefor, such other information as the
Administrative Agent at any time or from time to time may reasonably request.

 

Section 5.8.          Notice of Material Events. The Borrowers will deliver to
the Administrative Agent and each Lender:

 

(a)          prompt (but in any event within two (2) Business Days) written
notice upon any Loan Party obtaining knowledge that (i) any Material
Indebtedness of any Loan Party or any of its Restricted Subsidiaries has been
declared or shall have become due and payable prior to its stated maturity, or
called and not paid when due, or (ii) the holder of any note (other than the
Notes), or other evidence of Material Indebtedness, certificate or security
evidencing any such Indebtedness, or any obligee with respect to any other
Indebtedness of any Loan Party or any of its Restricted Subsidiaries, has the
right to declare such Material Indebtedness due and payable prior to its stated
maturity;

 

(b)          prompt (but in any event within two (2) Business Days) written
notice of (i) the institution of, or written threat of, any action, suit,
governmental investigation or arbitration proceeding against any Loan Party or
any of its Restricted Subsidiaries or the receipt of any citation, summons,
subpoena, order to show cause or other order naming any Loan Party or any of its
Restricted Subsidiaries a party to any proceeding before any Governmental
Authority, in each case, which could reasonably be expected to result in a fine
or settlement or other liability in excess of $500,000 together with a copy of
any document received in connection with such action, suit, governmental
investigation, or arbitration proceeding or such citation, summons, subpoena,
order to show cause or other order, (ii) any lapse or other termination of any
license, permit, franchise or other authorization issued to any Loan Party or
any of its Restricted Subsidiaries by any Governmental Authority, (iii) any
refusal by any Governmental Authority to renew or extend any such license,
permit, franchise or other authorization, and (iv) any dispute between any Loan
Party or any of its Restricted Subsidiaries, on the one hand, and any
Governmental Authority, on the other hand; which lapse, termination, refusal or
dispute, referred to in clauses (ii), (iii) and (iv) above, is material or
otherwise could reasonably be expected to result in a fine, settlement, or other
liability in excess of $500,000;

 

(c)          promptly (but in any event within two (2) Business Days) upon any
Loan Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any Property of any Loan Party or any of its
Restricted Subsidiaries with a book value in excess of $500,000, a copy of such
notice;

 

(d)          promptly (but in any event within two (2) Business Days) following
the occurrence of any loss, destruction, or other casualty with respect to
Property of any Loan Party or of its of Restricted Subsidiaries with a book
value in excess of $500,000, notice of the occurrence thereof;

 

(e)          promptly (but in any event within two (2) Business Days) after the
sending or filing thereof, (i) copies of any proxy statements, annual reports,
financial statements, or other material report or communication that the Parent
has made generally available to the holders of its Capital Stock and (ii) copies
of any regular, periodic, and special reports or registration statements or
prospectuses that the Parent files with the Securities and Exchange Commission
or any other Governmental Authority or any national or foreign securities
exchange or the National Association of Securities Dealers, Inc.;

 

99

 

 

(f)          promptly (but in any event within two (2) Business Days) following
the occurrence of any ERISA Event or receipt by any Loan Party or of its
Restricted Subsidiaries of written notice of the commencement of any litigation
regarding any Plan or naming it or the trustee of any such Plan with respect to
such Plan (other than claims for benefits in the ordinary course of business),
notice of the occurrence thereof, in each case which could reasonably be
expected to result in a liability of any Loan Party or any of its Restricted
Subsidiaries in excess of $500,000;

 

(g)          prompt (but in any event within one (1) Business Day) written
notice of the occurrence of each Default and each Event of Default;

 

(h)          promptly (but in any event within two (2) Business Days) upon any
Loan Party’s receipt of notice of any event that would reasonably be expected to
result in a Material Adverse Effect, notice of the occurrence thereof;

 

(i)          promptly (but in any event within two (2) Business Days) upon
receipt thereof, copies of all audit reports and all management letters relating
to any Loan Party or any of its Restricted Subsidiaries submitted by any
accountants in connection with each annual, interim or special audit of the
books of any Loan Party or any of its Restricted Subsidiaries;

 

(j)          promptly (but in any event within two (2) Business Days) upon any
Loan Party’s receipt from any Governmental Authority or other Person of any
notice asserting any failure by any Loan Party to be in compliance with
applicable Requirements of Law or that threatens the taking of any action
against such Person, or sets forth circumstances, that could reasonably be
expected to have a Material Adverse Effect, notice of the occurrence thereof;
and

 

(k)          promptly (i) (but in any event within two (2) Business Days) upon
the occurrence of any default under, or any proposed or threatened termination
or cancellation of, any Material Contract, notice of the occurrence thereof and
an explanation of any actions being taken with respect thereto, and (ii) (but in
any event within ten (10) Business Days) following the date on which any new
Material Contract is entered into, copies of such new Material Contracts.

 

100

 

 

Section 5.9.          Inspection. The Loan Parties will, and will cause each of
their respective Restricted Subsidiaries to, during normal business hours, from
time to time upon reasonable prior notice: (a) provide the Administrative Agent,
Fortress and any of their respective officers, employees and agents access to
such Loan Parties and their Restricted Subsidiaries’ Properties, facilities,
advisors, officers and employees and the Collateral, (b) permit the
Administrative Agent, Fortress and any of their respective officers, employees
and agents, to inspect, audit and extracts from such Loan Parties and their
Subsidiaries’ books and records relating to such Person or the Collateral, and
(c) permit the Administrative Agent, Fortress and any of their respective
officers, employees and agents, to inspect, review, evaluate and make test
verifications and counts of Collateral of any such Person. If an Event of
Default has occurred and is continuing, each such Person shall provide such
access to Administrative Agent and to each Lender at all times and without
advance notice. Furthermore, so long as any Event of Default has occurred and is
continuing, each such Person shall provide the Administrative Agent and each
Lender with access to its suppliers. Each such Person shall make available to
the Administrative Agent, Fortress, and their respective counsel reasonably
promptly upon reasonable request therefor, originals or copies of all books and
records that Administrative Agent or Fortress may reasonably request. Each such
Person shall deliver any document or instrument necessary for the Administrative
Agent or Fortress, as either of them may from time to time reasonably request,
to obtain records from any service bureau or other Person that maintains records
for such Person relating to the Collateral, and shall maintain backup records or
supporting documentation on media, including computer tapes and disks owned by
such Person, or stored in data centers, relating to the Collateral.
Representatives of Lenders other than Fortress may accompany representatives of
the Administrative Agent or Fortress on regularly scheduled audits at no charge
to the Borrowers. Except for any such audits or inspections conducted during the
existence of an Event of Default, the Loan Parties shall not be obligated to
reimburse the costs of more than one such audit or inspection for the
Administrative Agent or more than one such audit or inspection for Fortress in
any consecutive 12-month period.

 

Section 5.10.         Intellectual Property. The Loan Parties shall, and shall
cause each of their respective Restricted Subsidiaries to (a) promptly register
or cause to be registered (to the extent not already registered) with the United
States Patent and Trademark Office, the United States Copyright Office and any
other applicable Governmental Authority either within or outside of the United
States, as the case may be, those registrable intellectual property rights now
owned or hereafter developed or acquired by such Loan Party or any of its
Restricted Subsidiaries that are material to the conduct of the business of such
Loan Party and its Restricted Subsidiaries taken as a whole, (b) notify the
Administrative Agent in writing (i) not later than ten (10) Business Days
following the date of the filing of any applications or registrations of any
intellectual property right of such Loan Party or any of its Restricted
Subsidiaries that is material to the conduct of the business of such Loan Party
and its Restricted Subsidiaries taken as a whole with the United States Patent
and Trademark Office, the United States Copyright Office or any other
Governmental Authority, including, to the extent applicable, the date of such
filing, the registration or application numbers, if any, and the title of such
intellectual property rights to be registered and (ii) concurrent with the
delivery of the financial statements referred to in clauses (a) and (b) of
Section 5.7, following the date of the filing of any other applications or
registrations with the United States Patent and Trademark Office, the United
States Copyright Office or any other Governmental Authority, including, to the
extent applicable, the date of such filing, the registration or application
numbers, if any, and the title of such intellectual property rights to be
registered, (c) promptly, execute such documents as the Administrative Agent may
reasonably request for the Administrative Agent to maintain the priority and
perfection of its Lien in such intellectual property rights; (d) upon the
request of the Administrative Agent, either deliver to the Administrative Agent
or file such documents in connection with the filing of any such applications or
registrations; and (e) upon filing any such applications or registrations,
within the time periods for notice thereof described in clause (b) above,
provide the Administrative Agent with a copy of such applications or
registrations together with any exhibits, evidence of the filing of any
documents requested by the Administrative Agent to be filed for the
Administrative Agent to maintain the perfection and priority of its security
interest in such intellectual property rights, and the date of such filing. Each
Loan Party shall, and shall cause its Restricted Subsidiaries to, (i) protect,
defend and maintain the validity and enforceability of each item of intellectual
property that is material to the conduct of the business of such Loan Party and
its Restricted Subsidiaries taken as a whole, (ii) promptly advise the
Administrative Agent in writing of any conflicting or potentially infringing
activities by third parties of which it becomes aware with respect to such
intellectual property and (iii) not allow any material intellectual property to
be abandoned, forfeited or dedicated to the public without the written consent
of the Administrative Agent.

 

101

 

 

Section 5.11.         Additional Subsidiaries; Guaranties; Pledges of Capital
Stock. If any Restricted Subsidiary of a Loan Party is formed or acquired after
the Closing Date, the Loan Parties will notify the Administrative Agent in
writing thereof within five (5) Business Days after the date on which such
Restricted Subsidiary is formed or acquired and, within thirty (30) days (or
such later date as the Administrative Agent and Fortress may agree in their
respective sole discretion) after the date on which such Restricted Subsidiary
is formed or acquired, (a) will cause any such Restricted Subsidiary to become a
Guarantor pursuant to a Guaranty Supplement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and execute and deliver a
Security Agreement in form and substance reasonably satisfactory to the
Administrative Agent and the other applicable Collateral Documents (or otherwise
become a party to a Security Agreement and the other applicable Collateral
Documents in the manner provided therein), (b) if any Capital Stock issued by
any such Restricted Subsidiary is owned or held by or on behalf of any Loan
Party, the Loan Parties will cause such Capital Stock to be pledged pursuant to
the Collateral Documents, and (c) provide to the Administrative Agent all other
documentation, including one or more opinions of counsel satisfactory to the
Administrative Agent, which in its reasonable opinion is appropriate with
respect to such formation or acquisition and the execution and delivery of the
applicable documentation referred to above. Nothing in this Section 5.11 shall
authorize any Loan Party or any Restricted Subsidiary of a Loan Party to form or
acquire any Subsidiary to the extent otherwise prohibited herein.

 

Section 5.12.         Further Assurances. Subject to the provisions of Section
5.19, the Loan Parties will, and will cause each of their respective Restricted
Subsidiaries to, execute and/or deliver any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request in writing,
to effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Collateral Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.

 

Section 5.13.         Books and Records. The Loan Parties will, and will cause
each of their respective Subsidiaries to, keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare the financial statements in conformity with GAAP.

 

102

 

 

Section 5.14.         Use of Proceeds. The Loan Parties and their Subsidiaries
will use the proceeds of the Term A Loans, Term B Loans, Term C Loans, and
Revolving Loans (a) to fund, directly or indirectly, a portion of the purchase
price for the Acorn Acquisition, (b) to fund, directly or indirectly, a portion
of the purchase price for the Image Acquisition, (c) to pay fees and expenses
incurred in connection with the Transactions, and (d) to repay in full on the
Closing Date certain Indebtedness, each of which shall occur on the Closing
Date. The Loan Parties and their Subsidiaries will use the proceeds of Revolving
Loans to fund Permitted Acquisitions after the Closing Date, to fund working
capital of the Loan Parties and (subject to applicable limitations in this
Agreement) their Subsidiaries, and for other general corporate purposes of the
Loan Parties. No part of the proceeds of any Loan will be used by the Loan
Parties, whether directly or indirectly, to purchase or carry Margin Stock or
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X.

 

Section 5.15.         Real Property Matters.

 

(a)          Within thirty (30) days after any Loan Party acquires any owned
Real Estate with a fair market value in excess of $500,000 (or with a fair
market value that, when combined with the fair market value of all other owned
Real Estate that is not already subject to a Mortgage, is in excess of
$1,000,000) or acquires any owned Real Estate where material books and records
are or will be located, the subject Loan Parties shall execute and deliver the
Real Estate Documentation with respect to such Real Estate, all of which shall
be in form and substance reasonably satisfactory to the Administrative Agent. In
addition, the Loan Parties shall take such actions and provide such information
as the Administrative Agent and the Lenders may request in connection with such
Person’s compliance with all Requirements of Law pertaining to flood regulation.
For the purposes of this and any other provisions of this Agreement and the
other Loan Documents, any reference to a “fee interest” or “owned” site or
similar terms shall include, without limitation, property interests, not limited
in duration, which constitute an ownership interest in substantially all of the
rights related to a particular site. Nothing in this Section 5.15 shall be
construed to constitute the Administrative Agent’s or any Lender’s consent to
any transaction that is not permitted by other provisions of this Agreement or
the other Loan Documents.

 

(b)          If any Loan Party enters into a lease or bailment arrangement after
the Closing Date with respect to any location where Collateral with a book value
in excess of $500,000 is located or where material books and records are
maintained, the Loan Parties shall within sixty (60) days thereafter deliver a
duly executed Third Party Agreement with respect to such location (unless the
Administrative Agent and Fortress waive such requirement in writing).

 

Section 5.16.         Dividends and Distributions from ACL Group. Promptly (but
in any event within five (5) Business Days) upon receipt by any Restricted
Subsidiary of any Net ACL Proceeds, such Restricted Subsidiary shall, whether
through the making of dividends, distributions, or repayments of intercompany
debt, cause such Net ACL Proceeds to be paid to the Borrowers for application to
the Obligations in accordance with Section 2.6(c)(v).

 

Section 5.17.         Cash Management. The Borrowers shall maintain their
primary depository and treasury services relationships with the Administrative
Agent; provided that Image shall have a period of 90 days after the Closing Date
(or such longer period as the Administrative Agent may agree in writing in its
sole discretion) to transition its depository and treasury services
relationships to the Administrative Agent.

 

103

 

 

Section 5.18.         Interest Rate Protection. Not later than ninety (90) days
after the Closing Date, the Borrowers shall enter into and maintain at all times
Hedging Transactions with a term of at least two (2) years from the date the
first such Hedging Transaction is entered into covering interest rate risk with
respect to a notional amount equal to not less than fifty percent (50%) of the
outstanding principal balance of the Term Loans, which arrangements shall be on
terms, with counterparties and otherwise in all respects reasonably satisfactory
to the Administrative Agent.

 

Section 5.19.         Post-Closing Matters. The Loan Parties shall do the
following:

 

(a)          within sixty (60) days after the Closing Date (or such later date
as the Administrative Agent may agree in writing in its sole discretion), the
Loan Parties shall file or cause to be filed a UCC-1 against Sony DADC and Sony
Pictures Home Entertainment with respect to the Property of such Loan Parties in
the possession of Sony DADC or Sony Picture Home Entertainment, and assign such
UCC-1 to the Administrative Agent, for the benefit of the Secured Parties;

 

(b)          within thirty (30) days after the Closing Date (or such later date
as the Administrative Agent may agree in writing in its sole discretion), the
Loan Parties shall file or cause to be filed UCC-3 termination statements with
respect to the financing statements naming CT1 Holdings, LLC, and Thinkfilm LLC,
as secured parties, and Image Entertainment, Inc., as debtor, filed on January
24, 2008, and April 16, 2008, respectively; and

 

(c)          within sixty (60) days after the Closing Date (or such later date
as the Administrative Agent may agree in writing in its sole discretion), (i)
cause all Foreign Subsidiaries that are Loan Parties (other than Acorn Australia
and, until the Foyle’s War 8 Inclusion Date, Foyle’s War 8) to grant to the
Administrative Agent a valid and perfected first priority security interest
(subject to Permitted Liens) on all Property of such Loan Parties, (ii) cause
all Capital Stock issued by Foreign Subsidiaries (other than ACL) and held by a
Loan Party to be pledged as Collateral pursuant to, and in accordance with, the
local law of such Foreign Subsidiaries and in connection therewith make such
amendments or modifications to the organizational documents of the issuers of
such Capital Stock (other than the ACL Group) as the Administrative Agent may
reasonably request to permit the Administrative Agent to enforce its security
interest in such Capital Stock pursuant to the applicable Security Documents,
(iii) amend the organizational documents of each Foreign Subsidiary to the
extent necessary to permit the pledge of the Capital Stock of such Foreign
Subsidiary as contemplated above, and (iv) deliver an executed Third Party
Agreement for each location of a Foreign Subsidiary that is a Loan Party where
Collateral with a book value in excess of $500,000 is located or where material
books and records are maintained, in the case of clauses (i), (ii), (iii), and
(iv) above, pursuant to Loan Documents in form and substance reasonably
satisfactory to the Administrative Agent with such exceptions as the
Administrative Agent may agree in writing in its sole discretion, and in
connection with the Collateral Documents executed pursuant to clauses (i) and
(ii) the Loans Parties shall deliver such opinions of counsel as the
Administrative Agent may reasonably request, it being acknowledged that the
representations, warranties, and covenants in the documentation creating or
perfecting such security interests shall not be inconsistent in any material
respect with the representations, warranties, and covenants contained in this
Agreement.

 

104

 

 

ARTICLE VI

FINANCIAL COVENANTS

 

Each Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than contingent indemnification obligations
not then asserted) remains unpaid or outstanding:

 

Section 6.1.          Senior Leverage Ratio. The Parent and its Restricted
Subsidiaries will maintain a Senior Leverage Ratio, determined as of the last
day of each Fiscal Quarter ending after the Closing Date, of not greater than
the ratio set forth below with respect to such Fiscal Quarter:

 

 

Fiscal Quarters Ending Senior Leverage Ratio     December 31, 2012, through and
including the Fiscal Quarter ending
September 30, 2013 2.50 to 1.00     Fiscal Quarter ending December 31, 2013,
through and including the
Fiscal Quarter ending September 30, 2014 2.00 to 1.00     Fiscal Quarter ending
December 31, 2014, through and including the
Fiscal Quarter ending September 30, 2015 1.50 to 1.00     Fiscal Quarter ending
December 31, 2015 and the last day of each
Fiscal Quarter thereafter 1.25 to 1.00

 

Section 6.2.          Total Leverage Ratio. The Parent and its Restricted
Subsidiaries will maintain a Total Leverage Ratio, determined as of the last day
of each Fiscal Quarter ending after the Closing Date, of not greater than the
ratio set forth below with respect to such Fiscal Quarter:

 

 

Fiscal Quarters Ending Total Leverage Ratio     Fiscal Quarter ending December
31, 2012 3.25 to 1.00     Fiscal Quarter ending March 31, 2013, through and
including the Fiscal
Quarter ending September 30, 2013 3.00 to 1.00

 

105

 

 

Fiscal Quarters Ending Total Leverage Ratio     Fiscal Quarter ending December
31, 2013, through and including the
Fiscal Quarter ending September 30, 2014 2.50 to 1.00     Fiscal Quarter ending
December 31, 2014, through and including the
Fiscal Quarter ending September 30, 2015 2.00 to 1.00     Fiscal Quarter ending
December 31, 2015 and the last day of each
Fiscal Quarter thereafter 1.75 to 1.00

 

Section 6.3.          Interest Coverage Ratio. The Parent and its Restricted
Subsidiaries on a consolidated basis will maintain an Interest Coverage Ratio,
determined as of the last day of each Fiscal Quarter ending after the Closing
Date, of not less 3.00 to 1.00.

 

ARTICLE VII

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender or Issuing Bank
has a Commitment hereunder or any Obligation (other than contingent
indemnification obligations not then asserted) remains unpaid or outstanding:

 

Section 7.1.          Indebtedness and Disqualified Capital Stock.

 

(a)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except:

 

(i)          Indebtedness created pursuant to the Loan Documents;

 

(ii)         Indebtedness existing on the Closing Date and set forth on Schedule
7.1;

 

(iii)        Indebtedness incurred to finance the acquisition, construction or
improvement by such Group Member of any fixed or capital assets, including
Capital Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof so long as such Indebtedness is incurred prior to or
within one hundred eighty (180) days after such acquisition or the completion of
such construction or improvements and Permitted Refinancings thereof; provided
that the aggregate principal amount of such Indebtedness in reliance on this
subsection (iii) does not exceed $500,000 in the aggregate at any time
outstanding;

 

(iv)        intercompany Indebtedness permitted under Sections 7.5(c), (d), and
(e) and Section 7.16;

 

106

 

 

(v)         Guarantees incurred by any Group Member in respect of any
Indebtedness (other than Permitted Subordinated Debt) of any Secured Loan Party
that is otherwise permitted by this Section 7.1(a);

 

(vi)        Indebtedness in respect of Hedging Obligations permitted by Section
7.11;

 

(vii)       Indebtedness arising from the endorsement of instruments in the
ordinary course of business;

 

(viii)      Indebtedness and cash management obligations in respect of netting
services, overdraft protections and otherwise in connection with cash management
deposit accounts, in each case, incurred in the ordinary course of business;

 

(ix)         Permitted Subordinated Debt incurred by Parent on the Closing Date
for the purposes of funding, directly or indirectly, the Acorn Acquisition and
the Image Acquisition, but only for so long as no Loan Party (other than Parent)
or Restricted Subsidiary is liable therefor (whether as a co-borrower,
guarantor, or otherwise);

 

(x)          unsecured Indebtedness not otherwise permitted under this Section
7.1(a) in an amount not to exceed $500,000 at any one time outstanding;

 

(xi)         the Foyle’s War 8 Existing Debt in an amount not to exceed at any
time the sum of $10,000,000 minus all repayments of principal thereon after the
Closing Date; and

 

(xii)        Indebtedness which represents a Permitted Refinancing of any of the
Indebtedness described in clauses (ii), (iii), and (x) of this Section 7.1(a).

 

If any item of Indebtedness would qualify to be included in more than one
category of Indebtedness permitted pursuant to this Section 7.1, the Borrowers
may from time to time select and change the category in which to classify such
item of Indebtedness (and, for the avoidance of doubt, any item of Indebtedness
(or any portion thereof) may be concurrently included in one or more categories
of Indebtedness permitted pursuant to this Section 7.1).

 

(b)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, issue or permit to exist any Disqualified
Capital Stock of any such Person.

 

Section 7.2.          Negative Pledge. The Loan Parties shall not, and shall not
permit any of their respective Restricted Subsidiaries to, create, incur, assume
or suffer to exist any Lien on any of their respective Property now owned or
hereafter acquired, except the following (each, a “Permitted Lien”):

 

(a)          Liens securing the Obligations, provided, however, that no Liens
may secure Secured Hedging Obligations or Bank Product Obligations without
securing all other Obligations on a basis at least pari passu with such Secured
Hedging Obligations or Bank Product Obligations and subject to the priority of
payment set forth in Section 2.11 of this Agreement;

 

(b)          Permitted Encumbrances;

 

107

 

 

(c)          any Liens existing on the Closing Date set forth on Schedule 7.2,
Liens securing any Permitted Refinancing of the obligations secured thereby and
Liens with respect to after-acquired Property that is affixed or incorporated
into the Property covered by such Liens;

 

(d)          Liens securing Indebtedness permitted by Section 7.1(a)(iii),
provided that (i) such Lien attaches to the subject Property and proceeds
thereof concurrently or within one hundred eighty (180) days after the
acquisition, improvement or completion of the construction thereof and (ii) such
Lien does not extend to any other Property;

 

(e)          non-exclusive licenses of patents, trademarks, service marks,
copyrights, and other intellectual property rights granted in the ordinary
course of business that, in the aggregate, do not materially interfere with the
ordinary course of business of the Loan Parties and their respective Restricted
Subsidiaries taken as a whole;

 

(f)          bankers’ Liens, rights of setoff and other similar Liens (i)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness, or (ii) relating to pooled deposit
or sweep accounts of the Group Members to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Group
Members; provided, that such arrangements are permitted pursuant to Section 7.5;

 

(g)          at any time prior to the Foyle’s War 8 Inclusion Date, Liens on the
broadcast contracts of Foyle’s War 8 and the proceeds thereof securing
Indebtedness permitted under Section 7.1(a)(xi), it being agreed by the parties
hereto that, so long as such Liens continue to secure such Indebtedness, the
Administrative Agent and the Secured Parties shall not have a Lien on such
broadcast contracts or the proceeds thereof; and

 

(h)          extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (f) of this Section 7.2 to the extent the same constitute
Liens securing a Permitted Refinancing.

 

Section 7.3.          Fundamental Changes.

 

(a)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, merge into or consolidate into any other
Person, or permit any other Person to merge into or consolidate with it, or
Dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the Capital Stock of any of their
Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve (whether pursuant to the terms of its organizational
documents or otherwise); provided that, if immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing,

 

(i)          any Restricted Subsidiary may be merged with or into a Loan Party
or any Wholly-Owned Subsidiary that is a Restricted Subsidiary, provided that
(1) if any party to such merger is a Loan Party, a Loan Party shall be the
surviving Person, (2) if any party to such merger is a Secured Loan Party, a
Secured Loan Party shall be the surviving Person, (3) if any party to such
merger is a Borrower, such Borrower shall be the surviving Person, (4) if any
party to such merger is a Wholly-Owned Subsidiary Loan Party, a Wholly-Owned
Subsidiary Loan Party shall be the surviving Person, and (5) if any party to
such merger is a Domestic Subsidiary, a Domestic Subsidiary shall be the
surviving Person;

 

108

 

 

(ii)         any Restricted Subsidiary may Dispose of all or substantially all
of its assets or all of the Capital Stock of another Restricted Subsidiary to
any Borrower or to any Wholly-Owned Subsidiary Loan Party, provided that (1) a
Loan Party may make such Dispositions only to another Loan Party, (2) a Secured
Loan Party may make such Dispositions only to another Secured Loan Party, (3) a
Wholly-Owned Subsidiary Loan Party may make such Dispositions only to any
Borrower or any other Wholly-Owned Subsidiary Loan Party, and (4) a Domestic
Subsidiary may make such Dispositions only to any Borrower or any other Domestic
Subsidiary; and

 

(iii)        any Restricted Subsidiary (other than a Loan Party) may be
liquidated, wound-up or dissolved if the Borrowers determine in good faith that
such liquidation, winding-up or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders.

 

(b)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, engage in any business other than a
Permitted Business.

 

(c)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, (i) change its name as it appears in
official filings in the jurisdiction of its incorporation or organization, (ii)
change its chief executive office, principal place of business, principal
corporate offices, or the location of any material portion of its records
concerning the Collateral, (iii) change the type of entity that it is, (iv)
change its organizational identification number, if any, issued by its
jurisdiction of incorporation or organization, or (v) change its jurisdiction of
incorporation or organization, in each case without at least thirty (30) days
prior written notice to the Administrative Agent and after the Administrative
Agent’s written acknowledgment (which acknowledgment shall not be unreasonably
withheld, conditioned or delayed) that any reasonable action taken or requested
by the Administrative Agent (which request shall be made within ten (10) days of
the Administrative Agent’s receipt of such notice) in connection therewith,
including (A) to continue the perfection of any Liens in favor of the
Administrative Agent, on behalf of the Secured Parties, in any Collateral, and
(B) to ensure compliance with this Section 7.3(c), has been completed or taken
or that arrangements therefor reasonably satisfactory to the Administrative
Agent have been made.

 

(d)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, (i) amend or modify any of their
respective organizational documents or waive any of their respective rights
thereunder in a manner that would be prohibited by or be inconsistent with any
Collateral Document or otherwise materially adverse to any Loan Party or any of
their respective Restricted Subsidiaries or to the Lenders or (ii) approve or
consent to any such amendment, modification, or waiver by any holder of the
Capital Stock of the Loan Parties or any of their respective Restricted
Subsidiaries.

 

109

 

 

Section 7.4.          Restricted Payments and Prepayments.

 

(a)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any management, consulting or similar fees to equity
holders and other affiliates, any dividend or other distribution on any class of
its Capital Stock, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, retirement,
defeasance or other acquisition of, any shares of Capital Stock or of
Indebtedness subordinated to the Obligations (including, without limitation,
Permitted Subordinated Debt) or any options, warrants, or other rights to
purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding or whether made in cash or payable in the form of a note (each, a
“Restricted Payment”), except as follows:

 

(i)          dividends by any Restricted Subsidiary so long as, in the case of
any dividend payable on or in respect of any class or series of Capital Stock
issued by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary, a
Borrower or a Restricted Subsidiary receives at least its pro rata share of such
dividend in accordance with its share of the Capital Stock in such class or
series;

 

(ii)         dividends payable solely in Capital Stock (other than Disqualified
Capital Stock) of the Parent;

 

(iii)        [Intentionally Omitted.]

 

(iv)        at any time following the date on which (1) the first mandatory
prepayment required by Section 2.6(c)(iv) has been made, and (2) the Permitted
Subordinated Debt has been repaid in full and none of the Permitted Subordinated
Notes are outstanding, the Parent may make cash dividends to its shareholders so
long as (A) such dividend is permitted under applicable law, (B) no Default or
Event of Default exists before and after giving effect to such dividend, (C)
after giving pro forma effect to such dividend the Senior Leverage Ratio is less
than 1.25 to 1.00, (D) the Borrowers have Liquidity of not less than $7,500,000
after giving effect to such dividend, (E) such dividend (i) is made only with
Residual Excess Cash Flow from the Fiscal Year immediately preceding such
dividend, (ii) is in an amount not to exceed the Residual Excess Cash Flow
Amount immediately prior to such Restricted Payment, and (iii) is made only
after the making of all prepayments pursuant to Section 2.6(c)(iv) in connection
with which such Residual Excess Cash Flow was determined, (F) the amount of all
such dividends in any Fiscal Year does not exceed in the aggregate the sum of
$2,500,000 minus the amount of all Cash payments of principal (including,
without limitation, principal attributable to the accretion of payment-in-kind
interest) with respect to the Permitted Subordinated Notes made during such
Fiscal Year, and (G) the Borrower Representative shall have given the
Administrative Agent at least ten (10) days prior written notice before paying
such dividend together with an officer’s certificate certifying the accuracy of
clauses (A) through (F) and attaching calculations demonstrating compliance with
clauses (C) and (D);

 

(v)         [Intentionally Omitted];

 

110

 

 

(vi)        the Parent may make the following payments with respect to the
Permitted Subordinated Debt:

 

(A)         payments in the form of Interest Notes or Shares (in each case, as
defined in the Permitted Subordinated Notes) to the extent provided for by, and
in accordance with, the terms of the Permitted Subordinated Notes;

 

(B)         Cash payments in respect of accrued but unpaid interest to the
extent expressly provided for by, and accordance with, the terms and conditions
of the Permitted Subordinated Notes, so long as no Default or Event of Default
exists before and after giving effect to such payment;

 

(C)         Cash prepayments of principal so long as (1) no Default or Event of
Default exists before and after giving effect to such payment, (2) after giving
effect to such prepayment, the pro forma Senior Leverage Ratio is less than 1.25
to 1.00, (3) the Borrowers have Liquidity of not less than $7,500,000 after
giving pro forma effect to such prepayment, (4) the amount of all such
prepayments in any Fiscal Year does not exceed $2,500,000 in the aggregate, and
(5) the Borrower Representative shall have given the Administrative Agent at
least ten (10) days prior written notice before making such prepayment together
with an officer’s certificate certifying the accuracy of clauses (1) through (4)
and attaching calculations demonstrating compliance with clauses (2) and (3);
and

 

(D)         at any time following the date on which the first mandatory
prepayment required by Section 2.6(c)(iv) has been made, Cash prepayments of
principal attributable to the accretion of payment-in-kind interest (but not
prepayments on the original principal amount of the Permitted Subordinated Debt)
so long as (1) no Default or Event of Default exists before and after giving
effect to such payment, (2) such prepayment is (i) made only with Residual
Excess Cash Flow from the Fiscal Year immediately preceding such prepayment and
(ii) in an amount not to exceed fifty percent (50%) of the Residual Excess Cash
Flow Amount immediately prior to such payment, and (3) such prepayment is made
only after (x) the making of all prepayments pursuant to Section 2.6(c)(iv) in
connection with which such Residual Excess Cash Flow was determined and (y) the
making of all Cash interest payments required pursuant to the terms of the
Permitted Subordinated Notes; and

 

(vii)       purchases of the Capital Stock of Madacy by a Loan Party from the
minority shareholders of Madacy, so long as (A) the total purchase price
therefor does not exceed $325,000, (B) such purchase occurs within sixty (60)
days following the Closing Date, (C) no Default or Event of Default exists
before and after giving effect to such purchase, (D) the Borrower Representative
shall have given the Administrative Agent at least ten (10) days prior written
notice before making such purchase, and (E) simultaneously with such purchase,
Borrowers shall cause all such Capital Stock to become subject to the Lien of
the Administrative Agent created under the Collateral Documents.

 

111

 

 

(b)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness prior to its scheduled
maturity, other than (i) the Obligations; (ii) Indebtedness secured by a
Permitted Lien if the asset securing such Indebtedness has been Disposed of in
accordance with Section 7.6; (iii) repayments of principal and interest with
respect to Permitted Intercompany Investments; (iv) in connection with a
Permitted Refinancing in accordance with the terms hereof; and (v) repayments
permitted under Section 7.4(a)(vi) above.

 

Section 7.5.          Investments, Loans, Etc. The Loan Parties shall not, and
shall not permit any of their respective Restricted Subsidiaries to, make or
suffer to exist any Investments (as defined below) in any ACL Group member,
other than Investments existing on the Closing Date set forth on Schedule 7.5.
The Loan Parties shall not, and shall not permit any of their respective
Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly-Owned Subsidiary Loan Party prior
to such merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
make any Acquisition, or create or form any Subsidiary, except:

 

(a)          Investments (other than Permitted Investments) existing on the
Closing Date set forth on Schedule 7.5;

 

(b)          Investments in Cash and Permitted Investments;

 

(c)          Investments by such Persons in or to any Borrower (other than the
Parent and RLJ Acquisition) or any Secured Loan Party (other than Acorn IP and
Acorn Productions or any other Secured Loan Party that is not an operating
company) so long as such Investments constitute Permitted Intercompany
Investments;

 

(d)          Investments by such Persons in or to Acorn Australia so long as (i)
such Investments constitute Permitted Intercompany Investments, (ii) no Default
or Event of Default exists before and after giving effect to any such
Investment, (iii) before and after giving effect to any such Investment there
shall be at least $3,000,000 of availability under the Revolving Commitment,
(iv) prior to making any such Investment the Borrowers shall demonstrate to the
satisfaction of the Administrative Agent that the pro forma Senior Leverage
Ratio is less than 1.75 to 1.00 before and after giving effect to such
Investment, and (v) the amount of all such Investments shall not exceed
$2,000,000 in the aggregate;

 

(e)          Investments by such Persons in or to Acorn Productions so long as
(i) such Investments constitute Permitted Intercompany Investments, (ii) no
Default or Event of Default exists before and after any such Investment, and
(iii) the amount of all such Investments shall not exceed $2,500,000 in the
aggregate;

 

(f)          the transfer by Acorn of the Capital Stock of Acorn UK to Acorn IP
so long as (i) no Default or Event of Default exists before and after such
transfer and (ii) after giving effect to such transfer the Administrative Agent
continues to have a valid and perfected first priority security interest in such
Capital Stock;

 

112

 

 

(g)          Permitted Acquisitions;

 

(h)          Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, suppliers or customers arising in the
ordinary course of business;

 

(i)           Hedging Transactions permitted by Section 7.11;

 

(j)           endorsements in the ordinary course of business for collection or
deposit;

 

(k)          Investments consisting of accounts or notes receivable, extensions
of trade credit, deposits made in connection with the purchase price of goods or
services, endorsement of negotiable instruments and deposits for lease, utility
and similar payments and contracts, in each case, in the ordinary course of
business;

 

(l)           Investments in Foyle’s War 8 permitted under Section 7.16;

 

(m)         [Intentionally Omitted]; and

 

(n)          Purchases of the Capital Stock of Madacy by a Loan Party from the
minority shareholders of Madacy, so long as (i) the total purchase price
therefor does not exceed $325,000, (ii) such purchase occurs within sixty (60)
days following the Closing Date, (iii) no Default or Event of Default exists
before and after giving effect to such purchase, (iv) the Borrower
Representative shall have given the Administrative Agent at least ten (10) days’
prior written notice before making such purchase, and (v) simultaneously with
such purchase, Borrowers shall cause all such Capital Stock to become subject to
the Lien of the Administrative Agent created under the Collateral Documents.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.5, such amount shall be deemed to be the cost of such
Investment when made, purchased or acquired, net of any amount representing
return of (but not return on) such Investment and without regard to any
forgiveness of Indebtedness. Additionally, any Investment in any Person
permitted to be made under Sections 7.5(c), (d), or (e) may be made by making
Permitted Intercompany Investments in the parent companies of such Person so
long as one hundred percent (100%) of the cash proceeds of such Permitted
Intercompany Investments are used immediately by such parent companies to make
the Investments permitted under Sections 7.5(c), (d), or (e).

 

Section 7.6.          Sale of Assets. The Loan Parties shall not, and shall not
permit any of their respective Restricted Subsidiaries to, Dispose of any
Capital Stock of any ACL Group member (whether through a sale, merger,
consolidation, or otherwise), Acorn IP, or Acorn Productions or transfer or
otherwise Dispose of any Property to any ACL Group member, Acorn IP, or Acorn
Productions, provided that Acorn shall be permitted to transfer the Capital
Stock of Acorn UK to Acorn IP (and the Administrative Agent agrees to release
any Lien with respect thereto in connection with such transfer so long as Acorn
IP immediately grants to the Administrative Agent a Lien in such Capital Stock).
The Loan Parties shall not, and shall not permit any of their respective
Restricted Subsidiaries to, Dispose of any Property (including, without
limitation, any Capital Stock except as permitted by the preceding sentence),
except for

 

113

 

 

(a)          the sale of inventory and Permitted Investments in the ordinary
course of business; provided, that the parties acknowledge and agree that the
Disposition of Media Rights that are included in the Media Library shall not be
deemed to be a sale in the ordinary course of business.

 

(b)          so long as no Change of Control occurs as a result thereof and the
applicable Investment (if any) is not otherwise prohibited by Section 7.5, the
sale or issuance by any Loan Party or any Restricted Subsidiary of any Capital
Stock of such Person, provided that (i) a Loan Party (other than the Parent and
RLJ Acquisition) may sell or issue its Capital Stock only to another Loan Party;
(ii) a Secured Loan Party (other than the Parent and RLJ Acquisition) may sell
or issue its Capital Stock only to another Secured Loan Party; (iii) a
Wholly-Owned Subsidiary Loan Party may sell or issue its Capital Stock only to
another Wholly-Owned Subsidiary Loan Party and (iv) a Domestic Subsidiary may
sell or issue its Capital Stock only to a Borrower or another Domestic
Subsidiary;

 

(c)          the Disposition (other than Dispositions described in clause (b)
above) of Property to any Loan Party (other than the Parent and RLJ Acquisition)
or any Restricted Subsidiary, provided that (i) a Loan Party may Dispose of its
Property only to another Loan Party; (ii) a Secured Loan Party may Dispose of
its Property only to another Secured Loan Party; (iii) a Wholly-Owned Subsidiary
Loan Party may Dispose of its Property only to a Borrower or another
Wholly-Owned Subsidiary Loan Party and (iv) a Borrower or a Domestic Subsidiary
may Dispose of its Property only to another Borrower or another Domestic
Subsidiary;

 

(d)          Dispositions of Cash or Cash equivalents, and termination of
Hedging Obligations, in the ordinary course of business;

 

(e)          non-exclusive licenses of patents, trademarks, service marks,
copyrights, and other intellectual property rights, and leases or subleases
granted to third parties in the ordinary course of business that, in the
aggregate, do not materially interfere with the ordinary course of business of
any Loan Party and its Restricted Subsidiaries taken as a whole and do not
result in the loss of use of any Media Rights that constitute a portion of the
Media Library;

 

(f)          the transfer of Property subject to casualty or condemnation
proceedings (including in lieu thereof) upon the receipt of the proceeds
therefor;

 

(g)          Disposition of used, worn out, obsolete or surplus Property, or any
Property no longer useful in the conduct of the business of the Group Members
taken as a whole, by any Group Member in the ordinary course of business;

 

(h)          mergers, dissolutions and consolidations in compliance with Section
7.3;

 

(i)          Dispositions, settlements, write-offs, discount or forgiveness of
accounts receivable in connection with the collection or compromise thereof in
the ordinary course of business; and

 

114

 

 

(j)          in addition to Dispositions otherwise permitted under this Section
7.6, Dispositions of other Property (other than Capital Stock in any Loan Party
and other than Media Rights constituting a portion of the Media Library) for not
less than the fair market value (determined in good faith by the board of
directors of the Borrower Representative) of such Property; provided that (i)
not less than 75% of the consideration received in connection therewith consists
of Cash or Cash equivalents, (ii) the proceeds of such Disposition are applied
in accordance with Section 2.6(c)(i), and (iii) the fair market value of all
Property disposed of pursuant to this clause (j) does not exceed $1,000,000
during the term of this Agreement.

 

Section 7.7.          Restrictive Agreements. The Loan Parties shall not, and
shall not permit any of their respective Restricted Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Loan Party to create, incur or permit to exist any Lien upon any
of its Property or (b) the ability of any Restricted Subsidiary of a Loan Party
to pay dividends or other distributions with respect to any shares of its equity
securities or to make or repay loans or advances to any Loan Party or to
guarantee Indebtedness of any Loan Party; provided, that (i) the foregoing shall
not apply to (1) restrictions and conditions imposed by law or by the Loan
Documents, (2) customary restrictions and conditions contained in agreements
relating to the Disposition of Property or a Restricted Subsidiary pending such
Disposition so long as such restrictions and conditions apply only to the
Property or the Restricted Subsidiary (or Capital Stock thereof) that is to be
sold and such sale would be permitted hereunder, or (3) customary restrictions
on the transfer of Capital Stock contained in the organizational documents of
any Person (other than a Restricted Subsidiary) in which a Loan Party or
Restricted Subsidiary has an equity interest, and (ii) clause (a) of this
Section shall not apply to (1) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Sections 7.1 and 7.2 if
such restrictions or conditions apply only to the Property securing such
Indebtedness or (2) customary provisions in franchises, leases and other related
contracts restricting the assignment thereof.

 

Section 7.8.          Transactions with Affiliates. The Loan Parties shall not,
and shall not permit any of their respective Restricted Subsidiaries to, sell,
lease or otherwise transfer any Property to, or purchase, lease or otherwise
acquire any Property from, or otherwise engage in any other transactions with,
any of their Affiliates, except:

 

(a)          transactions with Affiliates entered into in the ordinary course of
business and on terms and conditions no less favorable to such Loan Party or
Restricted Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of a Group Member; provided that, in
addition to the foregoing, any transaction (including any Permitted Service
Agreement) between any Borrower or any Restricted Subsidiary of any Borrower, on
the one hand, and any ACL Group member, on the other hand, shall only be entered
into pursuant to a written agreement, which agreement shall be delivered to the
Administrative Agent prior to the effectiveness thereof;

 

(b)          transactions between or among (1) any Borrower and its Wholly-Owned
Subsidiary Loan Parties or (2) Wholly-Owned Subsidiary Loan Parties and, in each
case, not involving any other Affiliates, or transactions solely among
Restricted Subsidiaries that are not Loan Parties;

 

115

 

 

(c)          reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans), reimbursements for out-of-pocket
expenses and indemnification arrangements, in each case, in the ordinary course
of business;

 

(d)          any Restricted Payments permitted by Section 7.4; and

 

(e)          the transfer to Acorn IP of the Capital Stock of Acorn UK currently
held by Acorn in accordance with Section 7.5(f).

 

Section 7.9.          ERISA. Neither the Loan Parties nor any of their
respective Restricted Subsidiaries will sponsor or maintain or incur any
liability with respect to any Multiemployer Plan, any “defined benefit plan” as
defined in Section 3(35) of ERISA or any pension plan subject to the funding
standards of Section 302 of ERISA or Section 412 of the Code. The amount of
unrecognized Retiree Welfare Liabilities under all employee benefit plans within
the meaning of Section 3(3) of ERISA maintained or contributed to by any Loan
Party or any Restricted Subsidiary of a Loan Party or with respect to which any
Loan Party or any Restricted Subsidiary of a Loan Party has any liability will
not exceed $100,000. The Loan Parties shall not, and shall not permit any of
their respective Restricted Subsidiaries to, fail to meet all of the applicable
minimum funding requirements of ERISA and the Code, without regard to any
waivers thereof, and, to the extent that the assets of any of their Plans would
be less (by $100,000 or more) than an amount sufficient to provide all accrued
benefits payable under such Plans, the Loan Parties shall make the maximum
deductible contributions allowable under the Code (based on the Loan Party’s
current actuarial assumptions). No Loan Party shall, or shall cause or permit
any ERISA Affiliate to, (a) cause or permit to occur any event that could result
in the imposition of a Lien under Section 430(h) of the Code or Section 303(k)
or 4068 of ERISA, or (b) cause or permit to occur an ERISA Event to the extent
such ERISA Event could reasonably be expected to have a Material Adverse Effect.

 

Section 7.10.         Sale and Leaseback Transactions. The Loan Parties shall
not, and shall not permit any of their respective Restricted Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any Property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such Property or
other Property that it intends to use for substantially the same purpose or
purposes as the Property sold or transferred.

 

Section 7.11.         Hedging Transactions. The Loan Parties shall not, and
shall not permit any of their respective Restricted Subsidiaries to, enter into
any Hedging Transaction, other than (a) Hedging Transactions entered into to
hedge or mitigate risks to which any Borrower or any such Restricted Subsidiary
is exposed in the conduct of its business or the management of its liabilities
(including commodities and foreign exchange hedging) and not for speculation and
(b) Hedging Transactions permitted pursuant to Section 5.18. Solely for the
avoidance of doubt, the Loan Parties acknowledge that a Hedging Transaction
entered into for speculative purposes or of a speculative nature (which shall be
deemed to include any Hedging Transaction under which a Loan Party or any of its
Restricted Subsidiaries is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any Capital Stock or any
Indebtedness or (ii) as a result of changes in the market value of any Capital
Stock or any Indebtedness) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.

 

116

 

 

Section 7.12.         Accounting Changes. The Loan Parties shall not, and shall
not permit any of their respective Restricted Subsidiaries to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change the Fiscal Year of any Loan Party or of any of their
Restricted Subsidiaries, except to change the Fiscal Year (or, in the case of
Restricted Subsidiaries incorporated in the UK, the financial year) of any such
Restricted Subsidiary to conform its Fiscal Year (or financial year, as the case
may be) to that of the Parent. The Fiscal Year of the Parent ends on December
31st, and each other Loan Party’s Fiscal Year (or financial year) ends on the
same date.

 

Section 7.13.         Permitted Activities of Certain Parties.

 

(a)          Each Loan Party shall not, and shall not permit any of its
respective Restricted Subsidiaries to, fail to hold itself out to the public as
a legal entity separate and distinct from all other Persons.

 

(b)          Neither Acorn IP nor Acorn Production shall directly or indirectly
(i) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations (including the making of any
Investment) other than those incidental to its ownership of the Capital Stock of
their respective Subsidiaries and other than the performance of services
pursuant to Permitted Services Agreements, (ii) incur, create, assume or suffer
to exist (x) any Indebtedness or other liabilities other than (1) the
Obligations and (2) intercompany Indebtedness permitted under Section 7.1
(including pursuant to Permitted Intercompany Investments), or (y) any Liens on
any of its Property other than nonconsensual Liens and obligations arising by
operation of law and Liens granted in favor of the Secured Parties under the
Loan Documents to secure the Obligations, (iii) make any Investments other than
Investments in a Loan Party, or (iv) own, lease, manage or otherwise operate any
properties or assets other than the ownership of shares of Capital Stock of
their respective Subsidiaries and any properties or assets owned, or activities
incidental to its ownership of such Capital Stock; provided, however, that
nothing contained in this Section 7.13(b) shall prohibit (1) Acorn IP from
acquiring up to 100% of the Capital Stock of Acorn UK from Acorn and from the
minority owners thereof and (2) Acorn Productions or Acorn IP from paying
principal and interest on intercompany Indebtedness in the form of Permitted
Intercompany Investments.

 

(c)          The Parent shall not directly or indirectly (i) conduct, transact
or otherwise engage in, or commit to conduct, transact or otherwise engage in,
any business or operations (including the making of any Investment) other than
those incidental to its ownership of the Capital Stock of its Subsidiaries, (ii)
incur, create, assume or suffer to exist (x) any Indebtedness or other
liabilities other than (1) the Obligations, (2) intercompany Indebtedness
permitted under Section 7.1 (including pursuant to Permitted Intercompany
Investments), and (3) the Permitted Subordinated Debt, or (y) any Liens on any
of its Property other than nonconsensual Liens and obligations arising by
operation of law and Liens granted in favor of the Secured Parties under the
Loan Documents to secure the Obligations, (iii) make any Investments other than
Investments in a Loan Party, (iv) own, lease, manage or otherwise operate any
properties or assets other than the ownership of shares of Capital Stock of its
Subsidiaries and any properties or assets owned, or activities incidental to its
ownership of such Capital Stock; provided, however, that nothing contained in
this Section 7.13(c) shall prohibit the Parent from (1) paying principal and
interest on intercompany Indebtedness in the form of Permitted Intercompany
Investments and (2) paying principal and interest on the Permitted Subordinated
Debt to the extent expressly permitted under Section 7.4, or (v) assign or
transfer the Permitted Subordinated Debt to any Loan Party or Restricted
Subsidiary or otherwise permit any Loan Party or Restricted Subsidiary to become
an obligor (whether as a co-borrower, guarantor, or otherwise) with respect to
the Permitted Subordinated Debt.

 

117

 

 

(d)          RLJ Acquisition shall not directly or indirectly (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations (including the making of any Investment)
other than those incidental to its ownership of the Capital Stock of its
Subsidiaries, (ii) incur, create, assume or suffer to exist (x) any Indebtedness
or other liabilities other than (1) the Obligations and (2) intercompany
Indebtedness permitted under Section 7.1 (including pursuant to Permitted
Intercompany Investments), or (y) any Liens on any of its Property other than
nonconsensual Liens and obligations arising by operation of law and Liens
granted in favor of the Secured Parties under the Loan Documents to secure the
Obligations, (iii) make any Investments other than Investments in a Loan Party,
or (iv) own, lease, manage or otherwise operate any properties or assets other
than the ownership of shares of Capital Stock of its Subsidiaries and any
properties or assets owned, or activities incidental to its ownership of such
Capital Stock; provided, however, that nothing contained in this Section 7.13(d)
shall prohibit RLJ Acquisition from paying principal and interest on
intercompany Indebtedness in the form of Permitted Intercompany Investments.

 

Section 7.14.         Deposit Accounts; Investment Accounts. The Loan Parties
shall not, and shall not permit any of their respective Restricted Subsidiaries
to, establish or maintain any deposit account, securities account or commodities
account (other than Excluded Accounts) unless the Administrative Agent shall
have received a Control Agreement, in form and substance reasonably satisfactory
to the Administrative Agent, in respect of such deposit account, securities
account or commodities account.

 

Section 7.15.         Changes Relating to Certain Documents.

 

(a)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, (i) amend, restate, supplement, or
otherwise modify the terms of any of the Material Contracts (other than the
Acorn Acquisition Agreement, the Image Merger Agreement, and each Permitted
Subordinated Note) or operating leases or any Indebtedness (other than Permitted
Subordinated Notes) in any manner that could reasonably be expected to adversely
affect in any material respect any Loan Party, the Administrative Agent or any
Lender, or (ii) fail to timely enforce its material rights and remedies
thereunder in a reasonably prudent manner in accordance with its reasonable
judgment.

 

(b)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, amend, restate, supplement, or otherwise
modify the terms of any Permitted Intercompany Investment without the prior
written consent of the Administrative Agent (which consent will not be
unreasonably withheld, delayed or conditioned).

 

118

 

 

(c)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, amend, restate, supplement, or otherwise
modify in any material respect, or in any respect that could reasonably be
expected to be adverse to the Administrative Agent or the Lenders, the terms of
the Acorn Acquisition Agreement, the Image Merger Agreement or any Permitted
Services Agreements without the prior written consent of the Required Lenders
(which consent will not be unreasonably withheld, delayed or conditioned);

 

(d)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, amend, restate, supplement, or otherwise
modify the terms of the Fortress Side Letter without the prior written consent
of the Administrative Agent (which consent will not be unreasonably withheld,
delayed or conditioned).

 

(e)          The Loan Parties shall not, and shall not permit any of their
respective Restricted Subsidiaries to, amend, restate, supplement, or otherwise
modify the terms of any Permitted Subordinated Note.

 

Section 7.16.         Foyle’s War 8. Until the Foyle’s War 8 Inclusion Date, the
Loan Parties shall not, and shall not permit any of their respective Restricted
Subsidiaries to, make or suffer to exist any Investments in (other than
Investments in the form of Permitted Intercompany Indebtedness in an aggregate
amount not to exceed $400,000 at any time outstanding which are made for the
purposes of financing production costs incurred by Foyle’s War 8, provided that
no new Investments shall be made during the existence and continuation of an
Event of Default), or make any Dispositions to, Foyle’s War 8, or enter into any
transaction with Foyle’s War 8 other than transactions entered into in the
ordinary course of business and on terms and conditions no less favorable to
such Loan Party or Restricted Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate of a Group Member.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.1.          Events of Default. If any of the following events (each,
an “Event of Default”) shall occur:

 

(a)          the Borrowers shall fail to pay (i) any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement or (ii) any
interest on any Loan, in each case, when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment or
otherwise; or

 

(b)          the Borrowers shall fail to pay any fee or any other amount (other
than an amount payable under clause (a) of this Section 8.1) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days; or

 

(c)          any representation or warranty made or deemed made by any Loan
Party or any Subsidiary of a Loan Party in any Loan Document (including the
Schedules attached thereto) or in any certificate, report, financial statement
or other document submitted to the Administrative Agent or the Lenders by any
Loan Party pursuant to this Agreement or any other Loan Document shall prove to
be incorrect in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed
made; or

 

119

 

 

(d)          any Loan Party shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, 5.3, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12,
5.14, 5.15, 5.16, or 5.19 or Articles VI or VII; or

 

(e)          any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any Loan Party shall fail to observe or perform any
covenant or agreement in any other Loan Document, and such failure shall remain
unremedied for thirty (30) days after the earlier of (i) the date any
Responsible Officer of any Loan Party becomes aware of such failure, and (ii)
written notice thereof shall have been given to any Loan Party by the
Administrative Agent or the Required Lenders; or

 

(f)          any Loan Party or any Restricted Subsidiary of a Loan Party
(whether as primary obligor or as guarantor or other surety) shall fail to pay
any principal of, or premium or interest on, any Material Indebtedness that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure to pay shall continue after the applicable grace period, if any,
specified in the agreement or instrument evidencing or governing such Material
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to such Material Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Material Indebtedness; or any
such Material Indebtedness shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a mandatory prepayment or redemption
which arises in connection with an asset sale, a casualty event or an equity or
debt issuance the payment of which is required to be made with the proceeds
thereof), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof; or

 

(g)          (i) any Loan Party or any Restricted Subsidiary of a Loan Party
shall (A) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under the Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency or other similar law
(foreign or domestic) now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its Property, (B) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (A) of this Section 8.1(g), (C) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for such Loan Party or any such Restricted Subsidiary or for a
substantial part of its assets, (D) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (E) make a
general assignment for the benefit of creditors, or (F) take any action for the
purpose of effecting any of the foregoing, or (ii) the occurrence of a UK
Insolvency Event; or

 

120

 

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or any Restricted Subsidiary of a Loan Party or its
debts, or any substantial part of its assets, under the Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency or other similar law
(foreign or domestic) now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for any Loan
Party or any Restricted Subsidiary of a Loan Party or for a substantial part of
its assets, and in any such case, such proceeding or petition shall continue for
a period of sixty (60) days without having been dismissed, or an order or decree
approving or ordering any of the foregoing shall be entered; or

 

(i)          any Loan Party or any Restricted Subsidiary of a Loan Party shall
become unable to pay, shall admit in writing its inability to pay, or shall fail
to pay, its debts generally as they become due; or

 

(j)          there shall be at any time a failure to satisfy the minimum funding
standard under Section 302 of ERISA or in Section 412 of the Code, with respect
to any Plan maintained by any Loan Party or any ERISA Affiliate of a Loan Party,
or to which any Loan Party or any of its ERISA Affiliates has any liabilities,
or any trust created thereunder; or a trustee shall be appointed by a United
States District Court to administer any such Plan; or the PBGC shall institute
proceedings to terminate any such Plan; or any Loan Party or any ERISA Affiliate
of any Loan Party shall incur any liability to the PBGC in connection with the
termination of any such Plan; or any Plan or trust created under any Plan of any
Loan Party or any ERISA Affiliate of any Loan Party shall engage in a non-exempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) which would subject any such Plan, any trust created
thereunder, any trustee or administrator thereof, or any party dealing with any
such Plan or trust to any material tax or penalty on “prohibited transactions”
imposed by Section 502 of ERISA or Section 4975 of the Code; or any Loan Party
or any ERISA Affiliate of any Loan Party shall enter into or become obligated to
contribute to a Multiemployer Plan; or there shall be at any time a Lien imposed
against the assets of a Loan Party or ERISA Affiliate under Code Section 430(k),
or ERISA Sections 303(k) or 4068; or there shall occur at any time an ERISA
Event to the extent such ERISA Event could reasonably be expected to result in
an aggregate liability greater than $1,000,000 or otherwise have a Material
Adverse Effect; or

 

(k)          any judgment or order for the payment of money in an aggregate
amount in excess of $500,000 (to the extent not paid or covered by insurance)
shall be rendered against any Loan Party or any Restricted Subsidiary of a Loan
Party, and shall remain undischarged, unvacated, unbonded or unstayed for a
period of thirty (30) consecutive days (or in any event later than five (5) days
prior to the date of any proposed sale thereunder); or

 

(l)          any non-monetary judgment or order shall be rendered against any
Loan Party or any Restricted Subsidiary of a Loan Party that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
thirty (30) consecutive days; or

 

(m)          any Guaranty Agreement shall for any reason, other than the
satisfaction in full of all Obligations, cease to be in full force and effect
(other than in accordance with its terms); or any Loan Party denies that it has
any or further liability or obligation under any Guaranty Agreement, or any Loan
Party shall seek to terminate its Guaranty Agreement; or

 

121

 

 

(n)          any intercreditor agreement or subordination agreement with respect
to the Obligations or the Collateral shall for any reason cease to be in full
force and effect (other than in accordance with its terms); or any Person party
thereto (other than the Administrative Agent) denies that it has any or further
liability or obligation under any such intercreditor agreement or subordination
agreement, or any such Person shall seek to terminate such intercreditor
agreement or subordination agreement; or

 

(o)          any “Event of Default” as defined in any Loan Document has occurred
and is continuing; or

 

(p)          (i) any default or breach by any Person occurs and is continuing
under any of the Material Contracts, which default or breach could reasonably be
expected to, if uncured within any express grace period therein provided, have a
Material Adverse Effect, or (ii) any of the Material Contract is terminated for
any reason and such termination could reasonably be expected to have a Material
Adverse Effect; or

 

(q)          any Loan Party shall claim, or any court shall find or rule, that
the Administrative Agent does not, or the Administrative Agent shall not for any
reason (in each case other than as a result of any act or omission of the
Administrative Agent), have a valid first priority Lien (subject to Permitted
Liens) on the Collateral as provided for in any of the Collateral Documents; or

 

(r)          any loss or non-renewal of any intellectual property, franchise,
license or permit that could reasonably be expected to have a Material Adverse
Effect; or

 

(s)          the occurrence of any event or the existence of any condition that
could reasonably be expected to have a Material Adverse Effect as determined by
the Administrative Agent in good faith, if such event or condition is not cured
to the satisfaction of the Administrative Agent within thirty (30) days after
written notice thereof by the Administrative Agent to the Borrowers; or

 

(t)          the occurrence of a Change of Control;

 

then, and in every such event (other than an event described in clauses (g) or
(h) of this Section 8.1) and at any time thereafter during the continuance of
such event, the Administrative Agent may, and upon the written request of the
Required Lenders shall, by notice to the Borrower Representative, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
(iii) create a Letter of Credit reserve account as set forth in Section 2.16,
(iv) exercise all remedies contained in any other Loan Document, and (v)
exercise any other remedies available at law or in equity; and, if an Event of
Default specified in either clause (g) or (h) of this Section 8.1 shall occur,
the Commitments shall automatically terminate and the principal of the Loans and
Letters of Credit then outstanding, together with accrued interest thereon, and
all fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.

 

122

 

 

Section 8.2.          Cooperation of the Loan Parties.

 

(a)          If an Event of Default shall have occurred and be continuing and
the Obligations shall have been accelerated, the Loan Parties shall, and, if
applicable, shall cause each of their Restricted Subsidiaries to, take any
action which the Administrative Agent may reasonably request in the exercise of
its rights and remedies under any Loan Document in order to transfer or assign
any Collateral to the Administrative Agent for the benefit of applicable Secured
Parties or to such one or more third parties as the Administrative Agent may
designate, or to a combination of the foregoing.

 

(b)          To enforce the provisions of this Section 8.2, the Administrative
Agent is empowered to seek from any Governmental Authority, to the extent
required, consent to or approval of any transfer of control of any entity whose
Collateral is subject to any Loan Document for the purpose of seeking a bona
fide purchaser to whom control ultimately will be transferred after acceleration
of the Obligations following an Event of Default. The Loan Parties agree to,
and, if applicable, shall cause each of their Restricted Subsidiaries to agree
to, cooperate with any such purchaser and with the Administrative Agent in the
preparation, execution and filing of any forms and providing any information
that may be necessary or helpful in obtaining the consent of any Governmental
Authority to the assignment to such purchaser of the Collateral. The Loan
Parties agree to, and, if applicable, shall cause their Restricted Subsidiaries
to, consent to any such voluntary or involuntary transfer after and following
the acceleration of the Obligations after an Event of Default and, without
limiting any rights of the Administrative Agent under any Loan Document, to
authorize the Administrative Agent to nominate a trustee or receiver to assume
control of the Collateral, subject only to any required judicial or other
consents required by any Governmental Authority, in order to effectuate the
transactions contemplated by this Section 8.2. Such trustee or receiver shall
have all the rights and powers as provided to it by law or court order, or to
the Administrative Agent under any Loan Document. After an acceleration of the
Obligations following an Event of Default, the Loan Parties agree to, and, if
applicable, shall cause each of their Restricted Subsidiaries to, cooperate
fully in obtaining the consent of each Governmental Authority required to
effectuate the foregoing. The Loan Parties agree to, and, if applicable, shall
cause each of their Restricted Subsidiaries to take all actions reasonably
necessary to obtain all approvals, authorizations consents or waivers necessary
to transfer ownership and control of the licenses to any trustee, receiver or
bona fide purchaser on behalf of the Secured Parties, including (i) the
immediate filing of all applications with any applicable Governmental
Authorities, and (ii) assist in obtaining all approvals, authorizations consents
or waivers necessary for the transactions contemplated by the Loan Documents.

 

(c)          Without limiting the obligations of the Loan Parties hereunder in
any respect, the Loan Parties further agree that if they, or any of their
Restricted Subsidiaries, upon or after the acceleration of the Obligations
following the occurrence of an Event of Default, should fail or refuse for any
reason whatsoever, without limitation, including any refusal to execute and file
any completed application necessary or appropriate to obtain any governmental
consent necessary or appropriate for the exercise of any right of the
Administrative Agent hereunder, the Loan Parties agree that such application may
be executed and filed on such Loan Party’s or such Restricted Subsidiaries’
behalf by the clerk of any court of competent jurisdiction without notice to
such Person pursuant to court order.

 

123

 

 

(d)          In connection with this Section 8.2, the Administrative Agent shall
be entitled to rely in good faith upon an opinion of outside regulatory counsel
of the Administrative Agent’s choice with respect to any such assignment or
transfer, whether or not such advice rendered is ultimately determined to have
been accurate.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Section 9.1.          Appointment of Administrative Agent.

 

(a)          Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

(b)          The Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and then for so long as the Administrative Agent may agree at the
request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.

 

(c)          The Administrative Agent declares that it shall hold the Security
Property on trust for the Secured Parties on the terms contained in this
Agreement.

 

(d)          Each of the parties to this Agreement agrees that the
Administrative Agent shall have only those duties, obligations and
responsibilities expressly specified in the Loan Documents to which the
Administrative Agent is expressed to be a party (and no others shall be
implied).

 

124

 

 

Section 9.2.          Nature of Duties of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, or its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 11.2) or in the
absence of its own gross negligence or willful misconduct, and the Loan Parties
and the Lenders shall indemnify the Administrative Agent for any such actions
taken or not taken in accordance with Section 11.3 of this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower
Representative or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrowers) concerning
all matters pertaining to such duties.

 

Section 9.3.          Lack of Reliance on the Administrative Agent. Each of the
Lenders acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

125

 

 

Section 9.4.          Certain Rights of the Administrative Agent. As between the
Administrative Agent and any Lender, if the Administrative Agent shall request
instructions from the Required Lenders with respect to any action or actions
(including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such action (or
inaction), unless and until it shall have received instructions from such
Lenders; and the Administrative Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Lender shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.2) where required by the terms of this Agreement.

 

Section 9.5.          Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed, sent or
made by the proper Person. The Administrative Agent may also rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.

 

Section 9.6.          The Administrative Agent in its Individual Capacity. The
Person serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders,” “Required
Lenders,” “Required Revolving Credit Lenders” or any similar terms shall, unless
the context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The Person acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Loan Parties or any Subsidiary or Affiliate of the
Loan Parties as if it were not the Administrative Agent hereunder.

 

Section 9.7.          Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower Representative. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to, so long as no Event of Default pursuant to
Sections 8.1(a), (g) or (h) shall have occurred and be continuing at such time,
the approval by the Borrower Representative (which shall not be unreasonably
withheld or delayed). If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank or financial institution
organized under the laws of the United States of America or any state thereof or
a bank or financial institution which maintains an office in the United States,
having a combined capital and surplus of at least $500,000,000.

 

126

 

 

(b)          After the latest Stated Maturity Date with respect to the Revolving
Loans, but in any event not earlier than the fifth (5th) anniversary of the
Closing Date, Fortress shall, at its election, succeed to the role of
Administrative Agent; provided, however, unless waived in writing by the
existing Administrative Agent, such succession shall become effective only upon
satisfaction of the following conditions precedent: (i) the existing
Administrative Agent shall have received at least thirty (30) days prior written
notice from Fortress that Fortress intends to succeed the existing
Administrative Agent as Administrative Agent hereunder; (ii) the existing
Administrative Agent and Fortress shall enter into an assignment to reflect the
assignment of responsibilities from the existing Administrative Agent to
Fortress, which assignment shall be made on an “as-is” basis, without
representation or warranty by the existing Administrative Agent and which
assignment shall otherwise be in form and substance satisfactory to the existing
Administrative Agent and Fortress; (iii) the existing Administrative Agent shall
have been paid, for the benefit of itself, the Issuing Bank, the Swingline
Lender, and the other applicable Lenders, all principal, interest, fees, and
other amounts outstanding with respect to the Revolving Loans and Term A Loans;
(iv) all unexpired Letters of Credit issued hereunder shall have been (A)
cancelled and returned to the applicable Issuing Bank, (B) Cash Collateralized
in an amount not less than one hundred and five percent (105%) of the aggregate
LC Exposure, or (C) otherwise addressed in a manner satisfactory to the
applicable Issuing Bank; (v) all Revolving Loan Commitments shall have been
permanently terminated; (vi) the existing Administrative Agent shall have
received (all of which shall be in form and substance reasonably satisfactory to
the existing Administrative Agent) a written agreement containing the following
(A) a release from the Borrowers, Fortress, and all remaining Lenders of all
obligations of the Administrative Agent under this Agreement and the other Loan
Documents and all acts and omissions of the Administrative Agent other than any
acts and omissions occurring prior to the date of such succession as a direct
result of the gross negligence or willful misconduct of the Administrative
Agent, as determined by a final non-appealable judgment of a court of competent
jurisdiction and (B) an agreement by the Borrowers to pay all fees and expenses
(including legal expenses) of the existing Administrative Agent in connection
with any lien releases, assignments, or terminations by or on behalf of the
existing Administrative Agent following the date of such succession; and (vii)
the existing Administrative Agent shall have been paid all outstanding fees
(including reasonable legal fees) and any other out-of-pocket expenses owing to
the existing Administrative Agent (and, for the avoidance of doubt, the
Borrowers shall not be entitled to any refund of the existing Administrative
Agent agency fee).

 

(c)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents; and the parties hereto agree to take all measures
reasonably necessary to transfer the Collateral Documents, or cause the same to
be transferred, to the successor Administrative Agent. If within forty-five (45)
days after written notice is given of the retiring Administrative Agent’s
resignation under this Section 9.7 no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such
forty-fifth (45th) day (i) the retiring Administrative Agent’s resignation shall
become effective (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed), (ii) the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and (iii)
the Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time as the Required
Lenders appoint a successor Administrative Agent as provided above.

 

127

 

 

(d)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrowers to comply with Section 2.17(a), then the Issuing Bank
and the Swingline Lender may, upon prior written notice to the Borrowers and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

 

(e)          After any retiring Administrative Agent’s resignation or
replacement hereunder, the provisions of this Article IX and Section 11.3 of
this Agreement shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

Section 9.8.          Authorization to Execute other Loan Documents. Subject to
the provisions of Section 11.2, each Lender hereby authorizes the Administrative
Agent to execute on behalf of all Lenders all Loan Documents other than this
Agreement.

 

Section 9.9.          Agents. Each Lender hereby designates SunTrust Robinson
Humphrey, Inc., as the Lead Arranger and Bookrunner and agrees that STRH shall
not have any duties or obligations under any Loan Documents to any Lender or to
any Loan Party or any other party hereto or to any other Loan Document.

 

Section 9.10.         Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may deduct or withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. If the Internal
Revenue Service or any other authority of the United States or another
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective, or for any other reason), but
not to the extent caused by or arising from the Administrative Agent’s gross
negligence of willful misconduct as finally determined by a court of competent
jurisdiction, such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrowers pursuant to Sections 2.8(b) and 2.15 and without
limiting any obligation of the Borrowers to do so pursuant to such Sections)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise (including any and all related losses, claims,
liabilities, penalties, and interest), together with all expenses incurred,
including reasonable legal expenses and any other out-of-pocket expenses,
whether or not such Tax was correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender shall make payment in respect
thereof within 10 days after demand therefor. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 9.10. The agreements
in this Section 9.10 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other Obligations. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender.

 

128

 

 

Section 9.11.         No Independent Power. The Lenders shall not have any
independent power to enforce, or have recourse to, any of the Liens constituted
by the Collateral Documents or to exercise any rights or powers arising under
the Collateral Documents except through the Administrative Agent.

 

Section 9.12.         Exclusion of Liability. None of the Administrative Agent,
any Receiver, or any Delegate shall accept responsibility or be liable to any
Lender for:

 

(a)          the adequacy, accuracy or completeness of any information (whether
oral or written) supplied by the Administrative Agent or any other person in or
in connection with any Collateral Document or the transactions contemplated in
the Collateral Documents, or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Collateral Document;

 

(b)          the legality, validity, effectiveness, adequacy or enforceability
of any Collateral Document, the collateral subject to Liens thereunder or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Collateral Document or the
collateral subject to Liens thereunder;

 

(c)          any losses to any person or any liability arising as a result of
taking or refraining from taking any action in relation to any of the Collateral
Documents, the collateral subject to Liens thereunder or otherwise, whether in
accordance with an instruction from the Administrative Agent or otherwise unless
directly caused by its gross negligence or willful misconduct;

 

(d)          the exercise of, or the failure to exercise, any judgment,
discretion or power given to it by or in connection with any of the Collateral
Documents, the collateral subject to Liens thereunder or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, the Collateral Documents or the collateral subject to
Liens thereunder; or

 

(e)          any shortfall which arises on the enforcement or realization of the
subject to Liens under the Collateral Documents.

 

Section 9.13.         Proceedings. No Loan Party or Lender may take any
proceedings against any officer, employee or agent of the Administrative Agent,
any Receiver or a Delegate in respect of any claim it might have against the
Administrative Agent, a Receiver or a Delegate or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Collateral Document or any collateral subject to Liens under the Collateral
Documents.

 

129

 

 

Section 9.14.         No responsibility to Perfect Liens under Collateral
Documents. The Administrative Agent shall not be liable to any Lender for any
failure to:

 

(a)          require the deposit with it of any deed or document certifying,
representing or constituting the title to any of the Collateral;

 

(b)          obtain any license, consent or other authority for the execution,
delivery, legality, validity, enforceability or admissibility in evidence of any
of the Collateral Documents or the Liens created thereunder;

 

(c)          register, file or record or otherwise protect any of the Liens
created under the Collateral Documents (or the priority of any of such Liens)
under any applicable laws in any jurisdiction or to give notice to any person of
the execution of any of the Collateral Documents or of the Liens created
thereunder;

 

(d)          take, or to require any of the Loan Parties to take, any steps to
perfect its title to any of the Collateral subject to the Liens created under
the Collateral Documents or to render the Liens created under the Collateral
Documents effective or to secure the creation of any ancillary Liens under the
laws of any jurisdiction; or

 

(e)          require any further assurances in relation to any of the Collateral
Documents.

 

Section 9.15.         Insurance by Administrative Agent.

 

(a)          The Administrative Agent shall not be under any obligation to
insure any of the Collateral, to require any other person to maintain any
insurance or to verify any obligation to arrange or maintain insurance contained
in the Loan Documents. The Administrative Agent shall not be responsible for any
loss which may be suffered by any person as a result of the lack of or
inadequacy of any such insurance.

 

(b)          Where the Administrative Agent is named on any insurance policy as
an insured party, it shall not be responsible for any loss which may be suffered
by reason of, directly or indirectly, its failure to notify the insurers of any
material fact relating to the risk assumed by such insurers or any other
information of any kind.

 

Section 9.16.         Custodians and Nominees. The Administrative Agent may
appoint and pay any person to act as a custodian or nominee on any terms in
relation to any assets of the trust as the Administrative Agent may determine,
including for the purpose of depositing with a custodian this Agreement or any
document relating to the trust created under this Agreement or any Collateral
Document and the Administrative Agent shall not be responsible for any loss,
liability, expense, demand, cost, claim or proceedings incurred by reason of the
misconduct, omission or default on the part of any person appointed by it under
this Agreement or any Collateral Document or be bound to supervise the
proceedings or acts of any person.

 

130

 

 

Section 9.17.         Acceptance of title. The Administrative Agent shall be
entitled to accept without inquiry, and shall not be obliged to investigate, any
right and title that any of the Loan Parties may have to any of the Collateral
and shall not be liable for or bound to require any Loan Party to remedy any
defect in its right or title.

 

Section 9.18.         Refrain from Illegality. Notwithstanding anything to the
contrary expressed or implied in the Loan Documents, the Administrative Agent
may refrain from doing anything which in its opinion will or may be contrary to
any relevant law, directive or regulation of any jurisdiction and the
Administrative Agent may do anything which is, in its opinion, necessary to
comply with any such law, directive or regulation.

 

Section 9.19.         Business with the Debtors. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of banking
or other business with any of the Loan Parties.

 

Section 9.20.         Winding up of Security Trust. If the Administrative Agent
determines that (a) all of the Obligations (other than unmatured contingent
obligations and Bank Product Obligations which are not by their terms required
to be satisfied upon the termination of the Credit Agreement) and all other
obligations secured by the Collateral Documents have been fully and finally
discharged and (b) none of the Secured Parties is under any commitment,
obligation or liability (actual or contingent) to make advances or provide other
financial accommodation to any Loan pursuant to the Loan Documents, the trusts
set out in this Agreement in relation to the Collateral Documents shall be wound
up and the Administrative Agent shall release, without recourse or warranty, all
of the Liens created under the Collateral Documents and the rights of the
Administrative Agent under each of the Collateral Documents.

 

Section 9.21.         Powers Supplemental. The rights, powers and discretions
conferred upon the Administrative Agent by this Agreement in respect of the
Collateral Documents shall be supplemental to the United Kingdom Trustee Act
1925 and the United Kingdom Trustee Act 2000 and in addition to any which may be
vested in the Administrative Agent by general law or otherwise.

 

Section 9.22.         Disapplication. Section 1 of the United Kingdom Trustee
Act 2000 shall not apply to the duties of the Administrative Agent in relation
to the trusts constituted by this Agreement in respect of the UK Collateral
Documents. Where there are any inconsistencies between the United Kingdom
Trustee Act 1925 or the United Kingdom Trustee Act 2000 and the provisions of
this Agreement, the provisions of this Agreement shall, to the extent allowed by
law, prevail and, in the case of any inconsistency with the United Kingdom
Trustee Act 2000, the provisions of this Agreement shall constitute a
restriction or exclusion for the purposes of that Act.

 

Section 9.23.         Debt Subordination Agreement. Each Lender (a) agrees that
it will be bound by, and will take no actions contrary to, the provisions of the
Debt Subordination Agreement, (b) authorizes and instructs the Administrative
Agent to enter into the Debt Subordination Agreement as Administrative Agent on
behalf of such Lender and (c) acknowledges that a copy of the Debt Subordination
Agreement was made available to such Lender and that such Lender reviewed the
Debt Subordination Agreement. Not in limitation of the foregoing, each Lender
hereby agrees that the Administrative Agent shall exercise all rights and
remedies under the Debt Subordination Agreement on behalf of such Lender.

 

131

 

 

ARTICLE X

GUARANTY

 

Section 10.1.          Guaranty.

 

(a)          Each Guarantor hereby, jointly and severally, guarantees to the
Administrative Agent, for the benefit of the Secured Parties, the full and
prompt payment of the Obligations, including, without limitation, any interest
thereon (including, without limitation, interest as provided in this Agreement,
accruing after the filing of a petition initiating any insolvency proceedings,
whether or not such interest accrues or is recoverable against the Borrowers
after the filing of such petition for purposes of the Bankruptcy Code or is an
allowed claim in such proceeding), plus reasonable attorneys’ fees and expenses
if the obligations represented by this Guaranty Agreement are collected by law,
through an attorney-at-law, or under advice therefrom.

 

(b)          Regardless of whether any proposed guarantor or any other Person
shall become in any other way responsible to the Secured Parties, or any of
them, for or in respect of the Obligations or any part thereof, and regardless
of whether or not any Person now or hereafter responsible to the Secured
Parties, or any of them, for the Obligations or any part thereof, whether under
this Guaranty Agreement or otherwise, shall cease to be so liable, each
Guarantor hereby declares and agrees that this Guaranty Agreement shall be a
joint and several obligation, shall be a continuing guaranty and shall be
operative and binding until, subject to Section 10.1(i) below, the Obligations
shall have been indefeasibly paid in full in cash and the Commitments shall have
been terminated.

 

(c)          Each Guarantor absolutely, unconditionally and irrevocably waives
any and all right to assert any defense (other than the defense of payment in
cash in full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 10.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty Agreement or the obligations of the Guarantors under this Guaranty
Agreement or the obligations of any other Person or party (including, without
limitation, the Borrowers) relating to this Guaranty Agreement or the
obligations of any of the Guarantors under this Guaranty Agreement or otherwise
with respect to the Obligations in any action or proceeding brought by the
Administrative Agent or any Secured Party to collect the Obligations or any
portion thereof, or to enforce the obligations of any of the Guarantors under
this Guaranty Agreement.

 

(d)          The Secured Parties, or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty Agreement,
(i) take such further or other security or securities for the Obligations or any
part thereof as they may deem proper, or (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefor or any part thereof now or hereafter held by the
Secured Parties, or any of them, or (iii) amend, modify, extend, accelerate or
waive in any manner any of the provisions, terms, or conditions of the Loan
Documents or other agreements, instruments or contracts evidencing, related to
or attendant with the Obligations, all as they may consider expedient or
appropriate in their sole and absolute discretion. Without limiting the
generality of the foregoing, or of Section 10.1(e), it is understood that the
Secured Parties, or any of them, may, without exonerating or releasing any
Guarantor, give up, modify or abstain from perfecting or taking advantage of any
security for the Obligations and accept or make any compositions or
arrangements, and realize upon any security for the Obligations when, and in
such manner, and with or without notice, all as such Person may deem expedient.

 

132

 

 

(e)          Each Guarantor acknowledges and agrees that no change in the nature
or terms of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty
Agreement; it being the purpose and intent of the Guarantors and the Secured
Parties that the covenants, agreements and all liabilities and obligations of
each Guarantor hereunder are absolute, unconditional and irrevocable under any
and all circumstances. Without limiting the generality of the foregoing, each
Guarantor agrees that until each and every one of the covenants and agreements
of this Guaranty Agreement is fully performed, and without possibility of
recourse, whether by operation of law or otherwise, such Guarantor’s
undertakings hereunder shall not be released, in whole or in part, by any action
or thing which would, but for this paragraph of this Guaranty Agreement, be
deemed a legal or equitable discharge of a surety or guarantor, or by reason of
any waiver or omission of the Secured Parties, or any of them, or their failure
to proceed promptly or otherwise, or by reason of any action taken or omitted by
the Secured Parties, or any of them, whether or not such action or failure to
act varies or increases the risk of, or affects the rights or remedies of, such
Guarantor or by reason of any further dealings between the Borrowers, on the one
hand, and any of the Secured Parties, on the other hand, or any other guarantor
or surety, and each Guarantor hereby expressly waives and surrenders any defense
to its liability hereunder (other than payment of the Obligations in full in
cash), or any right of counterclaim or offset of any nature or description which
it may have or may exist based upon, and shall be deemed to have consented to,
any of the foregoing acts, omissions, things, agreements or waivers.

 

(f)          The Secured Parties, or any of them, may, without demand or notice
of any kind upon or to any Guarantor, at any time or from time to time when any
amount shall be due and payable hereunder by any Guarantor, if the Borrowers
shall not have timely paid any of the Obligations, set-off and appropriate and
apply to any portion of the Obligations hereby guaranteed, and in such order of
application as the Administrative Agent may from time to time elect in
accordance with this Agreement, any deposits, property, balances, credit
accounts or moneys of any Guarantor in the possession of any of the Secured
Parties or under their respective control for any purpose. If and to the extent
that any Guarantor makes any payment to the Administrative Agent or any other
Person pursuant to or in respect of this Guaranty Agreement, any claim which
such Guarantor may have against the Borrowers by reason thereof shall be subject
and subordinate to the prior payment in full of the Obligations.

 

133

 

 

(g)          The creation or existence from time to time of Obligations in
excess of the amount committed to or outstanding on the date of this Guaranty
Agreement is hereby authorized, without notice to any Guarantor, and shall in no
way impair or affect this Guaranty Agreement or the rights of the Secured
Parties herein. It is the intention of each Guarantor and the Administrative
Agent, the Issuing Bank, and the Lenders that each Guarantor’s obligations
hereunder shall be, but not in excess of, the Maximum Guaranteed Amount (as
herein defined). The “Maximum Guaranteed Amount” with respect to any Guarantor,
shall mean the maximum amount which could be paid by such Guarantor without
rendering this Guaranty Agreement void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

 

(h)          Upon the bankruptcy or winding up or other distribution of assets
of the Borrowers, or of any surety or guarantor (other than the applicable
Guarantor) for any Obligations of the Borrowers to the Secured Parties, or any
of them, the rights of the Administrative Agent against any Guarantor shall not
be affected or impaired by the omission of any of the Secured Parties to prove
its claim, or to prove the full claim, as appropriate, against the Borrowers, or
any such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Secured Parties of each of the Guarantors.

 

(i)          Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent that such waiver would be expressly
prohibited by applicable law, the following: (i) notice of acceptance of this
Guaranty Agreement, (ii) notice of the existence or creation of all or any of
the Obligations, (iii) presentment, demand, notice of dishonor, protest and all
other notices whatsoever (other than notices expressly required hereunder or
under any other Loan Document to which such Guarantor is a party), (iv) all
diligence in collection or protection of or realization upon the Obligations or
any part thereof, any obligation hereunder, or any security for any of the
foregoing, (v) all rights to enforce any remedy which the Secured Parties, or
any of them, may have against the Borrowers, and (vi) until the Obligations
shall have been paid in full in cash, all rights of subrogation,
indemnification, contribution and reimbursement from the Borrowers for amounts
paid hereunder and any benefit of, or right to participate in, any collateral or
security now or hereafter held by the Secured Parties, or any of them, in
respect of the Obligations. If a claim is ever made upon any of the Secured
Parties for the repayment or recovery of any amount or amounts received by such
Person in payment of any of the Obligations and such Person repays all or part
of such amount by reason of (A) any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or any of its Property,
or (B) any settlement or compromise of any such claim effected by such Person
with any such claimant, including the Borrowers, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

 

134

 

 

(j)          This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any of the Secured Parties in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any of the Secured Parties shall
operate as a waiver thereof. No action by any of the Secured Parties permitted
hereunder shall in any way impair or affect this Guaranty Agreement. For the
purpose of this Guaranty Agreement, the Obligations shall include, without
limitation, all Obligations of the Borrowers to the Secured Parties,
notwithstanding any right or power of any third party, individually or in the
name of the Borrowers and the Secured Parties, or any of them, to assert any
claim or defense as to the invalidity or unenforceability of any such
Obligation, and no such claim or defense shall impair or affect the obligations
of any Guarantor hereunder.

 

(k)          This is a guaranty of payment and not of collection. In the event
the Administrative Agent makes a demand upon any Guarantor in accordance with
the terms of this Guaranty Agreement, such Guarantor shall be held and bound to
the Administrative Agent directly as debtor in respect of the payment of the
amounts hereby guaranteed. All costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by the
Administrative Agent in obtaining performance of or collecting payments due
under this Guaranty Agreement shall be deemed part of the Obligations guaranteed
hereby.

 

(l)          Each Guarantor is a direct or indirect Subsidiary of the Parent.
Each Guarantor expressly represents and acknowledges that any financial
accommodations by the Secured Parties to the Borrowers, including, without
limitation, the extension of credit, are and will be of direct interest, benefit
and advantage to such Guarantor.

 

(m)          The payment obligation of a Guarantor to any other Guarantor under
any applicable law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior payment in
full of the Obligations, and such Guarantor shall not exercise any right or
remedy with respect to such rights until payment and satisfaction in full of all
such Obligations and the termination of the Commitments of each Lender.

 

(n)          For the avoidance of doubt, all of the Obligations shall be the
joint and several obligations of the Borrowers and the other Loan Parties.

 

Section 10.2.          Special Provisions Applicable to New Guarantors.

 

Pursuant to Section 5.11 of this Agreement, any new Restricted Subsidiary of any
Loan Party (unless exempted under Section 5.11) which is not already a Guarantor
is required to enter into this Guaranty Agreement by executing and delivering to
the Administrative Agent a Guaranty Supplement. Upon the execution and delivery
of a Guaranty Supplement by such Restricted Subsidiary, such Person shall become
a Guarantor and Loan Party hereunder with the same force and effect as if
originally named as a Guarantor or Loan Party herein. The execution and delivery
of any Guaranty Supplement (or any joinder to any other applicable Loan
Document) adding an additional Guarantor as a party to this Agreement (or any
other applicable Loan Document) shall not require the consent of any other party
hereto. The rights and obligations of each party hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor hereunder.

 

135

 

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.1.          Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To any Loan Party: RLJ Entertainment, Inc.   20525 Nordhoff St.   Suite 200  
Chatsworth, CA  91311   Attention: John P. Avagliano   Email:
javagliano@image-entertainment.com   Fax: 818-407-9151     To the Administrative
Agent: SunTrust Bank   3333 Peachtree Road   Atlanta, Georgia 30327  
Attention:  Cynthia Burton   Fax: 404-439-7409     With a copy to: SunTrust Bank
  Agency Services   303 Peachtree Street, N.E., 25th Floor   Atlanta, Georgia
30308   Attention:  Doug Weltz   Fax: 404-221-2001     To SunTrust as Issuing
Bank: SunTrust Bank   245 Peachtree Center Avenue   17th Floor, Mail Code
GA-ATL-3707   Atlanta, GA 30303   Attn: Standby Letter of Credit Department    
To any other Lender or Issuing Bank: the address and facsimile number set forth
in the Administrative Questionnaire or the Assignment and Acceptance Agreement
executed by such Lender

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall be effective when delivered; provided,
that notices delivered to the Administrative Agent, and notices to any Lender
pursuant to Article II, shall not be effective until actually received by such
Person at its address specified in this Section 11.1. Notices may be delivered
by a party or its legal counsel.

 

136

 

 

(b)          Any agreement of the Administrative Agent, the Issuing Bank and the
Lenders herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of the Borrowers. The Administrative
Agent, the Issuing Bank and the Lenders shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrowers to
give such notice and the Administrative Agent, the Issuing Bank and the Lenders
shall not have any liability to the Borrowers or any other Person on account of
any action taken or not taken by the Administrative Agent, the Issuing Bank or
the Lenders in reasonable reliance upon such telephonic or facsimile notice. The
obligation of the Borrowers to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent, the Issuing Bank and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms reasonably understood by the Administrative Agent,
the Issuing Bank and the Lenders to be contained in any such telephonic or
facsimile notice.

 

Section 11.2.          Waiver; Amendments.

 

(a)          No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrowers and the Administrative
Agent, the Issuing Bank or any Lender, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder. The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrowers therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 11.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, the Issuing Bank or any Lender
may have had notice or knowledge of such Default or Event of Default at the
time.

 

(b)          No amendment, waiver or other modification of any provision of this
Agreement or the other Loan Documents, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the applicable Loan Party, the Administrative Agent and
the Required Lenders, or the applicable Loan Party and the Administrative Agent
with the consent of the Required Lenders, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no such amendment, waiver, modification or consent
shall:

 

(i)          extend or increase the Commitment of any Lender without the written
consent of such Lender;

 

137

 

 

(ii)         reduce the principal amount of any Loan, or unreimbursed LC
Disbursement or reduce the rate of interest thereon (other than a determination
not to impose the Default Rate), or reduce any fees payable hereunder or under
any other Loan Document, without the written consent of each Lender affected
thereby;

 

(iii)        postpone the date fixed for any payment of any principal of, or
interest on, any Loan, or unreimbursed LC Disbursement or any fees hereunder or
reduce the amount of, forgive, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby;

 

(iv)        change Section 2.10(b) in a manner that would alter the pro rata
sharing of payments required thereby or change Section 2.6(c)(vi) or Section
2.11, without the written consent of each Lender;

 

(v)         change any of the provisions of this Section 11.2(b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or change the definition of “Required
Revolving Credit Lenders” without the written consent of each Revolving Credit
Lender;

 

(vi)        release all or substantially all of the value of the Guaranty
Agreement without the written consent of each Lender;

 

(vii)       release all or substantially all of the Collateral securing any of
the Obligations or agree to subordinate any Lien in such Collateral to any other
creditor of any Loan Party or any of their Subsidiaries, without the written
consent of each Lender;

 

(viii)      contractually subordinate the Administrative Agent’s security
interest in the Collateral without the written consent of each Lender;

 

(ix)         change the provisions of Section 11.4 to permit any Borrower or any
of its Affiliates to become a Lender without the written consent of each Lender;
or

 

(x)          change Section 2.1(g)(i) to increase the aggregate Incremental
Facility limit or modify the right of any existing Lender to participate in any
Incremental Facility;

 

provided, further, that the consent of (1) the Issuing Bank and the Required
Lenders shall be required for any amendment to or waiver of Section 2.1(f),
2.16, or 2.17 or the definition of “LC Commitment,” (2) the Swingline Lender
shall be required for any amendment to or waiver of Section 2.1(e), Section
2.2(g), or Section 2.17 (as it relates to the making of any Swing Loan), and (3)
the Administrative Agent shall be required for any amendment or waiver with
respect to any provision in any Loan Document which relates to any rights,
duties, exculpation or discretion of Administrative Agent.

 

138

 

 

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (ii) no Defaulting Lender shall
be included as a Lender for purposes of the calculation of “Required Lenders,”
or “Required Revolving Credit Lenders.” Notwithstanding anything contained
herein to the contrary, this Agreement may be amended and restated without the
consent of any Lender (but with the consent of the Borrowers and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.8(b), 2.9, 2.15 and
11.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement. Further, notwithstanding
the foregoing, only Revolving Credit Lenders and, as applicable, the Issuing
Bank, may waive any condition set forth in Section 3.2 following the Closing
Date. For the avoidance of doubt, no Lender (or any Affiliate of a Lender) shall
have the right to vote on any matter with respect to this Agreement or any other
Loan Document at any time after such Lender (and, consequently, any such
Affiliate) ceases to be a Lender hereunder even if any Obligation owed to such
Lender (or such Affiliate) remains outstanding. Notwithstanding the foregoing,
any amendments or modifications necessary to effect the Incremental Facility or
any increases to pricing in connection with an Incremental Facility, in each
case as provided Section 2.1(g), shall require the consent of only those Persons
specified in the last sentence of Section 2.1(g)(iv), as applicable.
Notwithstanding anything to the contrary contained in this Section 11.2, if the
Administrative Agent and the Borrowers shall have jointly identified an obvious
error or any error or omission of a technical nature, in any provision of the
Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document.
In addition to the required consents set forth above, if any Loan Party has
entered into a Secured Hedging Transaction or transaction with respect to Bank
Products with SunTrust Bank or any of its Affiliates while SunTrust Bank was the
Administrative Agent, and if SunTrust Bank is no longer the Administrative
Agent, the consent of SunTrust Bank or such Affiliate of SunTrust Bank, as
applicable, shall be required for any amendment to Section 2.11 or any amendment
described in clauses (b)(vi), (b)(vii), or (b)(viii) above. Except to the extent
expressly required pursuant to the applicable documents with respect to Secured
Hedging Transactions or Bank Products, any amendment, modification, waiver,
consent, termination or release of any such documents may be effected by the
parties thereto without the consent of any Lender.

 

Section 11.3.          Expenses; Indemnification.

 

(a)          The Loan Parties shall pay (i) all reasonable and documented,
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates
and Fortress and its Affiliates, including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent and its Affiliates,
taken as a whole (and, if necessary, a single separate local counsel in each
appropriate jurisdiction), and of one counsel for Fortress and its Affiliates,
taken as a whole, in connection with the syndication of the credit facilities
provided for herein, due diligence, audits, the engagement of third party
consultants, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
and visits and inspections described in Section 5.9, and (ii) all reasonable and
documented out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel, consultants and
financial advisors) incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 11.3, or in connection
with the Loans or other credit accommodations made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. For the avoidance of doubt, this Section
11.3(a) shall not apply to Taxes, which shall be governed exclusively by Section
2.8(b) hereof.

 

139

 

 

(b)          The Loan Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), the Issuing Bank, the Lead Arranger, each Lender and each
Related Party of any of the foregoing Persons, and each of their successors and
assigns (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities, and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee) and settlement costs, and shall indemnify and
hold harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Loan Party or any of its Affiliates arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance (or nonperformance) by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, including, without limitation, the Transactions,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or Release of Hazardous Materials on or from any
Property owned or operated by the any Loan Party or any of their Subsidiaries,
or any Environmental Liability related in any way to any Loan Party or any of
their Subsidiaries, or (iv) any actual claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or a breach in bad faith of this Agreement by such Indemnitee.
For the avoidance of doubt, this Section 11.3(b) shall not apply to Taxes, which
shall be governed exclusively by Section 2.8(b) hereof, except for such
out-of-pocket expenses arising in connection with Lenders seeking reimbursement
of such Taxes from the Borrowers pursuant to Section 2.8(b).

 

(c)          The Loan Parties shall pay, and hold the Administrative Agent and
each of the Issuing Bank and the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any Collateral described therein,
or any payments due thereunder, and save the Administrative Agent and the
Issuing Bank or Lender harmless from and against any and all liabilities with
respect to or resulting from any Loan Party’s delay or omission to pay such
taxes.

 

140

 

 

(d)          To the extent that any Loan Party fails to pay any amount required
to be paid to the Administrative Agent under paragraph (a), (b) or (c) of this
Section 11.3, each Lender severally agrees to pay to the Administrative Agent,
such Lender’s Pro Rata Share (determined as of the time that the unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided, that
the unreimbursed expense or indemnified payment, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

 

(e)          To the extent permitted by applicable law, none of the Loan Parties
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan (including, without
limitation, any failure by any Indemnitee to fund all or a portion of any Loan)
or the use of proceeds thereof.

 

(f)          All amounts due under this Section 11.3 shall be payable promptly
after written demand therefor.

 

Section 11.4.          Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that none of the Loan Parties may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (e)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Indemnitees, Participants to the extent provided in
paragraph (e) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

141

 

 

(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than (x) $2,500,000 with respect to any assignment of its Revolving
Commitment or Revolving Credit Exposure or (y) $1,000,000 with respect to any
assignment of its Term Loans, and, in each such case, in minimum increments of
$1,000,000 in excess thereof, unless the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed); provided that
the Borrowers shall be deemed to have consented to any such assignment unless
they shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, provided that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate facilities on a non-pro rata basis.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment; or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, however, that any consent of the Borrowers otherwise required
hereunder shall not be required in conjunction with the initial syndication of
the Loans (as determined by the Administrative Agent), which may occur prior to
or on the Closing Date; provided, further that the Borrowers shall be deemed to
have consented to any such assignment unless they shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not at such time already a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)         the consent of the Administrative Agent and Issuing Bank (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment of a Revolving Commitment unless the Person that is the proposed
assignee is itself a Lender with a Revolving Commitment or any Affiliate or
Approved Fund of such Lender (whether or not the proposed assignee would
otherwise qualify as a new Lender); provided that if such Affiliate or Approved
Fund of such Lender cannot perform the obligations of a Lender holding a
Revolving Commitment hereunder, the assigning Lender shall perform such
obligations on behalf of such Affiliate or Approved Fund.

 

142

 

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500 (to be paid by the
assignor or the assignee and not by the Borrowers) other than for assignments
between existing Lenders and assignments of Term Loans by a Lender to its
Affiliates or its Approved Funds, (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section
2.8(b)(v).

 

(v)         No Assignment to Borrower Affiliates. No such assignment shall be
made to any Borrower or any Affiliate or Subsidiary of any Borrower.

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have (in addition to any such rights and obligations
otherwise held by it) the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.8(b), 2.9, 2.15 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section
11.4.

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Atlanta,
Georgia, a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to (including any interest or other payment due and payable or paid), each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
Representative and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

143

 

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans) are registered
obligations, the right, title and interest of each Lender and its assignees in
and to such Loans shall be transferable only upon notation of such transfer in
the Register and no assignment thereof shall be effective until recorded
therein. This Section 11.4 shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).

 

(e)          Any Lender may at any time, without the consent of the Borrowers or
the Administrative Agent, sell participations to any Person (other than a
natural person, the Borrowers or any of Affiliate or Subsidiary of any Borrower)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender provides the
Borrowers and the Administrative Agent notice of such participation (which
notice may be given before or after the consummation of such participation),
(ii) such Lender’s obligations under this Agreement shall remain unchanged,
(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations and (iv) except as otherwise provided in
this Section 11.4(e), the Borrowers, the Administrative Agent, the Issuing Bank
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

(f)          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce its rights under this Agreement and to approve (to the extent required
under Section 11.2) any amendment, modification or waiver of any provision of
this Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to the following to the extent affecting
such Participant: (i) increase the Commitment of the Lender without the consent
of such Lender, (ii) reduce the principal amount of any Loan or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the written
consent of the Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or any fees hereunder or
reduce the amount of, waive or excuse any such payment (other than to decline
the imposition of the Default Rate or to waive any mandatory prepayment), or
postpone the scheduled date for the termination or reduction of any Commitment,
(iv) change Section 2.10(b) in a manner that would alter the pro rata sharing of
payments required thereby, (v) change any of the provisions of this Section
11.4(f) or the definition of “Required Lenders,” “Required Revolving Credit
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, (vi) release all or
substantially all of the value of the Guaranty Agreement without the consent of
each Lender, or (vii) release all or any material portion of the Collateral
securing any of the Obligations or agree to subordinate any Lien in such
Collateral to any other creditor of any Loan Party or any of their Subsidiaries
without the consent of each Lender. Subject to paragraph (e) of this Section
11.4, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.8(b), 2.9, and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 11.4, provided that the Participant must comply with all provisions
thereof as if it were a Lender and agrees, for the benefit of the Borrowers, to
be subject to the provisions of Section 2.8(b). To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.7 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.10(b) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Loans or other Obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and each such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

144

 

 

(g)          A Participant shall not be entitled to receive any greater payment
under Section 2.8(b) or Section 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant shall not be entitled to the
benefits of Section 2.8(b) unless the Borrower Representative is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.8(b)(v) as though it were a
Lender.

 

(h)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender or any of its Affiliates, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 11.5.          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)          This Agreement and, except as otherwise specifically provided
therein, the other Loan Documents shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof that would require the application of any other governing law or
expressly exclude Section 5-1401 of the New York General Obligations Law) of the
State of New York.

 

(b)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its Property, to the non-exclusive jurisdiction of the
United States District Court for the Southern District of New York, and of the
Supreme Court of the State of New York sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or any of their respective Properties in the
courts of any jurisdiction.

 

145

 

 

(c)          Each Loan Party irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in paragraph (b) of this Section 11.5 and
brought in any court referred to in paragraph (b) of this Section 11.5. Each of
the parties hereto irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 11.6.          WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.7.          Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender shall have the right, at any time or from time to time upon
the occurrence and during the continuance of an Event of Default, without prior
notice to any Loan Party, any such notice being expressly waived by such Loan
Parties to the extent permitted by applicable law, to set off and apply against
all deposits (general or special, time or demand, provisional or final) of any
Loan Party at any time held or other obligations at any time owing by such
Lender to or for the credit or the account of any Loan Party against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower
Representative after any such set-off and any application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

146

 

 

Section 11.8.          Counterparts; Integration. This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such separate counterparts shall together constitute but one and the
same instrument. In proving this Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission of an electronic file in Adobe Corporation’s Portable
Document Format or PDF file shall be deemed an original signature hereto. The
foregoing shall apply to each other Loan Document mutatis mutandis. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.

 

Section 11.9.          Survival. All covenants, agreements, representations and
warranties made by any Loan Party herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
or the issuance of Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan, or unreimbursed LC
Disbursement or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.8(b), 2.9, 2.15, and 11.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and other Obligations, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof. All representations and
warranties made herein, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and issuance of Letters of Credit.

 

Section 11.10.         Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

147

 

 

Section 11.11.         Confidentiality. Each of the Administrative Agent and
each Lender agrees to take normal and reasonable precautions to maintain the
confidentiality of all financial statements and projections provided to it by
any Loan Party or any of their Subsidiaries and any other information designated
in writing as confidential and provided to it by any Loan Party or any of their
Subsidiaries, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent or any such Lender, including without
limitation accountants, legal counsel and other advisors, who are in each case
advised of the requirements of this Section 11.11, (ii) to the extent believed
in good faith by the Administrative Agent or such Lender to be required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Administrative Agent or such Lender agrees to inform each Loan
Party promptly thereof, but only to the extent permitted by law), (iii) to the
extent requested by any regulatory agency or authority, (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 11.11, or which becomes available to the Administrative Agent,
any Lender or any Related Party of any of the foregoing on a non-confidential
basis from a source other than a Loan Party, (v) in connection with the exercise
of any remedy hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) to any actual or prospective assignee or Participant that
agrees to be bound by this Section 11.11 or an agreement substantially similar
to this Section 11.11, or (vii) with the consent of the Borrowers. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information. Any Person required to maintain the confidentiality of
any information as provided in this Section 11.11 shall, in the event that such
Person is required to disclose such information pursuant to clause (ii) or (iii)
above other than as a part of routine filings, examinations, audits or other
reviews with Governmental Authorities, unless requested not to do so by the
Governmental Authority, promptly notify the affected Loan Party or Subsidiary so
that such Loan Party or such Subsidiary may seek, at such Loan Party’s or such
Subsidiary’s sole cost and expense but with such Person’s reasonable
cooperation, a protective order or other appropriate remedy to protect such
information.

 

Section 11.12.         Waiver of Effect of Corporate Seal. The Loan Parties
represent and warrant that they are not required to affix their corporate seal,
if any, to this Agreement or any other Loan Document pursuant to any Requirement
of Law or regulation, agree that this Agreement is delivered by the Loan Parties
under seal and waive any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

Section 11.13.         Patriot Act. The Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

 

148

 

 

Section 11.14.         Replacement of Lender; Termination of Commitment. (a) In
the event that a Replacement Event occurs and is continuing with respect to any
Lender, the Borrowers may in their sole discretion and at their sole cost and
expense on three (3) Business Days’ prior written notice to the Administrative
Agent and such Lender (i), in the case of a Non-Consenting Lender, so long as no
Default or Event of Default has occurred and is continuing and subject to
Section 2.5(b) with respect to the minimum Aggregate Revolving Commitment,
terminate the Commitments of such Non-Consenting Lender and prepay that Lender’s
outstanding Loans in full at par or (ii) designate another financial institution
(such financial institution being herein called a “Replacement Lender”)
reasonably acceptable to the Administrative Agent and, with respect to any
Replacement Lender that will have a Revolving Commitment, the Issuing Bank and
Swingline Lender, and which is not a Borrower or an Affiliate of any Borrower,
to assume such Lender’s Revolving Commitment hereunder, to purchase the Loans
and participations of such Lender and such Lender’s rights hereunder (or, with
respect to Non-Consenting Lenders, to assume and purchase in accordance with
Section 11.14(b) below all of its rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent, waiver
or amendment) without recourse to or representation or warranty by, or expense
to, such Lender; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrowers to find a Replacement Lender; and
provided, further that (i) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.8(b), such assignment will result in a reduction in such
compensation or payments, (ii) in the case of any such assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable new Lender shall have
agreed to the applicable departure, waiver or amendment of the Loan Documents
and (iii) any such assignment shall not be made if it conflicts with applicable
laws. A Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by the Required Lenders or otherwise, the
circumstances entitling the Borrowers to require such assignment cease to apply.

 

(b)          Any Lender being replaced pursuant to Section 11.14(a) above shall
execute and deliver an Assignment and Acceptance with respect to such Lender’s
Commitment and outstanding Loans and participations in LC Exposure and Swingline
Loans, as applicable. Pursuant to such Assignment and Acceptance, (i) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in LC
Exposure and Swingline Loans, as applicable, (ii) all obligations of the
Borrowers owing to the assigning Lender together with accrued interest thereon
to the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such Assignment and Acceptance and (iii)
upon such payment and, if so requested by the assignee Lender, the Borrowers
shall deliver to the assignee Lender a Note or Notes (or replacement Note or
Notes, as the case may be) executed by the Borrowers, the assignee Lender shall
become a Lender hereunder with respect to the interests assigned, in addition to
any other interest it may otherwise hold as a Lender under this Agreement, and
the assigning Lender shall cease to be a Lender hereunder with respect to such
assigned interest, except with respect to provisions under this Agreement which
survive termination of this Agreement, which shall survive as to such assigning
Lender. The Administrative Agent is hereby irrevocably appointed as
attorney-in-fact to execute any such documentation on behalf of any assignor
Lender if such assignor Lender fails to execute same within five (5) Business
Days after being presented with such documentation.

 

(c)          Notwithstanding anything to the contrary contained above, (i) any
Lender that acts as an Issuing Bank may not be replaced hereunder at any time
that it has any Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such Issuing Bank (including the furnishing of a back
up standby letter of credit in form and substance, and issued by an issuer
reasonably satisfactory to such Issuing Bank, or the depositing of cash
collateral into a cash collateral account in amounts and pursuant to
arrangements reasonably satisfactory to such Issuing Bank) have been made with
respect to each such outstanding Letter of Credit and (ii) the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 9.7.

 

149

 

 

(d)          In the event that (i) the Borrowers or the Administrative Agent
have requested that the Lenders consent to a departure or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 11.2 or all the Lenders with
respect to a certain Class of the Loans and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

Section 11.15.         Dealings with Multiple Borrowers.

 

(a)          All Obligations of the Borrowers shall be joint and several
Obligations of the Borrowers. The Administrative Agent and the Lenders shall
have the right to deal with any Responsible Officer of Borrower Representative
or any other Borrower with regard to all matters concerning the rights and
obligations of any Secured Party hereunder and pursuant to applicable law with
regard to the transactions contemplated under the Loan Documents. All actions or
inactions of the Responsible Officers of Borrower Representative or any other
Borrower with regard to the transactions contemplated under the Loan Documents
shall be deemed with full authority and binding upon all Borrowers. Each
Borrower hereby appoints Borrower Representative as its true and lawful
attorney-in-fact, with full right and power, for purposes of exercising all
rights of such Person hereunder and under applicable law with regard to the
transactions contemplated under the Loan Documents. The provisions of this
Section 11.15 and the Secured Parties’ reliance thereon are material inducements
to the agreement of the applicable Secured Parties to enter into this Agreement
and to consummate the transactions contemplated hereby.

 

(b)          Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Secured Parties under this Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them.

 

(c)          Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations. To the extent that any of the Borrowers
shall fail to make any payment or performance with respect to any of the
Obligations, then the other Borrowers will do so, when and as due.

 

150

 

 

(d)          Except as otherwise expressly provided herein and subject to the
terms of this Agreement and the other Loan Documents, (i) each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Loan made or issuance of any Letter of Credit under this Agreement, notice of
occurrence of any Event of Default, or of any demand for any payment under this
Agreement or any other Loan Document, notice of any action at any time taken or
omitted by any Secured Party under or in respect of any of the Obligations, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement and the other Loan
Documents, and (ii) each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by any Secured Party at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by any Secured Party in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower.

 

(e)          The provisions of this Section 11.15 are made for the benefit of
the Secured Parties and their respective successors and assigns, and such
Persons shall not be required to marshal any of their respective claims,
exercise their respective rights against any of the other Borrowers or any other
Loan Party, exhaust their respective remedies against any of the other Borrowers
or any other Loan Party, resort to any other source or means of obtaining
payment of any of the Obligations, or elect any other remedy. If any payment
made on the Obligations is rescinded or must be returned by any Secured Party
upon the insolvency, bankruptcy or reorganization of any of the Borrowers or any
other Loan Party, or otherwise, the provisions of this Section 11.15 will
forthwith be reinstated in effect, as though such payment had not been made.

 

(f)          Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents, to the extent the joint obligations of a
Borrower or any other Loan Party shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of each Borrower and each other Loan Party hereunder shall
be limited to the maximum amount that is permissible under applicable law
(whether federal or state and including, without limitation, the Bankruptcy
Code), after taking into account, among other things, such Borrower’s and such
Loan Party’s right of contribution and indemnification from each other Borrower
or other Loan Party under applicable law.

 

[remainder of page left intentionally blank]

 

151

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWERS:       RLJ ENTERTAINMENT, INC.       By: /s/ H. Van Sinclair    
Name: H. Van Sinclair     Title: President and Chief Executive       Officer

 

  RLJ ACQUISITION, INC.       By: /s/ H. Van Sinclair     Name: H. Van Sinclair
    Title: President and Chief Executive       Officer

 

  RLJ Merger Sub I, Inc       By: /s/ H. Van Sinclair     Name: H. Van Sinclair
    Title: President and Chief Executive       Officer

 

  RLJ Merger Sub II, Inc       By: /s/ H. Van Sinclair     Name: H. Van Sinclair
    Title: President and Chief Executive       Officer

 

  ACORN MEDIA GROUP, INC.       By: /s/ Miguel Penella     Name: Miguel Penella
    Title: Chief Executive Officer

 

 

 

 

  IMAGE ENTERTAINMENT, INC.       By: /s/ John Avagliano     Name: John
Avagliano     Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

 



  GUARANTORS:           ACORN MEDIA UK LIMITED           By: /s/ Peter D.
Edwards     Name: Peter D. Edwards     Title: Director           ACORN MEDIA
AUSTRALIA PTY. LTD.           By: /s/ Peter D. Edwards     Name: Peter D.
Edwards     Title: Director           ACORN (IP) LIMITED           By: /s/ Peter
D. Edwards     Name: Peter D. Edwards     Title: Director           ACORN
PRODUCTIONS LIMITED           By: /s/ Peter D. Edwards     Name: Peter D.
Edwards     Title: Director           FOYLES WAR 8 PRODUCTIONS   LIMITED        
  By: /s/ Peter D. Edwards     Name: Peter D. Edwards     Title: Director





 

 

 

 

  IMAGE/MADACY HOME   ENTERTAINMENT, LLC         By: /s/ John Avagliano    
Name: John Avagliano     Title: Chief Financial Officer

 

 

 

  



  )   EXECUTED by ACORN MEDIA AUSTRALIA PTY ) LIMITED CAN 123 588 in accordance
with section ) Signature of director/company 127(1) of the Corporation Act 2001:
) secretary   ) (Please delete as application) /s/ Peter D. Edwards ) Signature
of director )     )   Peter D. Edwards ) Name of director ) Name of
director/company   ) secretary (print)   )  

 

 

 

 

SUNTRUST BANK, as Administrative Agent, Issuing Bank, Swingline Lender, and as a
Lender

 

By /s/ Kevin Curtin   Name: Kevin Curtin   Title: Director     SUNTRUST ROBINSON
HUMPHREY, INC., as Lead Arranger and Bookrunner     By /s/ Todd M. Koetje  
Name:  Todd M. Koetje   Title: Managing Director


 

 

 

 

Fortress Credit Corp., as a Lender     By /s/ Constantine M. Dakolias   Name:
Constantine M. Dakolias   Title: President


 

 

 

 

Schedule I

 

COMMITMENT AMOUNTS

  

Lender  Revolving
Commitment
Amount   Term A Loan
Commitment
Amount   Term B Loan
Commitment
Amount   Term C Loan
Commitment
Amount  SunTrust Bank  $15,000,000   $25,000,000    N/A    N/A  Fortress Credit
Corp.   N/A    N/A   $15,000,000   $15,000,000  TOTAL:  $15,000,000  
$25,000,000   $15,000,000   $15,000,000 

  

 

 





 

EXHIBIT A



FORM OF ADDITIONAL TERM LOAN NOTE

 

$[_________] [______ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, RLJ ENTERTAINMENT, INC., a Nevada
corporation (the “Parent”), RLJ ACQUISITION, INC., a Nevada corporation (“RLJ
Acquisition”), ACORN MEDIA GROUP, INC., a District of Columbia corporation
(“Acorn”), and IMAGE ENTERTAINMENT, INC., a Delaware corporation (“Image”; the
Parent, RLJ Acquisition, Acorn, and Image, each individually, a “Borrower” and
collectively, the “Borrowers”) promise to pay to the order of
[_________________] (hereinafter, together with its successors and assigns, the
“Noteholder”), at the office of the Administrative Agent (as defined below), the
principal sum of [_____________________________ DOLLARS AND ___/100s]
($[_________]) in immediately available United States funds, and to pay interest
from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as hereinafter provided.

 

This Additional Term Loan Note (this “Note”) is one of the Additional Term Loan
Notes referred to in that certain Credit Agreement, dated as of October 3, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrowers, the
Guarantors from time to time party thereto, the several banks and other
financial institutions from time to time party thereto (each, a “Lender,” and
collectively, the “Lenders”) and SunTrust Bank, as administrative agent
(together with its successors and assigns, the “Administrative Agent”). All
capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement except to the extent such capitalized terms are otherwise
defined or limited herein.

 

All principal amounts and other Obligations then outstanding hereunder shall be
due and payable in full on the earlier of (i) Maturity Date applicable to the
Additional Term Loan evidenced by this Note and (ii) the date on which the
principal amount of the Additional Term Loans has been declared or automatically
has become due and payable (whether by acceleration or otherwise). The Borrowers
also shall repay the principal outstanding hereunder from time to time as
provided in the Credit Agreement. Prepayment of the principal amount of the
Additional Term Loans may be made only as provided in the Credit Agreement.

 

The Borrowers hereby promise to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. Interest under this
Note also shall be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise). Upon the occurrence and
during the continuance of an Event of Default, the Obligations may bear interest
payable at the Default Rate in the manner and at the times provided in the
Credit Agreement.

 

 

 

 

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrowers or inadvertently received by the
Noteholder, then such excess sum shall be credited as a payment of principal,
unless the Borrower Representative shall notify the Noteholder in writing that
it elects to have such excess sum returned forthwith. It is the express intent
hereof that the Borrowers not pay, and the Noteholder not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrowers under applicable law.

 

All parties now or hereafter liable with respect to this Note, whether the
Borrowers, any Guarantor, endorser or any other Person, hereby waive presentment
for payment, demand, notice of non-payment or dishonor, protest, notice of
protest and notice of any other kind whatsoever.

 

No delay or omission on the part of the Noteholder in exercising its rights
under this Note, or delay or omission on the part of the Noteholder, the
Administrative Agent, or either of them, in exercising its or their rights under
the Credit Agreement or under any other Loan Document, or course of conduct
relating thereto, shall operate as a waiver of such rights or any other right of
the Noteholder, nor shall any waiver by the Noteholder, the Administrative
Agent, or either of them, of any such right or rights on any one occasion be
deemed a bar to, or waiver of, the same right or rights on any future occasion.

 

The Borrowers hereby promise to pay all costs of collection, including, without
limitation, attorneys’ fees, should this Note be collected by or through an
attorney at law or under advice therefrom.

 

Time is of the essence in this Note.

 

This Note evidences the Noteholder’s portion of the Additional Term Loans under,
and is entitled to the benefits and subject to the terms of, the Credit
Agreement, which contains provisions with respect to the acceleration of the
maturity of this Note upon the happening of certain stated events, and
provisions for prepayment and repayment. This Note is secured by and is also
entitled to the benefits of the Loan Documents to the extent provided therein
and any other agreement or instrument providing collateral for Additional Term
Loans, whether now or hereafter in existence, and any filings, instruments,
agreements and documents relating thereto and providing collateral for the
Additional Term Loans.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York, without giving effect to the conflict of law principles
thereof that would require the application of any other governing law or
expressly exclude Section 5-1401 of the New York General Obligations Law of the
State of New York.

 

This Note may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Any signatures delivered by a party
by facsimile transmission or by e-mail transmission of an electronic file in
Adobe Corporation’s Portable Document Format or PDF file shall be deemed an
original signature hereto.

 

[SIGNATURE ON FOLLOWING PAGE.]

 

2

 

 

IN WITNESS WHEREOF, the Borrowers have caused this Additional Term Loan Note to
be duly executed as of the day and year first above written.

 

  BORROWERS:       RLJ ENTERTAINMENT, INC.

 



  By:  



    Name:       Title:  

 

  RLJ ACQUISITION, INC.

 



  By:  



    Name:       Title:  



 

  ACORN MEDIA GROUP, INC.

 



  By:  



    Name:       Title:  

 

  IMAGE ENTERTAINMENT, INC.

 



  By:  



    Name:       Title:  

 

[RLJ – ADDITIONAL TERM LOAN NOTE]

 

 

 

 

EXHIBIT B



FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions for Assignment and Acceptance (the
“Standard Terms and Conditions”) set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 



 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 Select as appropriate.

 

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 

 

1. Assignor[s]:                             2. Assignee[s]:                    

 

  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3. Borrowers: RLJ Entertainment, Inc., a Nevada corporation (the “Parent”), RLJ
Acquisition, Inc., a Nevada corporation (“RLJ Acquisition”), Acorn Media Group,
Inc., a District of Columbia corporation (“Acorn”), and Image Entertainment,
Inc., a Delaware corporation (“Image”; the Parent, RLJ Acquisition, Acorn, and
Image, each individually, a “Borrower” and collectively, the “Borrowers”)      
4. Administrative     Agent: SunTrust Bank, as the administrative agent for
itself and on behalf of the Lenders (together with its successors and assigns,
the “Administrative Agent”)       5. Credit Agreement: The Credit Agreement
dated as of October 3, 2012 by and among the Borrowers, the Guarantors from time
to time party thereto, the several banks and other financial institutions from
time to time party thereto (each a “Lender”, and collectively, the “Lenders”),
and the Administrative Agent (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”)

2

 

 

6. Assigned Interest[s]:

 

Assignor[s]5  Assignee[s]6   Facility
Assigned7   Aggregate
Amount of
Commitment/
Loans for all
Lenders8   Amount of
Commitment/
Loans Assigned8   Percentage Assigned of
Commitment/Loans9            $   $    %           $   $    %           $   $  
 %

 

[7.          Trade Date:                                 ______________]10

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 



5 List each Assignor, as appropriate.

 

6 List each Assignee, as appropriate.

 

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Acceptance
(e.g. “Revolving Commitment,” “Term A Commitment,” etc.)

 

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

3

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR[S]11   [NAME OF ASSIGNOR]

 

  By:       Name:     Title:

 

  [NAME OF ASSIGNOR]

 

  By:       Name:     Title:

 

  ASSIGNEE[S]12   [NAME OF ASSIGNEE]

 

  By:       Name:     Title:

 

  [NAME OF ASSIGNEE]

 

  By:       Name:     Title:

 



 

11 Add additional signature blocks as needed.

 

12 Add additional signature blocks as needed.

 

[RLJ – ASSIGNMENT AND ACCEPTANCE]

 

 

 

 

[Consented to and]13 Accepted:       SUNTRUST BANK, as   Administrative Agent  

 

By       Name:     Title:  

 

[Consented to:]14       RLJ ENTERTAINMENT, INC.  

 

By       Name:     Title:  

 

RLJ ACQUISITION, INC.  

 

By       Name:     Title:  

 

ACORN MEDIA GROUP, INC.  

 

By       Name:     Title:  

 

IMAGE ENTERTAINMENT, INC.  

 

By       Name:     Title:  

 



 



13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

14 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

[RLJ – ASSIGNMENT AND ACCEPTANCE]

 

 

 

 

ANNEX 1

 

THAT CERTAIN CREDIT AGREEMENT DATED AS OF OCTOBER 3, 2012

AMONG

RLJ ENTERTAINMENT, INC.,

RLJ ACQUISITION, INC.,

RLJ MERGER SUB I, INC.,

RLJ MERGER SUB II, INC.,

ACORN MEDIA GROUP, INC., AND

IMAGE ENTERTAINMENT, INC., AS THE BORROWERS,

THE GUARANTORS FROM TIME TO TIME PARTY THERETO,

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS AND LENDERS

FROM TIME TO TIME PARTY THERETO,

AND

THE ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

 

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, representations and
warranties made in or in connection with the Credit Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of each Borrower, any of such Borrower’s Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or (iv)
the performance or observance by each Borrower, any of such Borrower’s
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

 

 

 

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.4(b) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.4(b) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Sections 5.7(a) and (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy (including, without limitation, Adobe Corporation’s Portable Document
Format) shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York without
giving effect to the conflict of laws principles thereof that would require the
application of any other governing law or expressly exclude Section 5-1401 of
the New York General Obligations Law.

 

[RLJ – ASSIGNMENT AND ACCEPTANCE]

 

2

 

 

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

 

[_________ __], 20__

 

The undersigned hereby certifies to the Administrative Agent (as defined below)
and the Lenders (as defined below) that (i) he or she is the chief financial
officer of RLJ ENTERTAINMENT, INC., a Nevada corporation (the “Borrower
Representative”), and (ii) on behalf of the Borrower Representative, RLJ
ACQUISITION, INC., a Nevada corporation (“RLJ Acquisition”), ACORN MEDIA GROUP,
INC., a District of Columbia corporation (“Acorn”), and IMAGE ENTERTAINMENT,
INC., a Delaware corporation (“Image”; the Borrower Representative, RLJ
Acquisition, Acorn, and Image each individually, a “Borrower” and collectively,
the “Borrowers”), pursuant to the provisions of that certain Credit Agreement,
dated as of October 3, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, the Guarantors from time to time party thereto, the
several banks and other financial institutions from time to time party thereto
(each, a “Lender,” and collectively, the “Lenders”), and SunTrust Bank, as
administrative agent (together with its successors and assigns, the
“Administrative Agent”):

 

1.          True and correct calculations demonstrating (a) any adjustment to
the Applicable Margin, (b) compliance with Sections 6.1, 6.2 and 6.3 of the
Credit Agreement and [(c) Consolidated Excess Cash Flow]1, in each case, as of
the last day of the [Fiscal Quarter] [Fiscal Year] ended [_____________ ___,
2___] are set forth on Schedule 1 attached hereto (with detailed calculations
attached hereto as Annex 1).

 

2.          To my knowledge, no Default or Event of Default has occurred during
the [Fiscal Quarter] [Fiscal Year] ended [_____________ ___, 2___] [, except as
described on Schedule 2 attached hereto (which Schedule describes the nature of
such Default/Event of Default and when it occurred, whether it is continuing and
the steps being taken by the Borrowers with respect to such Default/Event of
Default)]. [NOTE: DELETE LAST BRACKETED CLAUSE OR REMOVE BRACKETS AND ATTACH
SCHEDULE, IF NECESSARY.]

 

3.          No change in GAAP or the application thereof has occurred since the
date of the audited consolidated financial statements (including balance sheets
and income and cash flow statements) delivered to Administrative Agent on or
before the Closing Date for the fiscal year ended on or about (a) with respect
to the Parent, RLJ Acquisition, Image Merger Sub, RLJ Acquisition Merger Sub,
Acorn and Acorn’s Subsidiaries, December 31, 2011, and (b) with respect to Image
and its Subsidiaries, March 31, 2012 [, except as set forth on Schedule 3 (which
schedule describes the effect of such change on the financial statements
accompanying this Compliance Certificate)]; and [NOTE: DELETE BRACKETED CLAUSE
OR REMOVE BRACKETS AND ATTACH SCHEDULE, IF NECESSARY.]

 



 



1 NOTE: INCLUDE ONLY FOR COMPLIANCE CERTIFICATE DELIVERED WITH ANNUAL FINANCIAL
STATEMENTS.

 

 

 

 

4.          [Attached hereto as Schedule 4 are the financial statements required
pursuant to Section 5.7(b) of the Credit Agreement for the Fiscal Quarter ended
[_____________ ___, 2___], and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied as of the dates and for the periods indicated
therein subject to normal year-end audit adjustments and the absence of footnote
disclosures.] [NOTE: INCLUDE ONLY FOR COMPLIANCE CERTIFICATE DELIVERED WITH
QUARTERLY FINANCIAL STATEMENTS.]

 

5.          [Attached hereto as Schedule 5 are the financial statements required
pursuant to Section 5.7(c) of the Credit Agreement for the Fiscal Quarter ended
[_____________ ___, 2___], and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and all of its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied as of the dates and for the periods indicated therein
subject to normal year-end audit adjustments and the absence of footnote
disclosures.] [NOTE: INCLUDE ONLY FOR COMPLIANCE CERTIFICATE DELIVERED WITH
QUARTERLY FINANCIAL STATEMENTS.]

 

6.          Schedule 6 attached hereto contains a list of all applications or
registrations of any intellectual property right of any Borrower, any Guarantor,
or any Restricted Subsidiary of the Parent filed with the United States Patent
and Trademark Office, the United States Copyright Office or any other
Governmental Authority since the Compliance Certificate last delivered to the
Administrative Agent and the Lenders, including, to the extent applicable, the
date of such filing, the registration or application numbers, if any, and the
title of such intellectual property rights to be registered, together with a
copy of such applications or registrations and any exhibits, and the date of
such filing.

 

7.          Capitalized terms used herein and not otherwise defined are used as
defined in the Credit Agreement.

 

[Signature on following page.]

 

2

 

 

IN WITNESS WHEREOF, the Borrower Representative has caused this Compliance
Certificate to be executed as of the date and year first above written.

 

  BORROWER REPRESENTATIVE:       RLJ ENTERTAINMENT, INC.

 

  By:  



    Name:       Title:  

 

[RLJ – COMPLIANCE CERTIFICATE]

 

 

 

 

SCHEDULE 1

 

  A.           Compliance with Section 6.1—Senior Leverage Ratio:

 

(a) Consolidated Total Debt (other than Permitted Subordinated Debt) as of
[_______________] (the “Measurement Date”)   $_____________         (b)
Consolidated Cash Adjusted EBITDA for the four (4) consecutive Fiscal Quarters
ending on or immediately prior to the Measurement Date   $_____________        
(c) The ratio of (a) to (b)   ____ to 1.00           Senior Leverage Ratio must
be not greater than the corresponding ratio as of the last day of each of the
following periods:               December 31, 2012, through and including the
Fiscal Quarter ending September 30, 2013   2.50 to 1.00   Fiscal Quarter ending
December 31, 2013, through and including the Fiscal Quarter ending September 30,
2014   2.00 to 1.00   Fiscal Quarter ending December 31, 2014, through and
including the Fiscal Quarter ending September 30, 2015   1.50 to 1.00   Fiscal
Quarter ending December 31, 2015 and each Fiscal Quarter thereafter   1.25 to
1.00

 

  In compliance?   ¨  Yes         ¨  No           Applicable Margin for
Eurodollar Loans   ____% per annum           Applicable Margin for Base Rate
Loans   ____% per annum

 

Continued on following page

 

[RLJ – COMPLIANCE CERTIFICATE]

 

 

 

 

 

 

  B.           Compliance with Section 6.2—Total Leverage Ratio:

 

(a) Consolidated Total Debt as of [_______________] (the “Measurement Date”)  
$_____________         (b) Consolidated Cash Adjusted EBITDA for the four (4)
consecutive Fiscal Quarters ending on or immediately prior to the Measurement
Date   $_____________         (c) The ratio of (a) to (b)   ____ to 1.00        
  Total Leverage Ratio must be not greater than the corresponding ratio as of
the last day of each of the following periods:               Through and
including the Fiscal Quarter ending December 31, 2012   3.25  to 1.00          
March 31, 2013, through and including the Fiscal Quarter ending September 30,
2013   3.00  to 1.00           Fiscal Quarter ending December 31, 2013, through
and including the Fiscal Quarter ending September 30, 2014   2.50 to 1.00      
    Fiscal Quarter ending December 31, 2014, through and including the Fiscal
Quarter ending September 30, 2015   2.00 to 1.00           Fiscal Quarter ending
December 31, 2015 and each Fiscal Quarter thereafter   1.75 to 1.00

 

  In compliance?   ¨  Yes         ¨  No

 

[RLJ – COMPLIANCE CERTIFICATE]

 

 

 

 

 

  C.           Compliance with Section 6.3—Interest Coverage Ratio:

 

(a) Consolidated Cash Adjusted EBITDA for the four (4) consecutive Fiscal
Quarters ending on or immediately prior to the Measurement Date (the “Reference
Period”)1   $_____________         (b) Consolidated Interest Expense during the
Reference Period   $_____________         (c) The ratio of (a) to (b)   ____ to
1.00           Interest Coverage Ratio must be not less than the corresponding
ratio, as of the last day of the Fiscal Quarter ending on or immediately prior
to the Measurement Date.   3:00 to 1:00           In compliance?  
¨  Yes         ¨  No

 



 

 1 Notwithstanding the foregoing, with respect to the first three test periods
following the Closing Date the Interest Coverage Ratio shall be determined as
follows: the ratio as of the last day of (a) the first Fiscal Quarter ending
after the Closing Date of (i) Consolidated Cash Adjusted EBITDA for such Fiscal
Quarter, to (ii) Consolidated Interest Expense for such Fiscal Quarter, (b) the
second Fiscal Quarter ending after the Closing Date of (i) Consolidated Cash
Adjusted EBITDA for the two Fiscal Quarter period ending on such date, to (ii)
Consolidated Interest Expense for such two Fiscal Quarter period, (c) the third
Fiscal Quarter ending after the Closing Date of (i) Consolidated Cash Adjusted
EBITDA for the three Fiscal Quarter period ending on such date, to (ii)
Consolidated Interest Expense for such three Fiscal Quarter period.

 

[RLJ – COMPLIANCE CERTIFICATE] 

 

 

 

 

  D.           Compliance with Section 2.6(c)(iv)—Consolidated Excess Cash Flow:

 

  ECF Percentage of Consolidated Excess Cash Flow as of [____________] (the
“Measurement Date”),2 which amount shall be applied to the Obligations in
accordance with Section 2.6(c)(iv)   $_____________           ECF Percentage of
Consolidated Excess Cash Flow shall mean, as of any date of determination:      
        If the Senior Leverage Ratio as of the last day of the immediately
preceding Fiscal Year was greater than or equal to 1.75 to 1.00:   seventy-five
percent (75%)           If the Senior Leverage Ratio as of the last day of the
immediately preceding Fiscal Year was less than 1.75 to 1.00, but greater than
or equal to 1.00 to 1.00:   fifty percent (50%)           If the Senior Leverage
Ratio as of the last day of the immediately preceding Fiscal Year was less than
1.00 to 1.00   twenty-five percent (25%)

 

  In compliance?   ¨  Yes         ¨  No

 



 

 2 Notwithstanding the foregoing, with respect to the Fiscal Year ending
December 31, 2012, Consolidated Excess Cash Flow shall be measured from the
Closing Date through and including December 31, 2012. 

 

[RLJ – COMPLIANCE CERTIFICATE] 

 

 

 

 

Annex 1

 

A.           Calculation of Consolidated Cash Adjusted EBITDA for the Reference
Period

 

(i) Consolidated Net Income for the Parent and its consolidated Restricted
Subsidiaries (other than, with respect to periods prior to the Foyle’s War 8
Inclusion Date, the Foyle’s War 8 Group) for such period   $_____________      
    plus the total of the following to the extent deducted in determining
Consolidated Net Income for such Persons and calculated without duplication:    
        (ii) any provision for (or less any benefit from) income taxes  
$_____________         (iii) Consolidated Interest Expense   $_____________    
    (iv) up to $2,000,000 per annum of any non-Cash expenses incurred with
respect to the issuance of stock options in Parent to existing or new employees
of such Persons   $_____________         (v) amortization and depreciation
expense   $_____________         (vi) transaction fees and other expenses
incurred in connection with the negotiation and documentation of the Credit
Agreement and the transactions contemplated thereby to occur on the Closing
Date, the Acorn Acquisition, the Image Acquisition, the making of severance
payments, and for such other transactions or one-time expenses as the
Administrative Agent may agree in writing in its sole discretion, to the extent
not capitalized, and in an aggregate amount not to exceed $1,600,000 (provided
that no amount shall be added back pursuant to this clause (vi) for any Fiscal
Quarter ended after December 31, 2012)  

$_____________

 

        (vii) Image Product Amortization for such period   $_____________      
  (viii) Acorn Production Development and Product Amortization actually incurred
in such period   $_____________           minus:             (ix) Image Product
Expenditures actually incurred in such period   $_____________           minus:
            (x) Acorn Production, Product and Development Expense  
$_____________

 

[RLJ – COMPLIANCE CERTIFICATE]

 



 

 

 

 

  minus:             (xi) Net Royalty Advances actually incurred in such period
  $_____________           Consolidated EBITDA (sum of Lines (i) through (xi))  
$_____________

 

Anything in the foregoing to the contrary notwithstanding, (a) for the Fiscal
Quarter ending September 30, 2011, Consolidated Cash Adjusted EBITDA shall be
deemed to be $3,333,056, (b) for the Fiscal Quarter ending December 31, 2011,
Consolidated Cash Adjusted EBITDA shall be deemed to be $5,667,919, (c) for the
Fiscal Quarter ending March 31, 2012, Consolidated Cash Adjusted EBITDA shall be
deemed to be $7,212,951, and (d) for the Fiscal Quarter ending June 30, 2012,
Consolidated Cash Adjusted EBITDA shall be deemed to be $11,614,508.

 

[RLJ – COMPLIANCE CERTIFICATE]

 

 

 

 

B.           Calculation of Consolidated Excess Cash Flow

 

(i) Consolidated Cash Adjusted EBITDA for such Fiscal Year   $_____________    
      plus             (ii) the Consolidated Working Capital Adjustment  
$_____________           minus the sum of the following (without duplication):  
          (iii) the aggregate amount of all regularly scheduled principal
payments of Indebtedness (including the Term Loans) made during such Fiscal Year
(other than in respect of any revolving credit facility to the extent that there
is not an equivalent permanent reduction in commitments thereunder)  
$_____________         (iv) the aggregate amount of all mandatory prepayments
(other than pursuant to Section 2.6(c)(iv) of the Credit Agreement) or
repurchases of Indebtedness for borrowed money (including the Term Loans) and
the principal component of any Capital Lease Obligations (other than out of the
proceeds of any Permitted Refinancing) made during such Fiscal Year (other than
in respect of any revolving credit facility to the extent that there is not an
equivalent permanent reduction in commitments thereunder)   $_____________      
  (v) the aggregate amount of all voluntary prepayments of the Term Loans made
during such Fiscal Year   $_____________         (vi) Consolidated Interest
Expense paid or payable in cash with respect to such Fiscal Year  
$_____________         (vii) income taxes paid with respect to such Fiscal Year
  $_____________         (viii) Net Cash Proceeds which are not yet required to
be applied as a mandatory prepayment of the Loans under Section 2.6(c) of the
Credit Agreement   $_____________         (ix) the aggregate amount paid in Cash
during such Fiscal Year on account of Capital Expenditures, Capitalized Prepaid
Royalties, Capitalized Production Costs,  Capitalized Product Development Costs,
and Permitted Acquisitions, excluding, in each case, the principal amount of
Indebtedness (other than the Obligations) incurred to finance the foregoing  
$_____________           Consolidated Excess Cash Flow (sum of Lines (i) through
(ix))   $_____________

 

[RLJ – COMPLIANCE CERTIFICATE] 

 

 

 

 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

[___________ ___, 20__]

 

I, [____________________________], the [___________________] and a Responsible
Officer of RLJ ENTERTAINMENT, INC., a Nevada corporation (the “Borrower
Representative”) do hereby certify on behalf of the Borrower Representative, RLJ
ACQUISITION, INC., a Nevada corporation (“RLJ Acquisition”), [RLJ MERGER SUB I,
INC., a Nevada Corporation, (“RLJ Acquisition Merger Sub”), RLJ MERGER SUB II,
INC., a Delaware corporation (“Image Merger Sub”),] ACORN MEDIA GROUP, INC., a
District of Columbia corporation (“Acorn”), and IMAGE ENTERTAINMENT, INC., a
Delaware corporation (“Image”; the Borrower Representative, RLJ Acquisition,
[RLJ Acquisition Merger Sub, Image Merger Sub,] Acorn and Image, each
individually, a “Borrower” and collectively, the “Borrowers”) pursuant to the
provisions of that that certain Credit Agreement, dated as of October 3, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definitions shall have the meanings ascribed thereto in the Credit Agreement),
by and among the Borrowers, the Guarantors from time to time party thereto, the
several banks and other financial institutions from time to time party thereto
(each, a “Lender,” and collectively, the “Lenders”), and SunTrust Bank, as
administrative agent (together with its successors and assigns, the
“Administrative Agent”), that:

 

1.          The Borrowers hereby request [a Eurodollar Borrowing in the amount
of $[____________] with an Interest Period of [1][2][3][6] months][a Base Rate
Loan in the amount of $______________] to be made on [_________________, 20__],
under the Revolving Commitment. The proceeds of the Borrowing should be wired to
the Borrowers as set forth below. The foregoing instructions shall be
irrevocable.

 

Bank Name:
Bank Address:
ABA#:
Account Name:
Account Number:
Federal Tax I.D. #:

 

2.          After giving effect to the foregoing, the number of Eurodollar
Borrowings outstanding with respect to (a) Revolving Loans will not exceed three
(3) and (b) Term Loans will not exceed twelve (12).

 

3.          All representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (except that
such materiality qualifier is not applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of the Borrowing requested hereunder, both before
and after giving effect thereto, except (a) with respect to representations and
warranties made as of an expressed date, in which case such representations and
warranties shall be true and correct as of such date, and (b) changes or events
which are permitted under the Credit Agreement.

 

 

 

 

 

4.          The incumbency of persons authorized by the Borrowers to sign
documents is as stated in the certificate of incumbency most recently delivered
to the Administrative Agent.

 

5.          No Default or Event of Default currently exists or will exist
immediately after giving effect to this Notice of Borrowing or the Borrowing
requested hereunder.

 

6.          Since December 31, 2011, there has been no change which has had or
could reasonably be expected to have a Material Adverse Effect.

 

[Signature on following page.]

 



2

 

  

IN WITNESS WHEREOF, the Borrower Representative has caused this Notice of
Borrowing to be duly executed as of the day and year first above written.

 

BORROWER REPRESENTATIVE:     RLJ ENTERTAINMENT, INC.

 

  By:       Name:       Title:  

 

[RLJ – NOTICE OF BORROWING]

 

 

 

 

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

[_____________ ___, 2___]

 

I, [____________________________], the [___________________] and a Responsible
Officer of RLJ ENTERTAINMENT, INC., a Nevada corporation (the “Borrower
Representative”) do hereby certify on behalf of the Borrower Representative, RLJ
ACQUISITION, INC., a Nevada corporation (“RLJ Acquisition”), ACORN MEDIA GROUP,
INC., a District of Columbia corporation (“Acorn”), and IMAGE ENTERTAINMENT,
INC., a Delaware corporation (“Image”; the Borrower Representative, RLJ
Acquisition, Acorn and Image, each individually, a “Borrower” and collectively,
the “Borrowers”), that pursuant to the provisions of that that certain Credit
Agreement, dated as of October 3, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definitions shall have the
meanings ascribed thereto in the Credit Agreement), by and among the Borrowers,
the Guarantors from time to time party thereto, the several banks and other
financial institutions from time to time party thereto (each, a “Lender,” and
collectively, the “Lenders”), and SunTrust Bank, as administrative agent
(together with its successors and assigns, the “Administrative Agent”), with
respect to the existing outstanding [Base Rate][Eurodollar] Borrowing under the
[Revolving Loans] [Term A Loans] [Term B Loans] [Term C Loans] [Additional Term
Loans] in the original principal amount of $[__________],

 

(a)          that such [Base Rate][Eurodollar] Borrowing be converted or
continued as follows:

 

(i)          [$[__________] of such amount shall be converted to a Base Rate
Borrowing, effective [__________, ____ ];

 

(ii)         $[__________] of such amount shall be [converted to /continued as]
a Eurodollar Borrowing with an Interest Period of [1][2][3][6] months, effective
[____________, ____];

 

(iii)        $[__________] of such amount shall be repaid on [____________,
____];

 

(b)          after giving effect to the foregoing, the number of Eurodollar
Borrowings outstanding (i) with respect to Revolving Loans, will not exceed
three (3) and (ii) with respect to Term Loans, will not exceed twelve (12); and

 

(c)          no Default or Event of Default has occurred and is continuing.

 

The foregoing instructions shall be irrevocable. This Notice of
Conversion/Continuation shall be a Loan Document.

 

[Signature on following page.]

 

 

 

 

IN WITNESS WHEREOF, the Borrower Representative has caused this Notice of
Conversion/Continuation to be duly executed as of the day and year first above
written.

 

BORROWER REPRESENTATIVE:     RLJ ENTERTAINMENT, INC.

 



  By:       Name:       Title:  

 

[RLJ – NOTICE OF CONVERSION/CONTINUATION]

 



2

 

 

EXHIBIT F

 

FORM OF REVOLVING LOAN NOTE

 



US $[______________]   [______ __, 20__]

 



FOR VALUE RECEIVED, the undersigned, RLJ ENTERTAINMENT, INC., a Nevada
corporation (the “Parent”), RLJ ACQUISITION, INC., a Nevada corporation (“RLJ
Acquisition”), RLJ MERGER SUB I, INC., a Nevada Corporation, (“RLJ Acquisition
Merger Sub”), RLJ MERGER SUB II, INC., a Delaware corporation (“Image Merger
Sub”), ACORN MEDIA GROUP, INC., a District of Columbia corporation (“Acorn”),
and IMAGE ENTERTAINMENT, INC., a Delaware corporation (“Image”; the Parent, RLJ
Acquisition, RLJ Acquisition Merger Sub, Image Merger Sub, Acorn, and Image,
each individually, a “Borrower” and collectively, the “Borrowers”) promise to
pay to the order of [______________] (hereinafter, together with its successors
and assigns, the “Noteholder”), at the office of the Administrative Agent (as
defined below), the principal sum of [_______________________ DOLLARS and
___/100s] ($[______________]) in immediately available United States funds, or,
if less, so much thereof as may from time to time be advanced and outstanding as
Revolving Loans by the Noteholder to the Borrowers hereunder, plus interest as
hereinafter provided.

 

This Revolving Loan Note (this “Note”) is one of the Revolving Loan Notes
referred to in that certain Credit Agreement, dated as of October 3, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrowers, the
Guarantors from time to time party thereto, the several banks and other
financial institutions from time to time party thereto (each, a “Lender,” and
collectively, the “Lenders”), and SunTrust Bank, as administrative agent
(together with its successors and assigns, the “Administrative Agent”). All
capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement except to the extent such capitalized terms are otherwise
defined or limited herein.

 

All principal amounts and other Obligations then outstanding hereunder shall be
due and payable in full on the Maturity Date applicable to the Revolving Loans.
The Borrowers also shall repay the principal outstanding hereunder from time to
time as provided in the Credit Agreement.

 

The Borrowers shall be entitled to borrow, repay and re-borrow funds hereunder
pursuant to the terms and conditions of the Credit Agreement. Prepayment of the
principal amount of any Revolving Loan may be made only as provided in the
Credit Agreement.

 

The Borrowers hereby promise to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. Interest under this
Note also shall be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise). Upon the occurrence and
during the continuance of an Event of Default, the Obligations may bear interest
payable at the Default Rate in the manner and at the times provided in the
Credit Agreement.

 

 

 

 

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrowers or inadvertently received by the
Noteholder, then such excess sum shall be credited as a payment of principal,
unless the Borrower Representative shall notify the Noteholder in writing that
it elects to have such excess sum returned forthwith. It is the express intent
hereof that the Borrowers not pay, and the Noteholder not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrowers under applicable law.

 

All parties now or hereafter liable with respect to this Note, whether the
Borrowers, any Guarantor, endorser or any other Person, hereby waive presentment
for payment, demand, notice of non-payment or dishonor, protest, notice of
protest and notice of any other kind whatsoever.

 

No delay or omission on the part of the Noteholder in exercising its rights
under this Note, or delay or omission on the part of the Noteholder, the
Administrative Agent, or either of them, in exercising its or their rights under
the Credit Agreement or under any other Loan Document, or course of conduct
relating thereto, shall operate as a waiver of such rights or any other right of
the Noteholder, nor shall any waiver by the Noteholder, the Administrative
Agent, or either of them, of any such right or rights on any one occasion be
deemed a bar to, or waiver of, the same right or rights on any future occasion.

 

The Borrowers hereby promise to pay all costs of collection, including, without
limitation, attorneys’ fees, should this Note be collected by or through an
attorney at law or under advice therefrom.

 

Time is of the essence in this Note.

 

This Note evidences the Noteholder’s portion of the Revolving Loans under, and
is entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment and repayment. This Note is secured by and is also entitled to the
benefits of the Loan Documents to the extent provided therein and any other
agreement or instrument providing collateral for the Revolving Loans, whether
now or hereafter in existence, and any filings, instruments, agreements and
documents relating thereto and providing collateral for the Revolving Loans.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York, without regard to the conflict of laws principles thereof
without giving effect to the conflict of laws principles thereof that would
require the application of any other governing law or expressly exclude Section
5-1401 of the New York General Obligations Law.

 

This Note may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Any signatures delivered by a party
by facsimile transmission or by e-mail transmission of an electronic file in
Adobe Corporation’s Portable Document Format or PDF file shall be deemed an
original signature hereto.

 

[Remainder of this page intentionally left blank.]

 



2

 

 



 

IN WITNESS WHEREOF, the Borrowers have caused this Revolving Loan Note to be
duly executed as of the day and year first above written.

 

  BORROWERS:       RLJ ENTERTAINMENT, INC.       By:       Name:       Title:  
          RLJ ACQUISITION, INC.       By:       Name:       Title:            
RLJ MERGER SUB I, INC.       By:       Name:       Title:             RLJ MERGER
SUB II, INC.       By:       Name:       Title:             ACORN MEDIA GROUP,
INC.       By:       Name:       Title:  

 

[RLJ – REVOLVING LOAN NOTE]

 

 

 

 

  IMAGE ENTERTAINMENT, INC.       By:       Name:       Title:  

 

[RLJ – REVOLVING LOAN NOTE]

 

 

 

 

EXHIBIT G

 

[Reserved]

 

 

 

 

EXHIBIT H-1

 

FORM OF TERM A LOAN NOTE

 

$[_________] [______ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, RLJ ENTERTAINMENT, INC., a Nevada
corporation (the “Parent”), RLJ ACQUISITION, INC., a Nevada corporation (“RLJ
Acquisition”), RLJ MERGER SUB I, INC., a Nevada corporation (“RLJ Acquisition
Merger Sub”), RLJ MERGER SUB II, INC., a Delaware corporation (“Image Merger
Sub”), ACORN MEDIA GROUP, INC., a District of Columbia corporation (“Acorn”),
and IMAGE ENTERTAINMENT, INC., a Delaware corporation (“Image”; the Parent, RLJ
Acquisition, RLJ Acquisition Merger Sub, Image Merger Sub, Acorn, and Image,
each individually, a “Borrower” and collectively, the “Borrowers”) promise to
pay to the order of [_________________] (hereinafter, together with its
successors and assigns, the “Noteholder”), at the office of the Administrative
Agent (as defined below), the principal sum of [________________ DOLLARS AND
___/100s] ($[_________]) in immediately available United States funds, and to
pay interest from the date hereof on the principal amount thereof from time to
time outstanding, in like funds, at said office, at the rate or rates per annum
and payable on such dates as hereinafter provided.

 

This Term A Loan Note (this “Note”) is one of the Term A Loan Notes referred to
in that certain Credit Agreement, dated as of October 3, 2012 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrowers, the Guarantors from
time to time party thereto, the several banks and other financial institutions
from time to time party thereto (each, a “Lender,” and collectively, the
“Lenders”), and SunTrust Bank, as administrative agent (together with its
successors and assigns, the “Administrative Agent”). All capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement
except to the extent such capitalized terms are otherwise defined or limited
herein.

 

All principal amounts and other Obligations then outstanding hereunder shall be
due and payable in full on the Maturity Date applicable to Term A Loans. The
Borrowers also shall repay the principal outstanding hereunder from time to time
as provided in the Credit Agreement. Prepayment of the principal amount of the
Term A Loans may be made only as provided in the Credit Agreement.

 

The Borrowers hereby promise to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. Interest under this
Note also shall be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise). Upon the occurrence and
during the continuance of an Event of Default, the Obligations may bear interest
payable at the Default Rate in the manner and at the times provided in the
Credit Agreement.

 

 

 

 

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrowers or inadvertently received by the
Noteholder, then such excess sum shall be credited as a payment of principal,
unless the Borrower Representative shall notify the Noteholder in writing that
it elects to have such excess sum returned forthwith. It is the express intent
hereof that the Borrowers not pay, and the Noteholder not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrowers under applicable law.

 

All parties now or hereafter liable with respect to this Note, whether the
Borrowers, any Guarantor, endorser or any other Person, hereby waive presentment
for payment, demand, notice of non-payment or dishonor, protest, notice of
protest and notice of any other kind whatsoever.

 

No delay or omission on the part of the Noteholder in exercising its rights
under this Note, or delay or omission on the part of the Noteholder, the
Administrative Agent, or either of them, in exercising its or their rights under
the Credit Agreement or under any other Loan Document, or course of conduct
relating thereto, shall operate as a waiver of such rights or any other right of
the Noteholder, nor shall any waiver by the Noteholder, the Administrative
Agent, or either of them, of any such right or rights on any one occasion be
deemed a bar to, or waiver of, the same right or rights on any future occasion.

 

The Borrowers hereby promise to pay all costs of collection, including, without
limitation, attorneys’ fees, should this Note be collected by or through an
attorney at law or under advice therefrom.

 

Time is of the essence in this Note.

 

This Note evidences the Noteholder’s portion of the Term A Loans under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment and repayment. This Note is secured by and is also entitled to the
benefits of the Loan Documents to the extent provided therein and any other
agreement or instrument providing collateral for the Term A Loans, whether now
or hereafter in existence, and any filings, instruments, agreements and
documents relating thereto and providing collateral for the Term A Loans.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York, without regard to the conflict of laws principles thereof
without giving effect to the conflict of laws principles thereof that would
require the application of any other governing law or expressly exclude Section
5-1401 of the New York General Obligations Law.

 

This Note may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Any signatures delivered by a party
by facsimile transmission or by e-mail transmission of an electronic file in
Adobe Corporation’s Portable Document Format or PDF file shall be deemed an
original signature hereto.

 

[SIGNATURE ON FOLLOWING PAGE]

 

2

 

 

IN WITNESS WHEREOF, the Borrowers have caused this Term A Loan Note to be duly
executed as of the day and year first above written.

 

  BORROWERS:       RLJ ENTERTAINMENT, INC.       By:       Name:       Title:  
          RLJ ACQUISITION, INC.       By:       Name:       Title:            
RLJ MERGER SUB I, INC.       By:       Name:       Title:             RLJ MERGER
SUB II, INC.       By:       Name:       Title:             ACORN MEDIA GROUP,
INC.       By:       Name:       Title:  

 

[RLJ –TERM A LOAN NOTE]

 

 

 

 

  IMAGE ENTERTAINMENT, INC.       By:       Name:       Title:  

 

[RLJ –TERM A LOAN NOTE]

 

 

 

 

EXHIBIT H-2

 

THIS TERM NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT”. UPON REQUEST, THE
CHIEF FINANCIAL OFFICER OF RLJ ENTERTAINMENT, INC. AT 20525 Nordhoff St., Suite
200, Chatsworth, CA 91311 WILL PROMPTLY MAKE AVAILABLE TO NOTEHOLDERS THE ISSUE
PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, THE YIELD TO
MATURITY, AND ANY OTHER INFORMATION REQUIRED UNDER TREASURY REGULATIONS §
1.1275-3.

 

FORM OF TERM B LOAN NOTE

 

$[_________] [______ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, RLJ ENTERTAINMENT, INC., a Nevada
corporation (the “Parent”), RLJ ACQUISITION, INC., a Nevada corporation (“RLJ
Acquisition”), RLJ Merger Sub I, Inc., a Nevada corporation (“RLJ Acquisition
Merger Sub”), RLJ Merger Sub II, Inc., a Delaware corporation (“Image Merger
Sub”), ACORN MEDIA GROUP, INC., a District of Columbia corporation (“Acorn”),
and IMAGE ENTERTAINMENT, INC., a Delaware corporation (“Image”; the Parent, RLJ
Acquisition, RLJ Acquisition Merger Sub, Image Merger Sub, Acorn, and Image,
each individually, a “Borrower” and collectively, the “Borrowers”) promise to
pay to the order of [_________________] (hereinafter, together with its
successors and assigns, the “Noteholder”), at the office of the Administrative
Agent (as defined below), the principal sum of [________________ DOLLARS AND
___/100s] ($[_________]) in immediately available United States funds, and to
pay interest from the date hereof on the principal amount thereof from time to
time outstanding, in like funds, at said office, at the rate or rates per annum
and payable on such dates as hereinafter provided.

 

This Term B Loan Note (this “Note”) is one of the Term B Loan Notes referred to
in that certain Credit Agreement, dated as of October 3, 2012 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrowers, the Guarantors from
time to time party thereto, the several banks and other financial institutions
from time to time party thereto (each, a “Lender,” and collectively, the
“Lenders”), and SunTrust Bank, as administrative agent (together with its
successors and assigns, the “Administrative Agent”). All capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement
except to the extent such capitalized terms are otherwise defined or limited
herein.

 

All principal amounts and other Obligations then outstanding hereunder shall be
due and payable in full on the Maturity Date applicable to Term B Loans. The
Borrowers also shall repay the principal outstanding hereunder from time to time
as provided in the Credit Agreement. Prepayment of the principal amount of the
Term B Loans may be made only as provided in the Credit Agreement.

 

 

 

 

The Borrowers hereby promise to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. Interest under this
Note also shall be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise). Upon the occurrence and
during the continuance of an Event of Default, the Obligations may bear interest
payable at the Default Rate in the manner and at the times provided in the
Credit Agreement.

 

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrowers or inadvertently received by the
Noteholder, then such excess sum shall be credited as a payment of principal,
unless the Borrower Representative shall notify the Noteholder in writing that
it elects to have such excess sum returned forthwith. It is the express intent
hereof that the Borrowers not pay, and the Noteholder not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrowers under applicable law.

 

All parties now or hereafter liable with respect to this Note, whether the
Borrowers, any Guarantor, endorser or any other Person, hereby waive presentment
for payment, demand, notice of non-payment or dishonor, protest, notice of
protest and notice of any other kind whatsoever.

 

No delay or omission on the part of the Noteholder in exercising its rights
under this Note, or delay or omission on the part of the Noteholder, the
Administrative Agent, or either of them, in exercising its or their rights under
the Credit Agreement or under any other Loan Document, or course of conduct
relating thereto, shall operate as a waiver of such rights or any other right of
the Noteholder, nor shall any waiver by the Noteholder, the Administrative
Agent, or either of them, of any such right or rights on any one occasion be
deemed a bar to, or waiver of, the same right or rights on any future occasion.

 

The Borrowers hereby promise to pay all costs of collection, including, without
limitation, attorneys’ fees, should this Note be collected by or through an
attorney at law or under advice therefrom.

 

Time is of the essence in this Note.

 

This Note evidences the Noteholder’s portion of the Term B Loans under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment and repayment. This Note is secured by and is also entitled to the
benefits of the Loan Documents to the extent provided therein and any other
agreement or instrument providing collateral for the Term B Loans, whether now
or hereafter in existence, and any filings, instruments, agreements and
documents relating thereto and providing collateral for the Term B Loans.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York, without regard to the conflict of laws principles thereof
without giving effect to the conflict of laws principles thereof that would
require the application of any other governing law or expressly exclude Section
5-1401 of the New York General Obligations Law.

 

2

 

 

This Note may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Any signatures delivered by a party
by facsimile transmission or by e-mail transmission of an electronic file in
Adobe Corporation’s Portable Document Format or PDF file shall be deemed an
original signature hereto.

 

[SIGNATURE ON FOLLOWING PAGE]

 

3

 

 

IN WITNESS WHEREOF, the Borrowers have caused this Term B Loan Note to be duly
executed as of the day and year first above written.

 

  BORROWERS:       RLJ ENTERTAINMENT, INC.       By:       Name:       Title:  
          RLJ ACQUISITION, INC.       By:       Name:       Title:            
RLJ MERGER SUB I, INC.       By:       Name:       Title:             RLJ MERGER
SUB II, INC.       By:       Name:       Title:             ACORN MEDIA GROUP,
INC.       By:       Name:       Title:  

 

 

 

 

  IMAGE ENTERTAINMENT, INC.       By:       Name:       Title:  

 

2

 

 

EXHIBIT H-3

 

THIS TERM NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT”. UPON REQUEST, THE
CHIEF FINANCIAL OFFICER OF RLJ ENTERTAINMENT, INC. AT 20525 NORDHOFF ST., SUITE
200, CHATSWORTH, CA 91311 WILL PROMPTLY MAKE AVAILABLE TO NOTEHOLDERS THE ISSUE
PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, THE YIELD TO
MATURITY, AND ANY OTHER INFORMATION REQUIRED UNDER TREASURY REGULATIONS §
1.1275-3.

 

FORM OF TERM C LOAN NOTE

 

$[_________] [______ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, RLJ ENTERTAINMENT, INC., a Nevada
corporation (the “Parent”), RLJ ACQUISITION, INC., a Nevada corporation (“RLJ
Acquisition”), RLJ Merger Sub I, Inc., a Nevada corporation (“RLJ Acquisition
Merger Sub”), RLJ Merger Sub II, Inc., a Delaware corporation (“Image Merger
Sub”), ACORN MEDIA GROUP, INC., a District of Columbia corporation (“Acorn”),
and IMAGE ENTERTAINMENT, INC., a Delaware corporation (“Image”; the Parent, RLJ
Acquisition, RLJ Acquisition Merger Sub, Image Merger Sub, Acorn, and Image,
each individually, a “Borrower” and collectively, the “Borrowers”) promise to
pay to the order of [_________________] (hereinafter, together with its
successors and assigns, the “Noteholder”), at the office of the Administrative
Agent (as defined below), the principal sum of (a) [________________ DOLLARS AND
___/100s] ($[_________]) plus (b) the accrued PIK Amount in immediately
available United States funds, and to pay interest from the date hereof on the
principal amount thereof (including all PIK Amounts) from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as hereinafter provided.

 

This Term C Loan Note (this “Note”) is one of the Term C Loan Notes referred to
in that certain Credit Agreement, dated as of October 3, 2012 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrowers, the Guarantors from
time to time party thereto, the several banks and other financial institutions
from time to time party thereto (each, a “Lender,” and collectively, the
“Lenders”), and SunTrust Bank, as administrative agent (together with its
successors and assigns, the “Administrative Agent”). All capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement
except to the extent such capitalized terms are otherwise defined or limited
herein.

 

All principal amounts (including all PIK Amounts) and other Obligations then
outstanding hereunder shall be due and payable in full on the Maturity Date
applicable to Term C Loans. The Borrowers also shall repay the principal
outstanding hereunder from time to time as provided in the Credit Agreement.
Prepayment of the principal amount of the Term C Loans may be made only as
provided in the Credit Agreement.

 

 

 

 

The Borrowers hereby promise to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. Interest under this
Note also shall be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise). Upon the occurrence and
during the continuance of an Event of Default, the Obligations may bear interest
payable at the Default Rate in the manner and at the times provided in the
Credit Agreement.

 

For the avoidance of doubt, all payments under this Note shall be subject to the
provisions of Sections 2.6(c)(vi), 2.11(a), 2.11(b), and 2.11(e) of the Credit
Agreement.

 

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrowers or inadvertently received by the
Noteholder, then such excess sum shall be credited as a payment of principal,
unless the Borrower Representative shall notify the Noteholder in writing that
it elects to have such excess sum returned forthwith. It is the express intent
hereof that the Borrowers not pay, and the Noteholder not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrowers under applicable law.

 

All parties now or hereafter liable with respect to this Note, whether the
Borrowers, any Guarantor, endorser or any other Person, hereby waive presentment
for payment, demand, notice of non-payment or dishonor, protest, notice of
protest and notice of any other kind whatsoever.

 

No delay or omission on the part of the Noteholder in exercising its rights
under this Note, or delay or omission on the part of the Noteholder, the
Administrative Agent, or either of them, in exercising its or their rights under
the Credit Agreement or under any other Loan Document, or course of conduct
relating thereto, shall operate as a waiver of such rights or any other right of
the Noteholder, nor shall any waiver by the Noteholder, the Administrative
Agent, or either of them, of any such right or rights on any one occasion be
deemed a bar to, or waiver of, the same right or rights on any future occasion.

 

The Borrowers hereby promise to pay all costs of collection, including, without
limitation, attorneys’ fees, should this Note be collected by or through an
attorney at law or under advice therefrom.

 

Time is of the essence in this Note.

 

This Note evidences the Noteholder’s portion of the Term C Loans under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment and repayment. This Note is secured by and is also entitled to the
benefits of the Loan Documents to the extent provided therein and any other
agreement or instrument providing collateral for the Term C Loans, whether now
or hereafter in existence, and any filings, instruments, agreements and
documents relating thereto and providing collateral for the Term C Loans.

 

2

 

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York, without regard to the conflict of laws principles thereof
without giving effect to the conflict of laws principles thereof that would
require the application of any other governing law or expressly exclude Section
5-1401 of the New York General Obligations Law.

 

This Note may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Any signatures delivered by a party
by facsimile transmission or by e-mail transmission of an electronic file in
Adobe Corporation’s Portable Document Format or PDF file shall be deemed an
original signature hereto.

 

[SIGNATURE ON FOLLOWING PAGE]

 

3

 

 

IN WITNESS WHEREOF, the Borrowers have caused this Term C Loan Note to be duly
executed as of the day and year first above written.

  

  BORROWERS:       RLJ ENTERTAINMENT, INC.       By:       Name:       Title:  
          RLJ ACQUISITION, INC.       By:       Name:       Title:            
RLJ MERGER SUB I, INC.       By:       Name:       Title:             RLJ MERGER
SUB II, INC.       By:       Name:       Title:             ACORN MEDIA GROUP,
INC.       By:       Name:       Title:  

 

 

 

 

  IMAGE ENTERTAINMENT, INC.       By:       Name:       Title:  

 

2

 

 

EXHIBIT I

 

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

 

[__________ __], 20__

 

I, [____________________________], the [___________________] and a Responsible
Officer of RLJ ENTERTAINMENT, INC., a Nevada corporation (the “Borrower
Representative”) do hereby certify on behalf of the Borrower Representative, RLJ
ACQUISITION, INC., a Nevada corporation (“RLJ Acquisition”), ACORN MEDIA GROUP,
INC., a District of Columbia corporation (“Acorn”), and IMAGE ENTERTAINMENT,
INC., a Delaware corporation (“Image”; the Borrower Representative, RLJ
Acquisition, Acorn and Image, each individually, a “Borrower” and collectively,
the “Borrowers”), that pursuant to the provisions of that that certain Credit
Agreement, dated as of October 3, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definitions shall have the
meanings ascribed thereto in the Credit Agreement), by and among the Borrowers,
the Guarantors from time to time party thereto, the several banks and other
financial institutions from time to time party thereto (each, a “Lender,” and
collectively, the “Lenders”), and SunTrust Bank, as administrative agent
(together with its successors and assigns, the “Administrative Agent”):

 

1.          The Borrowers hereby request that Issuing Bank issue a standby
letter of credit under the LC Commitment in the amount of $[_______________] to
be issued on [_________________, 20__] (the “Effective Date”) for the account of
the Borrowers and for the benefit of [________________] (the “Beneficiary”) to
expire on [___________________].

 

2.          Attached hereto as Exhibit A is a duly completed Letter of Credit
application.

 

3.          As of the Effective Date, the Available Letter of Credit Amount is
at least $[__________________] which is sufficient to cover the issuance of the
Letter of Credit requested hereby.

 

4.          All representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (except that
such materiality qualifier is not applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of the issuance, amendment, renewal or extension
of the Letter of Credit requested hereunder, both before and after giving effect
thereto, except (a) with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date, and (b) changes or events which are permitted under
the Credit Agreement

 

5.          The incumbency of persons authorized by the Borrowers to sign
documents is as stated in the certificate of incumbency most recently delivered
to the Administrative Agent.

 

 

 

 

6.          No Default or Event of Default currently exists or will exist
immediately after giving effect to this Request for Issuance of Letter of Credit
or the Letter of Credit requested hereunder.

 

7.          Since December 31, 2011, there has been no change which has had or
could reasonably be expected to have a Material Adverse Effect.

 

[Remainder of Page Intentionally Left Blank]

 

2

 

 

IN WITNESS WHEREOF, the Borrower Representative has caused this Request for
Issuance of Letter of Credit to be duly executed as of the day and year first
above written.

 

  BORROWER REPRESENTATIVE:       RLJ ENTERTAINMENT, INC.         By:       Name:
      Title:  

 

[RLJ – REQUEST FOR ISSUANCE OF LETTER OF CREDIT]

 

 

 

 

Exhibit A

 

[Attach Letter of Credit Application]

 

[RLJ – REQUEST FOR ISSUANCE OF LETTER OF CREDIT]

 

 

 

 

EXHIBIT J

 

FORM OF DEBT SUBORDINATION AGREEMENT

 

 

 

 

EXHIBIT K

 

FORM OF PERMITTED SUBORDINATED NOTE

 

 

